


Exhibit 10.34

 

 

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND NOTED
WTH “**”.  AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN
PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

 

 

AMENDED AND RESTATED

 

MASTER OUTSOURCING AGREEMENT

 

by and between

 

General Electric Capital Assurance Company

 

and

 

GE Capital International Services

 

 

May 28, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.0

Services

 

 

 

 

 

 

1.1

Structure of the Agreement

 

 

1.2

Business Continuity and Disaster Recovery Services

 

 

1.3

PROVIDER Responsibilities

 

 

1.4

Service Locations; Security

 

 

1.5

Support of CUSTOMER Divestitures

 

 

1.6

PROVIDER Divestitures

 

 

1.7

New Services

 

 

1.8

Services Not to be Withheld; PROVIDER Relief

 

 

 

 

 

2.0

Charges

 

 

 

 

 

 

2.1

Generally

 

 

2.2

Discount Factor

 

 

2.3

Adjustment of Charges

 

 

2.4

Renewal Pricing

 

 

2.5

Reduction in Work

 

 

2.6

Currency

 

 

2.7

Taxes

 

 

2.8

Foreign Currency Hedging

 

 

2.9

Continuous Improvement; Planning

 

 

 

 

 

3.0

Billing and Payment

 

 

 

 

 

 

3.1

Invoices

 

 

3.2

Payments

 

 

3.3

Reimbursements

 

 

3.4

Method of Payment

 

 

3.5

Notice of Default

 

 

3.6

PROVIDER Termination for Non-Payment

 

 

3.7

Past Due Amounts

 

 

 

 

 

4.0

Performance Standards

 

 

 

 

 

 

4.1

Generally

 

 

4.2

Measurement and Reporting

 

 

4.3

Compliance

 

 

4.4

Additional Remedies

 

 

 

 

 

5.0

Record Keeping and Audits

 

 

 

 

 

 

5.1

Generally

 

 

--------------------------------------------------------------------------------


 

 

5.2

Reports and Certifications

 

 

 

 

 

6.0

CUSTOMER Commitments

 

 

 

 

 

 

6.1

System Access

 

 

6.2

Data Integrity

 

 

6.3

Training

 

 

 

 

 

7.0

Term.

 

 

 

 

 

 

7.1

Initial Term

 

 

7.2

Limitation on Termination of MOAs; Renewal

 

 

 

 

 

8.0

Termination.

 

 

 

 

 

 

8.1

Termination for Cause by CUSTOMER

 

 

8.2

Termination by PROVIDER

 

 

8.3

Termination for Convenience

 

 

8.4

Termination Right Related to Damages Cap.

 

 

8.5

Termination Right Relating to Change of Control of CUSTOMER

 

 

8.6

Continued Performance

 

 

 

 

 

9.0

Obligations on Expiration and Termination.

 

 

 

 

 

 

9.1

Services Transfer Assistance

 

 

9.2

Carve-Out Option

 

 

 

 

 

10.0

Assignment and Subcontracting

 

 

 

 

 

 

10.1

PROVIDER Assignment

 

 

10.2

Subcontracting

 

 

10.3

CUSTOMER Assignment

 

 

 

 

 

11.0

Confidentiality

 

 

 

 

 

 

11.1

Obligations of PROVIDER

 

 

11.2

Obligations of CUSTOMER

 

 

11.3

Required Disclosures

 

 

11.4

HIPAA Addendum

 

 

11.5

Data Ownership

 

 

 

 

 

12.0

Indemnities

 

 

 

 

 

 

12.1

Indemnity by PROVIDER

 

 

12.2

Indemnity by CUSTOMER

 

 

12.3

Indemnification Obligations Net of Insurance Proceeds and Other Amounts, On an
After-Tax Basis

 

 

ii

--------------------------------------------------------------------------------


 

 

12.4

Procedures for Indemnification of Third Party Claims

 

 

12.5

Additional Matters

 

 

12.6

Remedies Cumulative; Limitations

 

 

 

 

 

13.0

Limitation of Liability

 

 

 

 

 

 

13.1

No System Liability

 

 

13.2

Liability for Simple Breach

 

 

13.3

Liability for Excluded Matters

 

 

13.4

No Liability for Acts in Accordance with Instructions

 

 

 

 

 

14.0

PROVIDER Employees

 

 

 

 

 

14.1

Responsibility for PROVIDER Employees

 

 

 

 

 

15.0

Representations, Warranties and Covenants

 

 

 

 

 

 

15.1

PROVIDER Representations

 

 

15.2

CUSTOMER Representations

 

 

15.3

Approvals and Consents

 

 

15.4

Cooperation

 

 

 

 

 

16.0

Notices

 

 

 

 

 

17.0

Intellectual Property

 

 

 

 

 

18.0

Non-Compete

 

 

 

 

 

 

18.1

Limitations on Provision of Services

 

 

18.2

Volume Reduction Date

 

 

18.3

Equitable Relief

 

 

 

 

 

19.0

Change Control Procedure

 

 

 

 

 

20.0

Governance

 

 

 

 

 

 

20.1

PROVIDER Account Executive

 

 

20.2

CUSTOMER Account Executive

 

 

20.3

Key Employees of PROVIDER

 

 

20.4

Meetings

 

 

20.5

Operational Dispute Resolution

 

 

 

 

 

21.0

Miscellaneous

 

 

 

 

 

 

21.1

Force Majeure

 

 

21.2

Independent Contractors

 

 

21.3

Failure to Object Not a Waiver

 

 

iii

--------------------------------------------------------------------------------


 

 

21.4

Governing Law

 

 

21.5

No Third-Party Beneficiaries

 

 

21.6

Public Announcements

 

 

21.7

Entire Agreement

 

 

21.8

Amendment

 

 

21.9

Rules of Construction

 

 

21.10

Severability

 

 

21.11

Remedies Not Exclusive

 

 

21.12

Dispute Resolution

 

 

21.13

Language

 

 

21.14

Survival

 

 

 

 

 

22.0

Attachments

 

 

 

 

 

 

 

Exhibit A

Definitions

 

 

 

Exhibit B

Local Modifications to Master Agreement

 

 

 

Exhibit C

Form of PSA

 

 

 

Exhibit D

BCP/DRP Plans

 

 

 

Exhibit E

Security Procedures

 

 

 

Exhibit F

Pricing Template

 

 

 

Exhibit G

Dispute Resolution

 

 

 

Exhibit H

Carve-Out Option

 

 

 

Exhibit I

Intellectual Property

 

 

 

Exhibit J

Business Associate Addendum

 

 

 

Exhibit K

Change Control Procedure

 

 

 

Exhibit L

PSAs and Base Costs

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
MASTER OUTSOURCING AGREEMENT

 

AMENDED AND RESTATED MASTER OUTSOURCING AGREEMENT (“Agreement”) entered into as
of the Execution Date, by and between General Electric Capital Assurance
Company, a Delaware insurance company, with offices at 6604 West Broad Street,
Richmond, Virginia 23230 (“CUSTOMER”) and GE Capital International Services, a
corporation duly formed and existing under the laws of India with a place of
business at AIFGECIS Building, 1 Rafi Marg, Delhi-110001 and Corporate office at
90A Sector 18, Gurgaon, Haryana (“PROVIDER”).

 

RECITALS

 

WHEREAS, PROVIDER and CUSTOMER are parties to a Master Outsourcing Services
Agreement and one or more related Project Specific Agreements which incorporate
the terms of such Master Outsourcing Services Agreement, as well as certain
other services agreements (“PSAs”);

 

WHEREAS, CUSTOMER is a Subsidiary of Genworth Financial, Inc., a Delaware
corporation (“Genworth”);

 

WHEREAS, General Electric Company and General Electric Capital Corporation have
determined to consolidate the Genworth business, including Genworth and certain
of its Affiliates, into a separate corporate structure with Genworth acting as
the parent entity for the Genworth business, and have further determined to
divest a controlling interest in the stock of Genworth (the “Separation”) and,
as part of such divestiture, to conduct an initial public offering of the common
stock of Genworth (the “IPO”);

 

WHEREAS, in anticipation of the proposed Separation, PROVIDER and CUSTOMER have
determined that it is appropriate to amend and restate such Master Outsourcing
Services Agreement in the form of this Amended and Restated Master Outsourcing
Services Agreement;

 

WHEREAS, PROVIDER supplies business and financial and related support services;

 

WHEREAS, CUSTOMER requires the performance of Services, as defined in the
related PSA(s);

 

WHEREAS, the parties contemplate that PROVIDER will handle a variety of
outsourcing projects and services for CUSTOMER and the parties seek to define
the basic terms applicable to outsourcing projects between the parties; the
parties intend to incorporate these provisions by reference into the outstanding
PSAs and PSAs that they enter into for specific outsourcing projects hereafter;

 

WHEREAS, this Agreement is being executed on, and shall take effect as of, the
closing date of the IPO or, if regulatory approval occurs on a later date, on
and as of such later date (the “Execution Date”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, capitalized terms used herein shall have the meanings given such terms
in Exhibit A hereto.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

W I T N E S S E T H

 


1.0           SERVICES.

 


1.1           STRUCTURE OF THE AGREEMENT.

 


(A)           THE SERVICES ARE GOVERNED BY THE TERMS OF THIS AGREEMENT AS
AMENDED AND/OR SUPPLEMENTED AS SET FORTH IN EXHIBIT B, AND THE PSAS.  EACH PSA
EXECUTED AFTER THE EXECUTION DATE SHALL BE IN THE FORM ATTACHED AS EXHIBIT C,
UNLESS OTHERWISE AGREED TO BY THE PARTIES.


 


(B)           PROVIDER AGREES TO PROVIDE THE SERVICES UNDER THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND AS MORE SPECIFICALLY DESCRIBED IN THE PSAS.


 


1.2           BUSINESS CONTINUITY AND DISASTER RECOVERY SERVICES.  PROVIDER
SHALL PROVIDE THE SERVICES SET FORTH IN THE BUSINESS CONTINUITY AND DISASTER
RECOVERY PLANS REFERRED TO IN EXHIBIT D (COLLECTIVELY, THE “BCP/DRP PLANS”). 
THE BCP/DRP PLANS SHALL ADDRESS ALL OPERATIONS IDENTIFIED BY CUSTOMER AS
“MISSION CRITICAL;” SHALL MEET THE SUBSTANTIVE REQUIREMENTS SPECIFIED BY
CUSTOMER AND SHALL BE AGREED UPON BY CUSTOMER AND PROVIDER.  FURTHER, AT NO
ADDITIONAL CHARGE TO CUSTOMER OTHER THAN AS PROVIDED IN SECTION 2 AND THE
PRICING TEMPLATE SET FORTH IN EXHIBIT F, PROVIDER WILL (A) ACTIVELY REVIEW AND
UPDATE THE BCP/DRP PLANS, (B) TEST THE BCP/DRP PLANS AT LEAST ANNUALLY, (C)
PERMIT CUSTOMER THE OPPORTUNITY TO PARTICIPATE IN SUCH TESTING, (D) GIVE
CUSTOMER ACCESS TO THE RESULTS AND ANALYSIS OF SUCH TESTING, AND (E) CORRECT
DEFICIENCIES IN THE BCP/DRP PLANS REVEALED BY SUCH TESTING.  FAILURE TO PROVIDE
THE SERVICES DESCRIBED IN SUCH BCP/DRP PLANS WILL CONSTITUTE A MATERIAL BREACH
OF THIS AGREEMENT, SUBJECT TO CURE AS SET FORTH IN SECTION 8.1(F).


 


1.3           PROVIDER RESPONSIBILITIES.  EXCEPT AS OTHERWISE NOTED IN THIS
AGREEMENT, PROVIDER SHALL PROVIDE, AT ITS EXPENSE, ALL MATERIALS, LABOR,
EQUIPMENT, FACILITIES AND OTHER ITEMS NECESSARY TO DELIVER THE SERVICES. 
SUBJECT TO SECTION 6.3 HEREIN, ALL EMPLOYEES PERFORMING THE SERVICES SHALL BE
SKILLED IN THEIR TRADES AND LICENSED, IF REQUIRED, BY ALL PROPER AUTHORITIES.


 


1.4           SERVICE LOCATIONS; SECURITY.  EXCEPT AS PROVIDED IN THE BCP/DRP
PLANS, WITHOUT THE PRIOR WRITTEN CONSENT OF CUSTOMER, PROVIDER SHALL NOT CHANGE
OR MOVE THE ORIGINAL LOCATION FOR THE PERFORMANCE BY PROVIDER OF THE SERVICES
REQUIRED UNDER THIS AGREEMENT.  IN PERFORMING THE SERVICES, OPERATING THE
FACILITIES USED BY IT TO PROVIDE THE SERVICES AND PROTECTING CUSTOMER’S DATA,
INFORMATION AND OTHER PROPERTY, PROVIDER WILL COMPLY WITH THE SECURITY
PROCEDURES SET FORTH IN EXHIBIT E OF THIS AGREEMENT.


 


2

--------------------------------------------------------------------------------



 


1.5           SUPPORT OF CUSTOMER DIVESTITURES.  IF CUSTOMER DIVESTS ANY
BUSINESS OPERATION (OTHER THAN PURSUANT TO A TRANSACTION THAT WOULD CONSTITUTE A
CHANGE OF CONTROL), PROVIDER WILL PROVIDE THE SERVICES TO SUCH OPERATION IF SUCH
OPERATION (I) USED THE SERVICES PRIOR TO BEING DIVESTED, (II) AFTER BEING
DIVESTED USES EITHER ESSENTIALLY THE SAME SERVICES AS BEFORE BEING DIVESTED, OR
CUSTOMER OR THE ACQUIRING ENTITY COMPENSATES PROVIDER TO MODIFY ITS SYSTEMS OR
PROCESSES USED TO PERFORM AND PROVIDE THE SERVICES AS NECESSARY TO ACCOMMODATE
THE USE OF THE SERVICES AS REASONABLY REQUESTED BY THE ACQUIRING ENTITY, (III)
THE ACQUIROR OF SUCH OPERATION AGREES TO BE SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT AND THE PSAS, AND (IV) CUSTOMER IS NOT IN PAYMENT DEFAULT AT THE TIME
OF THE REQUEST, BUT, IN THAT CASE, PROVIDER MUST PROVIDE THE SERVICES IF PAID IN
ADVANCE.  AT CUSTOMER’S OPTION, PROVIDER AND SUCH ACQUIROR SHALL ENTER INTO A
SEPARATE AGREEMENT AND PSA(S) PROVIDING FOR THE PROVISION OF THE SERVICES, WHICH
AGREEMENTS SHALL BE ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS ARE SET
FORTH IN THIS AGREEMENT AND THE PSA(S), WITH SUCH CHANGES THEREIN AS THE PARTIES
MAY AGREE UPON.  PROVIDER SHALL CHARGE FOR THE CONTINUING PERFORMANCE AND
DELIVERY OF SUCH SERVICES BASED ON THE THEN-EXISTING CHARGING METHODOLOGIES AND
MAY CHARGE CUSTOMER OR THE ACQUIRING ENTITY FOR THE REASONABLE IMPLEMENTATION
AND SET-UP FEES RELATING TO THE EXTENSION OF THE SERVICES TO SUCH ENTITY
APPROVED IN WRITING IN ADVANCE.  PROVIDER AND THE ACQUIRING ENTITY WILL
NEGOTIATE IN GOOD FAITH FOR UP TO ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE
DIVESTITURE TO AGREE UPON ALTERNATIVE TERMS AND CONDITIONS THAT WILL APPLY TO
THE PROVISION OF THE SERVICES TO SUCH ENTITY BY PROVIDER.  IF THEY ARE UNABLE TO
SO AGREE, AT THE REQUEST OF THE ACQUIRING ENTITY, PROVIDER SHALL BE REQUIRED TO
PROVIDE THE SERVICES TO SUCH ACQUIRING ENTITY UNTIL THE EARLIER OF (I) THE LAST
DAY OF THE TWELFTH (12TH) MONTH FOLLOWING SUCH 120-DAY NEGOTIATION PERIOD AND
(II) THE TERMINATION DATE OF THIS AGREEMENT AND RELATED PSAS, PROVIDED, THAT IF
SUCH TERMINATION DATE IS TO OCCUR LATER THAN TWELVE (12) MONTHS FOLLOWING THE
END OF SUCH 120-DAY PERIOD AND PROVIDER IS REQUESTED TO PROVIDE SUCH SERVICES
FOR LESS THAN TWELVE (12) MONTHS FOLLOWING THE END OF SUCH PERIOD, SUCH
ACQUIRING ENTITY OR CUSTOMER SHALL BEAR ALL COSTS ACTUALLY INCURRED BY PROVIDER
AS A RESULT OF SUCH REDUCTION IN VOLUME, PROVIDED, FURTHER, THAT PROVIDER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE SUCH COSTS.  SUCH SERVICES SHALL
BE PROVIDED BY PROVIDER REGARDLESS OF WHETHER THE ACQUIRING ENTITY IS A
COMPETITOR OF THE GE GROUP. PROVIDER SHALL PROVIDE SERVICES TRANSFER ASSISTANCE
AS REASONABLY REQUESTED BY THE ACQUIROR, SOLELY AT THE ACQUIROR’S COST, FOR THE
PERIOD DURING WHICH PROVIDER IS REQUIRED TO PROVIDE SERVICES TO SUCH ACQUIROR.


 


1.6           PROVIDER DIVESTITURES.  IF PROVIDER EXECUTES A DEFINITIVE
AGREEMENT TO DIVEST ANY OR PART OF ANY BUSINESS OPERATION RELATING TO THE
SERVICES PROVIDED TO CUSTOMER OTHER THAN THE CUSTOMER INDIA OPERATIONS OPERATING
ON A STAND-ALONE BASIS (SPECIFICALLY, THE OPERATIONS RESPONSIBLE FOR PROVIDING
CORE SERVICES EXCLUSIVELY RELATING TO LONG TERM CARE, LIFE INSURANCE, GROUP
INSURANCE, ANNUITIES, RETIREMENT PLANS AND MORTGAGE INSURANCE TO CUSTOMER, BUT
EXCLUDING, INTER ALIA, ACCOUNTING, HELP DESK, SOFTWARE SOLUTIONS, E-LEARNING AND
OTHER KNOWLEDGE-BASED OPERATIONS, COLLECTIVELY, THE “GENWORTH STAND-ALONE
OPERATIONS”) (A “PROVIDER DIVESTITURE”), PROVIDER WILL PROVIDE NO LESS THAN
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF THE EXPECTED CLOSING DATE OF THE
PROVIDER DIVESTITURE TO CUSTOMER, WHICH NOTICE WILL INCLUDE THE IDENTITY OF THE
ACQUIROR AND ANY AFFILIATE WHICH WOULD PROVIDE SERVICES TO CUSTOMER AND A
DESCRIPTION OF THE MATERIAL TERMS OF THE TRANSACTION APPLICABLE TO THE SERVICES
BEING TRANSFERRED TO THE ACQUIROR.  PROVIDER WILL PROVIDE CUSTOMER WITH SUCH
FURTHER

 

3

--------------------------------------------------------------------------------


 

information regarding the divestiture and the acquiror as CUSTOMER may
reasonably request.  CUSTOMER may take no action with respect to the proposed
PROVIDER Divestiture (in which case the PROVIDER Divestiture may proceed without
CUSTOMER’s consent) or, within thirty (30) days of receipt of such notice from
PROVIDER, CUSTOMER may at its option (i) exercise the Carve-Out Option (as more
fully described in Section 9.2 hereof) only with respect to the Carve-Out
Resources relating to such Services which are being or have been divested to the
acquiring entity at a purchase price equal to the lesser of book value or the
value of the divested operations relating to CUSTOMER implied by the
consideration to be paid by the acquiror and/or (ii) terminate the PSAs affected
by the PROVIDER Divestiture and require PROVIDER and/or the acquiror to provide
Services Transfer Assistance for a period not exceeding fourteen (14) months
from the date of receipt of notice by PROVIDER from CUSTOMER.  Notwithstanding
any other provision of this Agreement, PROVIDER shall be responsible for all
transition costs incurred by CUSTOMER relating to its exercise of the Carve-Out
Option or its termination of the PSAs and transition of the Services in-house or
to a new PROVIDER.  Any transfer of the PSAs pursuant to this paragraph shall be
subject to the receipt by CUSTOMER of all necessary regulatory approvals.  For
the avoidance of doubt, any transfer by PROVIDER of the Genworth Stand-Alone
Operations shall be subject to the limitations described under Section 10.0
hereof.


 


1.7           NEW SERVICES.  FROM TIME TO TIME, CUSTOMER MAY REQUEST THAT
PROVIDER FURNISH ADDITIONAL SERVICES TO CUSTOMER THAT ARE NOT WITHIN THE SCOPE
OF THE SERVICES (“NEW SERVICES”).  PROVIDER WILL DISCUSS WITH CUSTOMER SUCH
REQUEST AND THE RAMIFICATIONS OF SUCH ADDITIONAL SERVICES ON THE EXISTING
SERVICES, BUT WILL NOT BE OBLIGATED TO PROVIDE SUCH ADDITIONAL SERVICES.  SUCH
REQUESTS SHALL BE ADDRESSED THROUGH THE CHANGE CONTROL PROCEDURE DESCRIBED IN
SECTION 19.0 HEREOF.  CUSTOMER SHALL BEAR ALL COSTS AGREED IN ADVANCE BETWEEN
THE PARTIES AND INCURRED BY PROVIDER ON ACCOUNT OF TRANSITION OR MIGRATION OF
NEW SERVICES FROM CUSTOMER TO PROVIDER. 


 


1.8           SERVICES NOT TO BE WITHHELD; PROVIDER RELIEF.  EXCEPT AS PROVIDED
IN SECTION 8.2 AND 21.1 HEREOF (IT BEING UNDERSTOOD THAT FORCE MAJEURE WILL NOT
RELIEVE PROVIDER OF ITS RESPONSIBILITY TO PROVIDE THE SERVICES SET FORTH IN THE
BCP/DRP PLANS), PROVIDER SHALL NOT VOLUNTARILY REFUSE TO PROVIDE ALL OR ANY
PORTION OF THE SERVICES IN VIOLATION OR BREACH OF THE TERMS OF THE AGREEMENT OR
ANY RELATED PSA.  PROVIDER SHALL BE RELIEVED FROM ITS OBLIGATION TO PERFORM ANY
SERVICES AND ITS OBLIGATIONS TO PAY ANY SERVICE CREDIT UNDER A PSA TO THE EXTENT
IT IS UNABLE TO PERFORM ANY SERVICES OR TO PERFORM IN ACCORDANCE WITH ANY
APPLICABLE PERFORMANCE STANDARD AS A RESULT OF CUSTOMER’S FAILURE TO PERFORM ITS
OBLIGATIONS UNDER SUCH PSA.  NOTWITHSTANDING THE DISPUTE RESOLUTION PROVISIONS
SET FORTH IN SECTION 21.12, IF PROVIDER BREACHES THIS COVENANT, CUSTOMER SHALL
BE ENTITLED TO APPLY TO A COURT OF COMPETENT JURISDICTION FOR SPECIFIC
PERFORMANCE BY PROVIDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED
PSAS WITHOUT THE NECESSITY OF POSTING ANY BOND.


 


2.0           CHARGES.


 


2.1           GENERALLY.  NOTWITHSTANDING ANY PROVISION RELATED TO FEES AND
CHARGES IN A PSA TO THE CONTRARY, AS CONSIDERATION FOR THE PROVISION OF THE
SERVICES, CUSTOMER WILL PAY TO PROVIDER THE CHARGES CALCULATED AS SET FORTH IN
THIS SECTION 2.0 (THE “CHARGES”).  THE CHARGES

 

4

--------------------------------------------------------------------------------


 

in effect immediately prior to the Execution Date shall be referred to as the
“Baseline Charges”.  For existing PSAs, the Baseline Charges and the Charges for
the initial Contract Year (or part thereof) shall be as set forth on Exhibit L. 
For PSAs executed after the Execution Date, the Baseline Charges shall be set
forth in each such PSA.  The Charges shall be adjusted annually to reflect
changes in PROVIDER’s Base Costs and to reflect scheduled discounts from the
Baseline Charges pursuant to the following formula:


 

New Charges = Baseline Charges * Discount Factor * Cost Factor

 


2.2           DISCOUNT FACTOR.  FOR THE PERIODS INDICATED, THE “DISCOUNT FACTOR”
SHALL MEAN AND BE AS FOLLOWS:

 

Period

 

Discount Factor

 

from the Execution Date through the first anniversary of the Trigger Date (as
defined below)

 

**

 

from the first anniversary of the Trigger Date through the second anniversary of
the Trigger Date

 

**

 

from the second anniversary of the Trigger Date through the third anniversary of
the Trigger Date

 

**

 

 

“Cost Factor” means and shall be calculated as follows:

 

Y(n) Base Cost/Y(0) Base Cost

 

where Y(n) Base Cost is determined pursuant to Section 2.3 for each Contract
Year, Y(n-1) Base Cost is the Base Cost for the preceding Contract Year and Y(0)
Base Cost is the Base Cost for the initial Contract Year, as set forth in
Exhibit L.

 


2.3           ADJUSTMENT OF CHARGES.  PRIOR TO THE COMMENCEMENT OF EACH CONTRACT
YEAR, THE PARTIES WILL NEGOTIATE IN GOOD FAITH TO AGREE UPON THE ELEMENTS OF
BASE COST AND THE RATES TO BE CHARGED TO CUSTOMER FOR SUCH ELEMENTS DURING SUCH
YEAR (EXCLUDING THE COST OF HEDGING FOREIGN CURRENCY EXCHANGE RISKS, WHICH SHALL
BE CHARGED TO CUSTOMER ON A PASS-THROUGH BASIS AS DESCRIBED IN SECTION 2.8). 
THE PARTIES WILL REFLECT THEIR AGREEMENT ON SUCH MATTERS IN A WRITTEN DOCUMENT
TO BE EXECUTED BY EACH OF THEM AND THE CHARGES FOR THE SERVICES IN SUCH YEAR
SHALL NOT EXCEED THE AGREED AMOUNTS.  ANY AMENDMENT OR ADDITION TO SUCH ELEMENTS
OR RATES MUST BE APPROVED BY CUSTOMER IN ADVANCE IN WRITING.  IF THE PARTIES ARE
UNABLE TO AGREE UPON SUCH MATTERS, THE COST FACTOR FOR THE APPLICABLE YEAR SHALL
BE CALCULATED USING BASE COST AS DETERMINED BY PROVIDER IN ACCORDANCE WITH THE
DEFINITION OF BASE COST, PROVIDED, THAT BASE COST FOR ANY CONTRACT YEAR SHALL
NOT EXCEED ONE HUNDRED FIVE PERCENT (105%) OF BASE COST FOR THE IMMEDIATELY
PRECEDING CONTRACT YEAR.  IF BASE COST RELATING TO ANY PSA FOR ANY CONTRACT YEAR
DURING THE INITIAL TERM EXCEEDS ONE HUNDRED FIVE PERCENT (105%) OF BASE COST FOR
THE IMMEDIATELY PRECEDING CONTRACT YEAR, CUSTOMER MAY TERMINATE THAT PSA UPON AT
LEAST SIX (6) MONTHS’ WRITTEN NOTICE TO PROVIDER AND SHALL NOT BE LIABLE FOR ANY
COSTS INCURRED BY PROVIDER AS A RESULT OF SUCH TERMINATION.

 

5

--------------------------------------------------------------------------------


 


2.4           RENEWAL PRICING.  AS DESCRIBED IN SECTION 7.2, AT LEAST EIGHTEEN
(18) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL TERM, PROVIDER WILL PROPOSE
IN WRITING TO CUSTOMER REVISED METHODS FOR CALCULATING BASE COST AND CHARGES TO
CUSTOMER UNDER THE BASE COST AND BASELINE CHARGES METHODOLOGY DESCRIBED IN THIS
SECTION 2.0.  THE APPLICABLE CHARGES PROPOSED BY PROVIDER FOR THE FIRST AND
SECOND YEARS OF THE RENEWAL TERM SHALL BE DETERMINED AS PROVIDED IN THIS SECTION
2.4 AND EXHIBIT F, BUT SHALL REFLECT DISCOUNT FACTORS OF ** AND **,
RESPECTIVELY, PROVIDED, THAT SUCH CHARGES SHALL BE AT LEAST AS FAVORABLE TO
CUSTOMER AS PROVIDER’S CHARGES FOR SIMILAR SERVICES PROVIDED TO ANY OTHER
CUSTOMER OF PROVIDER.  IF THE PARTIES ARE UNABLE TO AGREE ON REVISED COSTS,
CUSTOMER MAY ELECT TO EXERCISE THE CARVE-OUT OPTION UPON EXPIRATION OF THIS
AGREEMENT AND THE RELATED PSAS, AS DESCRIBED IN SECTION 9.2.


 


2.5           REDUCTION IN WORK.  CUSTOMER SHALL PROVIDE PROVIDER WITH NO LESS
THAN NINE (9) MONTHS’ WRITTEN NOTICE IN ADVANCE IF THE AMOUNT OF SERVICES
CONSUMED BY THE GENWORTH GROUP UNDER ALL OF THE OUTSTANDING MOAS WILL CHANGE IN
A MANNER THAT WILL RESULT IN A REDUCTION IN THE DEDICATED FTES NECESSARY TO
PROVIDE THE SERVICES TO SEVENTY-FIVE PERCENT (75%) OR LESS OF THE DEDICATED FTES
AGREED UPON BY THE PARTIES FOR THE MOST RECENT CONTRACT YEAR PURSUANT TO SECTION
2.3, AS ADJUSTED PURSUANT TO ANY NOTICES PREVIOUSLY GIVEN PURSUANT TO THIS
SECTION 2.5.  IN SUCH AN EVENT, PROVIDER SHALL BEAR ALL COSTS RELATING TO SUCH
REDUCTION IN VOLUME TO THE EXTENT STATED IN SUCH NINE-(9) MONTH NOTICE.  IF
CUSTOMER DOES NOT PROVIDE NINE (9) MONTHS’ ADVANCE WRITTEN NOTICE OF SUCH A
REDUCTION, CUSTOMER SHALL BEAR ANY FACILITIES OCCUPANCY, TECHNOLOGY AND
TELECOMMUNICATIONS COSTS INCURRED BY PROVIDER RESULTING FROM SUCH REDUCTION,
PROVIDED, THAT PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE
SUCH COSTS.


 


2.6           CURRENCY.  ALL CURRENCY REFERENCES IN THIS AGREEMENT ARE IN THE
CURRENCY OF THE UNITED STATES OF AMERICA AND ALL PAYMENTS SHALL BE MADE IN SUCH
CURRENCY.


 


2.7           TAXES.  THE CHARGES FOR THE SERVICES SHALL BE INCLUSIVE OF ANY
SALES, USE, GROSS RECEIPTS OR VALUE ADDED, WITHHOLDING, AD VALOREM AND OTHER
TAXES BASED ON OR MEASURED BY PROVIDER’S COST IN ACQUIRING EQUIPMENT, MATERIALS,
SUPPLIES OR SERVICES USED BY PROVIDER IN PROVIDING THE SERVICES.  FURTHER, EACH
PARTY SHALL BEAR SOLE RESPONSIBILITY FOR ANY REAL OR PERSONAL PROPERTY TAXES ON
ANY PROPERTY IT OWNS OR LEASES, FOR FRANCHISES OR SIMILAR TAXES ON ITS BUSINESS,
FOR EMPLOYMENT TAXES ON ITS EMPLOYEES, FOR INTANGIBLE TAXES ON PROPERTY IT OWNS
OR LICENSES AND FOR TAXES ON ITS NET INCOME.  IF A SALES, USE, PRIVILEGE, VALUE
ADDED, EXCISE, SERVICES AND/OR SIMILAR TAX (“TAX”) IS ASSESSED WITH RESPECT TO
PROVIDER’S CHARGES TO CUSTOMER FOR THE PROVISION OF THE SERVICES, CUSTOMER SHALL
BE RESPONSIBLE FOR AND PAY THE AMOUNT OF ANY SUCH TAX TO PROVIDER OR AS
APPLICABLE LAW OTHERWISE REQUIRES, IN ADDITION TO THE CHARGES.  CUSTOMER MAY
REPORT AND (AS APPROPRIATE) PAY ANY TAXES DIRECTLY IF CUSTOMER PROVIDES PROVIDER
WITH A DIRECT PAY OR EXEMPTION CERTIFICATE.  PROVIDER’S INVOICES SHALL
SEPARATELY STATE THE AMOUNTS OF ANY TAXES PROVIDER IS PROPOSING TO COLLECT FROM
CUSTOMER.  PROVIDER SHALL PROMPTLY NOTIFY CUSTOMER OF ANY CLAIM FOR TAXES
ASSERTED BY ANY APPLICABLE TAXING AUTHORITIES.  NOTWITHSTANDING THE ABOVE,
CUSTOMER’S LIABILITY FOR SUCH TAXES IS CONDITIONED UPON PROVIDER PROVIDING
CUSTOMER NOTIFICATION WITHIN TWENTY (20) BUSINESS DAYS OF RECEIVING ANY PROPOSED
ASSESSMENT OF ANY ADDITIONAL TAXES, INTEREST OR PENALTY DUE BY PROVIDER. 
PROVIDER SHALL COORDINATE WITH CUSTOMER THE RESPONSE TO AND SETTLEMENT OF, ANY
SUCH ASSESSMENT.  CUSTOMER SHALL BE ENTITLED TO RECEIVE AND TO RETAIN ANY REFUND
OF TAXES PAID TO PROVIDER PURSUANT TO THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


2.8           FOREIGN CURRENCY HEDGING.  PROVIDER SHALL BEAR ALL COSTS
ASSOCIATED WITH THE PURCHASE, EXCHANGE OR TRANSLATION OF CURRENCIES AS NECESSARY
IN CONNECTION WITH THE PERFORMANCE OF THE SERVICES.  IF PROVIDER ELECTS TO ENTER
INTO HEDGING TRANSACTIONS WITH THIRD PARTIES RELATING TO SUCH RISKS, CUSTOMER
WILL REIMBURSE PROVIDER FOR THE REASONABLE COSTS (WITHOUT MARK-UP BY PROVIDER)
OF SUCH HEDGING TRANSACTIONS, PROVIDED, HOWEVER, THAT CUSTOMER APPROVES OF THE
HEDGING STRATEGY AND THE HEDGING CONTRACTS RELATED TO SUCH TRANSACTIONS IN
WRITING AS PART OF THE ANNUAL BUDGET PROCESS, AS FURTHER DESCRIBED IN SECTION
20.4.


 


2.9           CONTINUOUS IMPROVEMENT; PLANNING.  PROVIDER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO INCREASE PRODUCTIVITY AND EFFICIENCY IN PERFORMING THE
SERVICES AND SHALL ENDEAVOR TO REDUCE BASE COST ANNUALLY, DEPENDING ON THE
OVERALL REDUCTION IN ITS COST OF OPERATIONS.  THE PARTIES WILL PARTICIPATE IN AN
ANNUAL BUDGETING PROCESS AS PART OF DETERMINING BASE COST THAT WILL ADDRESS
IMPROVEMENTS IN PROVIDER PRODUCTIVITY AND EFFICIENCY IN PERFORMING THE SERVICES
AND DEDICATE APPROPRIATE RESOURCES TO EXECUTE THE BUDGETED IMPROVEMENTS.  TO
SUPPORT PROVIDER’S DEMAND PLANNING, EACH QUARTER, CUSTOMER SHALL PROVIDE
PROVIDER A GOOD FAITH ESTIMATE OF ITS REQUIREMENTS FOR THE SERVICES FOR THE
FOLLOWING TWELVE (12) MONTHS.


 


3.0           BILLING AND PAYMENT.


 


3.1           INVOICES.  PROVIDER SHALL SUBMIT AN INVOICE EACH MONTH FOR THE
CHARGES RELATING TO THE SERVICES PROVIDED DURING THE PRIOR MONTH PERIOD.  FOR
THE PARTIAL MONTH PERIOD PRIOR TO THE EXECUTION DATE, PROVIDER SHALL SUBMIT AN
INVOICE FOR CHARGES CALCULATED AS PROVIDED IN THE ORIGINAL MASTER OUTSOURCING
AGREEMENT AND PSAS.  FOR PERIODS BEGINNING ON AND AFTER THE EXECUTION DATE,
CHARGES SHALL BE CALCULATED AS SET FORTH IN THIS AGREEMENT.  EACH INVOICE SHALL
DETAIL ALL INFORMATION RELEVANT TO CALCULATION OF THE CHARGES AND THE TOTAL
AMOUNT DUE.  PROVIDER AGREES TO INCLUDE THE INFORMATION AND PREPARE THE INVOICE
IN THE FORM AS REASONABLY REQUESTED BY CUSTOMER.


 


3.2           PAYMENTS.  ALL PAYMENTS, DUE AND PAYABLE BY CUSTOMER TO PROVIDER,
WILL BE MADE WITHIN SIXTY (60) DAYS OF CUSTOMER’S RECEIPT OF INVOICE (“PAYMENT
DATE”).  CUSTOMER SHALL USE ITS GOOD FAITH EFFORTS TO PROVIDE PROVIDER AS
PROMPTLY AS PRACTICABLE WITH THE DETAILS OF ANY OBJECTION IT MAY HAVE TO ANY
INVOICE, BUT ANY FAILURE TO PROVIDE SUCH DETAILS SHALL NOT FORECLOSE CUSTOMER’S
RIGHT TO DISPUTE SUCH INVOICE.  CUSTOMER SHALL PAY THE PART OF ANY INVOICED
AMOUNT THAT IS NOT IN DISPUTE BY THE PAYMENT DATE.


 


3.3           REIMBURSEMENTS.  PAYMENT OF ALL REIMBURSABLE EXPENSES APPROVED BY
CUSTOMER IN WRITING IN ADVANCE WILL BE MADE WITHIN SIXTY (60) DAYS AFTER
CUSTOMER’S RECEIPT OF INVOICE TOGETHER WITH COPIES OF RECEIPTS AND OTHER
VERIFICATION. 


 


3.4           METHOD OF PAYMENT.  THE METHOD OF PAYMENT SHALL BE BY ELECTRONIC
FUND TRANSFER TO PROVIDER’S DESIGNATED BANK ACCOUNT OR SUCH OTHER MANNER AS
AGREED UPON BY THE PARTIES.


 


3.5           NOTICE OF DEFAULT.  IF CUSTOMER DOES NOT PAY ANY INVOICE BY THE
PAYMENT DATE, PROVIDER SHALL SERVE CUSTOMER A NOTICE PURSUANT TO SECTION 16.0 (A
“PAYMENT

 

7

--------------------------------------------------------------------------------


 

Default Notice”) and simultaneously initiate the procedures for consideration of
Disputes by senior executives of the parties by giving notice as described under
Section 1.2 of Exhibit G.


 


3.6           PROVIDER TERMINATION FOR NON-PAYMENT. 


 


(A)           PROVIDER SHALL HAVE THE RIGHT TO TERMINATE ANY PSA, WITHOUT
PREJUDICE TO ANY OTHER LEGAL RIGHTS TO WHICH IT MAY BE ENTITLED, IF CUSTOMER
FAILS TO PAY TO PROVIDER ANY MATERIAL AMOUNT (I) THAT IS UNDISPUTED OR
DETERMINED BY THE SENIOR EXECUTIVES UNDER SECTION 1.2 OF EXHIBIT G TO BE DUE TO
PROVIDER, WITHIN FIVE (5) BUSINESS DAYS FOLLOWING CUSTOMER’S AGREEMENT THAT SUCH
AMOUNT IS NOT IN DISPUTE OR THE CONCLUSION OF THE SENIOR EXECUTIVES’
NEGOTIATIONS, WHICHEVER IS EARLIER, OR (II) THAT REMAINS IN DISPUTE AND IS NOT
PAID FOLLOWING THE CONCLUSION OF THE SENIOR EXECUTIVES’ NEGOTIATIONS
CONTEMPLATED BY SECTION 3.6(B) HEREOF.


 


(B)           PROVIDER SHALL HAVE NO RIGHT TO TERMINATE IF CUSTOMER PAYS ANY
DISPUTED AMOUNT WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE CONCLUSION OF THE
SENIOR EXECUTIVES’ NEGOTIATIONS UNDER EXHIBIT G, WITHOUT PREJUDICE, AND INVOKES
THE REMAINDER OF THE DISPUTE RESOLUTION PROCESS SET FORTH IN EXHIBIT G.


 


(C)           IF PURSUANT TO THE DISPUTE RESOLUTION PROCESS, PROVIDER IS FOUND
TO HAVE CHARGED IMPROPERLY, PROVIDER SHALL PROMPTLY REFUND SUCH EXCESS AMOUNT
ALONG WITH INTEREST AT AN ANNUAL RATE EQUAL TO THE LESSER OF (I) THE THREE (3)
MONTH LONDON INTERBANK OFFERED RATE (LIBOR) PLUS 100 BASIS POINTS OR (II) THE
MAXIMUM RATE OF INTEREST ALLOWED BY APPLICABLE LAW, FROM THE DATE THE PAYMENT
WAS MADE THROUGH THE DATE OF THE REFUND. 


 


3.7           PAST DUE AMOUNTS.  PAST DUE AMOUNTS (INCLUDING CHARGES,
REIMBURSABLE EXPENSES AND CREDITS) WILL BEAR INTEREST AT AN ANNUAL RATE EQUAL TO
THE LESSER OF (I) THE THREE (3) MONTH LONDON INTERBANK OFFERED RATE (LIBOR) PLUS
100 BASIS POINTS OR (II) THE MAXIMUM RATE OF INTEREST ALLOWED BY APPLICABLE LAW,
FROM THE DATE THE PAYMENT WAS DUE THROUGH THE DATE OF PAYMENT.


 


4.0           PERFORMANCE STANDARDS.


 


4.1           GENERALLY.  ALL WORK RELATING TO THE SERVICES SHALL BE COMPLETED
IN A PROFESSIONAL, TIMELY MANNER AND SHALL CONFORM TO SUCH ADDITIONAL
PERFORMANCE STANDARDS, IF ANY, AS MAY BE SET FORTH IN EACH PSA.  SUCH
PERFORMANCE STANDARDS MAY BE REVISED FROM TIME TO TIME UPON THE MUTUAL AGREEMENT
OF THE PARTIES. 


 


4.2           MEASUREMENT AND REPORTING.  UNLESS OTHERWISE SPECIFIED, EACH
PERFORMANCE STANDARD SHALL BE MEASURED ON A MONTHLY BASIS.  PROVIDER SHALL
CREATE, IMPLEMENT, SUPPORT AND MAINTAIN REPORTS FOR MONITORING THE METRICS
ASSOCIATED WITH THE PERFORMANCE STANDARDS AND SUCH OTHER METRICS AS ARE MUTUALLY
AGREED UPON BY THE PARTIES ON A SCHEDULE AGREED UPON IN EACH PSA OR WITHIN
NINETY (90) DAYS AFTER THE EXECUTION OF EACH PSA. 


 


4.3           COMPLIANCE.  PROVIDER SHALL PERFORM THE SERVICES IN COMPLIANCE
WITH ALL APPLICABLE LAWS, STOCK EXCHANGE RULES OR GENERALLY ACCEPTED, STATUTORY
OR REGULATORY ACCOUNTING

 

8

--------------------------------------------------------------------------------


 

or actuarial principle specified in any PSA or otherwise by CUSTOMER, in each
case as applicable to the business processes of CUSTOMER performed by PROVIDER
as part of the Services, just as if CUSTOMER performed the Services itself. 
PROVIDER shall notify CUSTOMER whenever changes in the Services or Performance
Standards are necessary to comply with applicable Indian Laws. It is understood
that any reference in the PSAs to standards, policies and procedures established
by General Electric Company or its Affiliates, is deemed to include any
replacement standards, policies and procedures established by CUSTOMER or any
member of the Genworth Group, and communicated to PROVIDER, provided, that GECIS
shall be entitled to recover its cost of complying with such standards, policies
and procedures as part of the Charges for the Services established pursuant to
Section 2 and Exhibit F.


 


4.4           ADDITIONAL REMEDIES.  IN ADDITION TO ALL OTHER REMEDIES AVAILABLE
UNDER THIS AGREEMENT, ANY PSA OR AT LAW, CUSTOMER MAY TAKE ONE OR MORE OF THE
FOLLOWING ACTIONS IN THE EVENT OF PROVIDER’S FAILURE TO COMPLY WITH THE
PERFORMANCE STANDARDS, PROVIDED, THAT CUSTOMER MAY NOT EXERCISE ANY OF THESE
REMEDIES IF THE FAILURE IN PERFORMANCE IS CAUSED BY INACCURATE OR INCOMPLETE
DATA OR INFORMATION PROVIDED BY CUSTOMER:


 


(A)           REQUIRE TRAINING OF ALL PROVIDER EMPLOYEES INVOLVED IN PERFORMING
THE AFFECTED SERVICES, THE LENGTH AND NATURE OF SUCH TRAINING TO BE MUTUALLY
AGREED UPON BY PROVIDER AND CUSTOMER;


 


(B)           CAUSE THE PROVIDER TO CORRECT ANY DEFICIENT SERVICES AT NO CHARGE
OR FEE TO CUSTOMER; OR


 


(C)           DIRECT PROVIDER TO ASSIGN ADDITIONAL EMPLOYEES TO PERFORM THE
SERVICES, WHICH INSTRUCTION PROVIDER AGREES TO FOLLOW.


 


5.0           RECORD KEEPING AND AUDITS.


 


5.1           GENERALLY.  PROVIDER WILL KEEP APPROPRIATE RECORDS OF TIME AND
COSTS RELATED TO THE SERVICES, AS REQUIRED BY LAW OR AS REASONABLY REQUESTED BY
CUSTOMER.  PROVIDER SHALL MAINTAIN A COMPLETE AUDIT TRAIL FOR ALL FINANCIAL AND
NON-FINANCIAL TRANSACTIONS RESULTING FROM OR ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE PSAS IN SUCH MANNER AS IS REQUIRED UNDER THE GENWORTH RECORDS
MANAGEMENT POLICIES AND INDIAN AND UNITED STATES GAAP.  PROVIDER WILL MAINTAIN
SUCH AUDIT TRAIL FOR SUCH PERIODS OF TIME AS MAY BE SPECIFIED IN THE GENWORTH
RECORDS MANAGEMENT POLICIES OR, IF NO SUCH PERIOD IS SPECIFIED, FOR SUCH PERIOD
AS THE PARTIES MAY AGREE UPON.  PROVIDER SHALL PROVIDE TO CUSTOMER, ITS AUDITORS
(INCLUDING INTERNAL AUDIT STAFF AND EXTERNAL AUDITORS), INSPECTORS, REGULATORS,
CUSTOMERS AND OTHER REPRESENTATIVES AS CUSTOMER MAY FROM TIME TO TIME DESIGNATE
IN WRITING, ACCESS AT ALL REASONABLE TIMES TO ANY FACILITY OR PART OF A FACILITY
AT WHICH EITHER PROVIDER OR ANY OF ITS PERMITTED SUBCONTRACTORS IS PROVIDING THE
SERVICES, TO PROVIDER PERSONNEL, TO PROVIDER’S SYSTEMS, POLICIES AND PROCEDURES
RELATING TO THE SERVICES, AND TO DATA AND RECORDS RELATING TO THE SERVICES FOR
THE PURPOSE OF PERFORMING AUDITS AND INSPECTIONS OF EITHER PROVIDER OR ANY OF
ITS SUBCONTRACTORS WITH RESPECT TO (I) ANY ASPECT OF PROVIDER’S OR SUCH
SUBCONTRACTOR’S PERFORMANCE OF THE SERVICES, (II) COMPLIANCE WITH THE SECURITY
PROCEDURES OR (III) ANY OTHER MATTER RELEVANT TO THIS AGREEMENT, INCLUDING,
WITHOUT

 

9

--------------------------------------------------------------------------------


 

limitation, the determination and calculation of all elements of Base Cost and
all other elements of the pricing mechanism described in Section 2.0 hereof and
in Exhibit F.  PROVIDER shall reasonably cooperate with CUSTOMER in the
performance of these audits, including installing and operating audit software. 
If CUSTOMER requires PROVIDER to conduct any special audit other than as
provided in this Section 5.1 and if the same results in any increased cost to
PROVIDER, PROVIDER shall be entitled to pass on such extra costs to CUSTOMER
through a special invoice, but only to the extent approved by CUSTOMER in
advance.


 


5.2           REPORTS AND CERTIFICATIONS.  PROVIDER SHALL PROVIDE CUSTOMER SUCH
OTHER REPORTS AND CERTIFICATIONS RELATING TO THE SERVICES AS CUSTOMER MAY
REASONABLY REQUEST, INCLUDING ALL REPORTS AND SUB-CERTIFICATIONS NECESSARY FOR
OFFICERS OF CUSTOMER TO MAKE THE CERTIFICATIONS REQUIRED UNDER THE
SARBANES-OXLEY ACT OF 2002 AND ALL RELATED RULES AND REGULATIONS AND ALL RELATED
APPLICABLE STOCK EXCHANGE LISTING REQUIREMENTS.


 


6.0           CUSTOMER COMMITMENTS.

 


6.1           SYSTEM ACCESS.  CUSTOMER AGREES TO PROVIDE TO PROVIDER, AT
CUSTOMER’S EXPENSE, NECESSARY ACCESS TO THE MAINFRAME COMPUTER AND RELATED
INFORMATION TECHNOLOGY SYSTEMS (THE “SYSTEM”) ON WHICH CUSTOMER DATA IS
PROCESSED DURING THE TIMES (THE “SERVICE HOURS”) SPECIFIED IN THE PSAS, SUBJECT
TO REASONABLE DOWNTIME FOR UTILITY OUTAGES, MAINTENANCE, PERFORMANCE
DIFFICULTIES AND THE LIKE.  IN THE EVENT OF A CHANGE IN THE SERVICE HOURS,
CUSTOMER WILL PROVIDE PROVIDER WITH AT LEAST FIFTEEN (15) CALENDAR DAYS WRITTEN
NOTICE OF SUCH CHANGE.


 


6.2           DATA INTEGRITY.  CUSTOMER WILL ENSURE THAT ALL DATA AND
INFORMATION SUBMITTED BY IT TO PROVIDER FOR PERFORMING THE SERVICES SHALL BE
ACCURATE AND COMPLETE AND FURNISHED IN A TIMELY MANNER.


 


6.3           TRAINING.  CUSTOMER SHALL PROVIDE ALL PROVIDER EMPLOYEES WHO ARE
DEDICATED TO CUSTOMER OPERATIONS WITH TRAINING OR TRAINING MATERIALS RELATING TO
BUSINESS PROCESSES AND REGULATORY MATTERS UNIQUELY RELATED TO THE CUSTOMER
BUSINESS AND REASONABLY REQUIRED BY SUCH EMPLOYEES TO MEET THE PERFORMANCE
STANDARDS.


 

To the extent any non-performance or failure to meet Performance Standards by
PROVIDER is due to CUSTOMER’s failure to comply with this Section 6.0, such
non-performance or failure shall not be considered a breach in Performance
Standards and/or a breach of this Agreement by PROVIDER.

 


7.0           TERM.

 


7.1           INITIAL TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE
EXECUTION DATE AND TERMINATE ON THE THIRD (3RD) ANNIVERSARY OF THE TRIGGER DATE
(THE “COMMON TERMINATION DATE”).  THE PERIOD FROM THE EXECUTION DATE TO THE
COMMON TERMINATION DATE IS REFERRED TO AS THE “INITIAL TERM”.

 

10

--------------------------------------------------------------------------------


 


7.2           LIMITATION ON TERMINATION OF MOAS; RENEWAL.  CUSTOMER MAY
TERMINATE INDIVIDUAL PSAS PRIOR TO THE COMMON TERMINATION DATE EITHER FOR CAUSE
OR FOR CONVENIENCE AS DESCRIBED THEREIN OR IN THIS AGREEMENT.  CUSTOMER,
HOWEVER, MAY NOT TERMINATE THIS AGREEMENT, OTHER THAN FOR CAUSE AS DESCRIBED IN
SECTION 8.0, PRIOR TO THE COMMON TERMINATION DATE, UNLESS ALL OF THE MEMBERS OF
THE GENWORTH GROUP THEN PARTY TO AN MOA TERMINATE ALL OF THE EXISTING MOAS AT
ONE TIME.  AT LEAST EIGHTEEN (18) MONTHS PRIOR TO THE COMMON TERMINATION DATE,
PROVIDER SHALL PROPOSE REVISED TERMS AND CONDITIONS ON WHICH THE AGREEMENT MAY
BE RENEWED FOR AN ADDITIONAL TWO (2) YEAR PERIOD (THE “RENEWAL PERIOD”). 
CUSTOMER AND ALL OF THE GENWORTH AFFILIATES THEN PARTY TO AN MOA MAY AT THEIR
SOLE OPTION RENEW ALL, BUT NOT LESS THAN ALL, OF THE MOAS FOR THE RENEWAL
PERIOD, PROVIDED, THAT CUSTOMER, SUCH GENWORTH AFFILIATES AND PROVIDER AGREE
UPON REVISED CHARGES AND OTHER TERMS AND CONDITIONS TO BE APPLICABLE TO THE
SERVICES DURING THE RENEWAL PERIOD PRIOR TO THE DATE THAT IS FOURTEEN (14)
MONTHS PRIOR TO THE COMMON TERMINATION DATE (THE “NOTIFICATION DATE”).  IF THE
PARTIES ARE UNABLE TO SO AGREE, CUSTOMER SHALL INFORM PROVIDER WITHIN FIFTEEN
(15) DAYS FOLLOWING THE NOTIFICATION DATE AS TO WHETHER IT WILL EXERCISE THE
CARVE-OUT OPTION (WHICH MAY ONLY BE EXERCISED WITH RESPECT TO ALL OF THE
THEN-OUTSTANDING MOAS), AS DESCRIBED IN SECTION 1.0 OF EXHIBIT H AND/OR REQUIRE
PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE.  IF CUSTOMER, SUCH GENWORTH
AFFILIATES AND PROVIDER FAIL TO AGREE UPON THE TERMS FOR RENEWAL OF THE MOAS, OR
IF CUSTOMER FAILS TO PROVIDE PROVIDER THE NOTICE DESCRIBED ABOVE, ALL OF THE
MOAS WILL AUTOMATICALLY TERMINATE ON THE COMMON TERMINATION DATE AND CUSTOMER
SHALL NOT BE ENTITLED TO EXERCISE ITS CARVE-OUT OPTION OR REQUIRE PROVIDER TO
PROVIDE SERVICES TRANSFER ASSISTANCE.

 


8.0           TERMINATION.

 


8.1           TERMINATION FOR CAUSE BY CUSTOMER.  CUSTOMER SHALL HAVE THE RIGHT
AT ANY TIME TO TERMINATE ANY PSA IN WHOLE OR IN PART WITH RESPECT TO THE
AFFECTED SERVICES, EFFECTIVE IMMEDIATELY AND WITHOUT PREJUDICE TO ANY OTHER
LEGAL RIGHTS TO WHICH CUSTOMER MAY BE ENTITLED, UPON THE OCCURRENCE OF THE
FOLLOWING EVENTS:


 


(A)           PROVIDER BECOMES SUBJECT TO ANY VOLUNTARY OR INVOLUNTARY ORDER OF
ANY GOVERNMENTAL AGENCY PROHIBITING OR MATERIALLY IMPAIRING THE PERFORMANCE OF
ANY OF THE SERVICES;


 


(B)           IF SUCH SERVICES ARE INADEQUATE, UNSATISFACTORY OR SUBSTANTIALLY
NOT IN CONFORMANCE WITH THE PERFORMANCE STANDARDS OR IF PROVIDER’S
REPRESENTATIONS AND WARRANTIES ARE MATERIALLY INACCURATE AND, UPON RECEIPT OF
NOTICE THEREOF FROM CUSTOMER, PROVIDER (I) DOES NOT IMMEDIATELY UNDERTAKE ACTION
IN GOOD FAITH TO CURE SUCH DEFAULT, AND (II) DOES NOT PROVIDE TO CUSTOMER A
PRELIMINARY ANALYSIS OF THE ROOT CAUSE OF SUCH DEFAULT AND AN INITIAL PLAN TO
CURE SUCH DEFAULT WITHIN TEN (10) DAYS OF SUCH NOTICE, AND (III) HAS NOT AGREED
WITH CUSTOMER ON A DEFINITIVE PLAN TO CURE SUCH DEFAULT ACCEPTABLE TO CUSTOMER
WITHIN THIRTY (30) DAYS OF SUCH NOTICE, AND (IV) HAS NOT FULLY CURED SUCH
DEFAULT WITHIN NINETY (90) DAYS OF SUCH NOTICE OR SUCH LONGER PERIOD AS MAY HAVE
BEEN APPROVED BY CUSTOMER AS PART OF PROVIDER’S PLAN TO CURE SUCH DEFAULT;


 


(C)           IF PROVIDER OR CUSTOMER, DUE TO THE ACTIONS OF PROVIDER, IS
ADMINISTRATIVELY CITED BY ANY GOVERNMENTAL AGENCY FOR MATERIALLY VIOLATING, OR
IS JUDICIALLY FOUND TO HAVE MATERIALLY VIOLATED, ANY LAW GOVERNING THE
PERFORMANCE OF THE SERVICES;

 

11

--------------------------------------------------------------------------------


 


(D)           IF A TRUSTEE OR RECEIVER OR SIMILAR OFFICER OF ANY COURT IS
APPOINTED FOR PROVIDER OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF PROVIDER,
WHETHER WITH OR WITHOUT CONSENT;


 


(E)           IF BANKRUPTCY, COMPOSITION, REORGANIZATION, INSOLVENCY OR
LIQUIDATION PROCEEDINGS ARE INSTITUTED BY OR AGAINST PROVIDER WITHOUT SUCH
PROCEEDINGS BEING DISMISSED WITHIN NINETY (90) DAYS FROM THE DATE OF THE
INSTITUTION THEREOF; OR


 


(F)            A MATERIAL BREACH OF THIS AGREEMENT OR A PSA BY PROVIDER (WHICH
SHALL INCLUDE A SERIES OF NON-MATERIAL OR PERSISTENT BREACHES BY PROVIDER, THAT
IN THE AGGREGATE CONSTITUTE A MATERIAL BREACH OR HAVE A MATERIAL AND SIGNIFICANT
ADVERSE IMPACT (I) ON THE ADMINISTRATIVE, MANAGEMENT, PLANNING, FINANCIAL
REPORTING OR OPERATIONS FUNCTIONS OF CUSTOMER OR (II) ON THE MANAGEMENT OF THE
SERVICES), AND, UPON RECEIPT OF NOTICE THEREOF FROM CUSTOMER, PROVIDER (I) DOES
NOT IMMEDIATELY UNDERTAKE ACTION IN GOOD FAITH TO CURE SUCH BREACH, AND (II)
DOES NOT PROVIDE TO CUSTOMER A PRELIMINARY ANALYSIS OF THE ROOT CAUSE OF SUCH
BREACH AND AN INITIAL PLAN TO CURE SUCH BREACH WITHIN TEN (10) DAYS OF SUCH
NOTICE, AND (III) HAS NOT AGREED WITH CUSTOMER ON A DEFINITIVE PLAN TO CURE SUCH
BREACH ACCEPTABLE TO CUSTOMER WITHIN THIRTY (30) DAYS OF SUCH NOTICE, AND (IV)
HAS NOT FULLY CURED SUCH DEFAULT WITHIN NINETY (90) DAYS OF SUCH NOTICE OR SUCH
LONGER PERIOD AS MAY HAVE BEEN APPROVED BY CUSTOMER AS PART OF PROVIDER’S PLAN
TO CURE SUCH BREACH, PROVIDED, THAT ANY BREACH REFERRED TO IN SECTION 1.2 SHALL
BE FULLY CURED WITHIN THIRTY (30) DAYS OF SUCH NOTICE.


 

Within fifteen (15) days of its notice to PROVIDER of its intent to terminate
any PSA, in whole or in part, under this Section 8.1, CUSTOMER shall inform
PROVIDER as to whether it will exercise its Carve-Out Option (which may only be
exercised with respect to all of the outstanding MOAs, as described in Section
1.0 of Exhibit H) and/or whether it will require PROVIDER to provide Services
Transfer Assistance for a period not exceeding twenty-four (24) months from the
date of such notice.  If CUSTOMER fails to do so, CUSTOMER shall not be entitled
to exercise its Carve-Out Option and/or require PROVIDER to provide Services
Transfer Assistance. 

 


8.2           TERMINATION BY PROVIDER.

 


(A)           PROVIDER MAY NOT TERMINATE THIS AGREEMENT OR ANY PSA FOR ANY
REASON OTHER THAN (I) NON-PAYMENT IN ACCORDANCE WITH SECTION 3.6, (II) AS
DESCRIBED BELOW UNDER SECTION 8.4 (TERMINATION RELATING TO DAMAGES CAP) HEREOF
AND (III) AS DESCRIBED BELOW UNDER SECTION 8.5 (CHANGE OF CONTROL), IT BEING
UNDERSTOOD THAT PROVIDER WILL BE RELIEVED FROM ITS OBLIGATIONS TO PERFORM IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR A PSA TO THE EXTENT THAT IT IS
PREVENTED FROM DOING SO AS A RESULT OF THE FAILURE BY CUSTOMER TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR SUCH PSA.


 


(B)           WITHIN FIFTEEN (15) DAYS OF PROVIDER’S NOTICE TO CUSTOMER OF
PROVIDER’S INTENT TO TERMINATE ANY PSA IN ACCORDANCE WITH SECTIONS 8.2(A)(I) OR
8.2(A)(II), CUSTOMER SHALL INFORM PROVIDER AS TO WHETHER IT WILL REQUIRE
PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE FOR A PERIOD NOT EXCEEDING
FOURTEEN (14) MONTHS FROM THE DATE OF SUCH NOTICE, PROVIDED, IN THE CASE OF A
TERMINATION DESCRIBED IN CLAUSE (I), THAT CUSTOMER HAS

 

12

--------------------------------------------------------------------------------


 

made all outstanding payments under any invoice in accordance with Section 3.2
hereof.  If CUSTOMER fails to give such notice, CUSTOMER shall not be entitled
to require PROVIDER to provide Services Transfer Assistance.  At PROVIDER’s
option, CUSTOMER shall be required to pay for Services Transfer Assistance
provided under this paragraph in advance.


 


(C)           WITH RESPECT TO ANY OTHER BREACH OF THIS AGREEMENT OR A PSA BY
CUSTOMER, PROVIDER WILL BE ENTITLED TO INVOKE THE APPLICABLE DISPUTE RESOLUTION
PROCESS UNDER SECTION 21.12 HEREOF AND PURSUE ALL REMEDIES PERMITTED BY THAT
PROCESS, BUT SHALL NOT BE ENTITLED TO TERMINATE THIS AGREEMENT OR ANY RELATED
PSA OR VOLUNTARILY WITHHOLD ANY SERVICES EXCEPT AS AUTHORIZED PURSUANT TO SUCH
PROCESS. 


 


8.3           TERMINATION FOR CONVENIENCE.

 


(A)           CUSTOMER MAY TERMINATE ANY PSA IN WHOLE OR IN PART AT ANY TIME
UPON AT LEAST ONE (1) YEAR’S PRIOR WRITTEN NOTICE TO PROVIDER.  SUCH NOTICE
SHALL INCLUDE A COMMERCIALLY REASONABLE PLAN FOR THE REDUCTION OF SERVICES TO BE
PURCHASED FROM PROVIDER THAT WILL ENABLE PROVIDER TO MITIGATE ALL COSTS OF SUCH
TERMINATION.  PROVIDER SHALL BE RESPONSIBLE FOR ALL COSTS THAT PROVIDER INCURS
AS A RESULT OF SUCH TERMINATION.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF THE PRECEDING PARAGRAPH,
CUSTOMER MAY TERMINATE ANY PSA IN WHOLE OR IN PART AT ANY TIME UPON AT LEAST
NINETY (90) DAYS’ PRIOR WRITTEN NOTICE TO PROVIDER.  IN SUCH EVENT, CUSTOMER
SHALL BE RESPONSIBLE FOR ALL COSTS THAT PROVIDER INCURS AS A RESULT OF SUCH
TERMINATION; PROVIDED, THAT PROVIDER HAS TAKEN ALL COMMERCIALLY REASONABLE STEPS
TO MITIGATE SUCH COSTS.  SUCH COSTS SHALL NOT INCLUDE ANY ELEMENT OF LOST
PROFITS OR LOST OPPORTUNITY COSTS.


 


(C)           WITHIN FIFTEEN (15) DAYS OF ITS NOTICE TO PROVIDER OF ITS INTENT
TO TERMINATE ANY PSA, IN WHOLE OR IN PART, UNDER THIS SECTION 8.3, CUSTOMER
SHALL INFORM PROVIDER AS TO WHETHER IT WILL REQUIRE PROVIDER TO PROVIDE SERVICES
TRANSFER ASSISTANCE FOR A PERIOD NOT EXCEEDING FOURTEEN (14) MONTHS FROM THE
DATE OF SUCH NOTICE.  IF CUSTOMER FAILS TO DO SO, CUSTOMER SHALL NOT BE ENTITLED
TO REQUIRE PROVIDER TO PROVIDE SERVICES TRANSFER ASSISTANCE.


 


8.4           TERMINATION RIGHT RELATED TO DAMAGES CAP. 

 


(A)           IF EITHER THE GE GROUP MEMBERS OR THE GENWORTH GROUP MEMBERS INCUR
LIABILITY TO THE OTHERS UNDER ONE OR MORE MOAS IN EXCESS OF THE APPLICABLE
SIMPLE BREACH CAP OR EXCLUDED MATTERS CAP AND DO NOT AGREE TO RESET TO ZERO THE
AMOUNTS COUNTED TOWARD SUCH CAP, THE MEMBERS OF THE GROUP THAT HAS NOT INCURRED
SUCH EXCESS LIABILITY SHALL HAVE THE RIGHT TO TERMINATE ALL, BUT NOT LESS THAN
ALL, OF THE THEN-OUTSTANDING MOAS FOR MATERIAL BREACH.  NOTWITHSTANDING THE
PRECEDING SENTENCE, CUSTOMER MAY ONLY EXERCISE THE CARVE-OUT OPTION IF ALL OF
THE GENWORTH GROUP MEMBERS PARTY TO AN MOA ALSO EXERCISE THE CARVE-OUT OPTION
UNDER THEIR RESPECTIVE MOAS AT THE SAME TIME.


 


(B)           WITHIN FIFTEEN (15) DAYS OF THE NOTICE TO PROVIDER OF TERMINATION
OF THE MOAS UNDER THIS SECTION 8.4, CUSTOMER SHALL INFORM PROVIDER AS TO WHETHER
IT WILL

 

13

--------------------------------------------------------------------------------


 

exercise its Carve-Out Option and/or whether it will require PROVIDER to provide
Services Transfer Assistance for a period not exceeding twenty-four (24) months
from the date of such notice.  If CUSTOMER fails to do so, CUSTOMER shall not be
entitled to exercise its Carve-Out Option and/or require PROVIDER to provide
Services Transfer Assistance.


 


8.5           TERMINATION RIGHT RELATING TO CHANGE OF CONTROL OF CUSTOMER.  IF A
CHANGE OF CONTROL OF GENWORTH OCCURS, PROVIDER SHALL, UNLESS THE PARTIES
OTHERWISE AGREE DURING A ONE HUNDRED TWENTY (120) DAY NEGOTIATION PERIOD
FOLLOWING THE CHANGE OF CONTROL, HAVE THE RIGHT TO TERMINATE ALL, BUT NOT LESS
THAN ALL, OF THE THEN-OUTSTANDING MOAS UPON THE LATER OF (A) THE LAST DAY OF THE
EIGHTEENTH (18TH) MONTH FOLLOWING THE EFFECTIVE DATE OF THE CHANGE OF CONTROL OR
(B) THE EXPIRATION OF THE INITIAL TERM, PROVIDED THAT SUCH TERMINATION RIGHT IS
EXERCISED WITHIN FIFTEEN (15) DAYS FOLLOWING THE END OF THE ONE HUNDRED TWENTY
(120) DAY NEGOTIATION PERIOD.


 


8.6           CONTINUED PERFORMANCE.  TERMINATION OF THIS AGREEMENT FOR ANY
REASON PROVIDED HEREIN SHALL NOT RELIEVE EITHER PARTY FROM ITS OBLIGATION TO
PERFORM ITS OBLIGATIONS HEREUNDER UP TO THE EFFECTIVE DATE OF SUCH TERMINATION
OR TO PERFORM SUCH OBLIGATIONS AS MAY SURVIVE TERMINATION.


 


9.0           OBLIGATIONS ON EXPIRATION AND TERMINATION.

 


9.1           SERVICES TRANSFER ASSISTANCE.


 


(A)           PROVIDER SHALL COOPERATE WITH CUSTOMER TO ASSIST IN THE ORDERLY
TRANSFER OF THE SERVICES TO CUSTOMER ITSELF OR ITS DESIGNEE (INCLUDING ANOTHER
SERVICES PROVIDER) IN CONNECTION WITH THE EXPIRATION, NON-RENEWAL OR EARLIER
TERMINATION OF THE AGREEMENT AND/OR EACH PSA FOR ANY REASON, HOWEVER DESCRIBED,
OR EXERCISE OF THE CARVE-OUT OPTION.  THE SERVICES INCLUDE “SERVICES TRANSFER
ASSISTANCE,” WHICH INCLUDES PROVIDING CUSTOMER AND ITS DESIGNEES AND THEIR
AGENTS, CONTRACTORS AND CONSULTANTS, AS NECESSARY, WITH (I) SUCH COOPERATION AND
OTHER SERVICES INCIDENTAL TO THE TRANSFER OF THE SERVICES AS THEY MAY REASONABLY
REQUEST, (II) ALL OR SUCH PORTIONS OF THE SERVICES AS CUSTOMER MAY REQUEST, AND
(III) SUCH OTHER TRANSITION SERVICES AS MAY BE PROVIDED FOR IN ANY PSA.  NEITHER
THE TERM OF THE AGREEMENT NOR THE TERM OF ANY PSA SHALL BE DEEMED TO HAVE
EXPIRED OR TERMINATED UNTIL THE SERVICES TRANSFER ASSISTANCE THEREUNDER IS
COMPLETED.


 


(B)           UPON CUSTOMER’S REQUEST, PROVIDER SHALL PROVIDE SERVICES TRANSFER
ASSISTANCE COMMENCING UP TO ONE (1) YEAR PRIOR TO EXPIRATION OR TERMINATION OF
THE AGREEMENT OR ANY PSA AND CONTINUING FOR THE PERIODS DESCRIBED IN THIS
AGREEMENT.  PROVIDER SHALL PROVIDE THE SERVICES TRANSFER ASSISTANCE EVEN IN THE
EVENT OF CUSTOMER’S MATERIAL BREACH (OTHER THAN AN UNCURED PAYMENT DEFAULT) OF
THIS AGREEMENT OR ANY PSA.


 


(C)           IF ANY SERVICES TRANSFER ASSISTANCE PROVIDED BY PROVIDER REQUIRES
THE UTILIZATION OF ADDITIONAL RESOURCES THAT PROVIDER WOULD NOT OTHERWISE USE IN
THE PERFORMANCE OF THE SERVICES, BUT FOR WHICH THERE IS A CHARGING METHODOLOGY
PROVIDED FOR IN THE AGREEMENT OR SUCH PSAS, CUSTOMER WILL PAY PROVIDER FOR SUCH
USAGE AT THE THEN-CURRENT APPLICABLE CHARGES AND IN THE MANNER SET FORTH IN THE
AGREEMENT AND/OR APPLICABLE PSAS.  IF THE SERVICES TRANSFER ASSISTANCE REQUIRES
PROVIDER TO INCUR COSTS THAT PROVIDER WOULD NOT OTHERWISE INCUR IN THE
PERFORMANCE OF THE SERVICES UNDER THE AGREEMENT AND APPLICABLE PSAS, THEN

 

14

--------------------------------------------------------------------------------


 

PROVIDER shall notify CUSTOMER of the identity and scope of the activities
requiring that PROVIDER incur such costs and the projected amount of the charges
that will be payable by CUSTOMER for the performance of such assistance.  Upon
CUSTOMER’s prior authorization, PROVIDER shall perform the assistance and
invoice CUSTOMER for such charges.  CUSTOMER shall bear all costs agreed in
advance between the parties and incurred by PROVIDER on account of
transition/migration of services/processes from PROVIDER to CUSTOMER or its
designee. 


 


9.2           CARVE-OUT OPTION.  AT ANY TIME DURING THE TERM OF THIS AGREEMENT
AND PRIOR TO THE VOLUME REDUCTION DATE, PROVIDER AGREES THAT CUSTOMER OR ITS
DESIGNEE SHALL HAVE THE RIGHT, UPON THE OCCURRENCE OF ANY ONE OF THE CARVE-OUT
CONDITIONS AND TO THE EXTENT PERMISSIBLE UNDER (I) APPLICABLE LAW OR (II) ANY
EXISTING CONTRACTUAL OBLIGATION OF PROVIDER, TO REQUIRE PROVIDER TO TRANSFER TO
CUSTOMER THE CARVE-OUT RESOURCES USED BY PROVIDER TO PROVIDE OR SUPPORT THE
PROVISION OF THE SERVICES AS DESCRIBED IN EXHIBIT H HEREOF (THE “CARVE-OUT
OPTION”).


 


10.0         ASSIGNMENT AND SUBCONTRACTING.


 


10.1         PROVIDER ASSIGNMENT.  WITHOUT THE PRIOR WRITTEN CONSENT OF
CUSTOMER, PROVIDER SHALL NOT VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW,
ASSIGN OR OTHERWISE TRANSFER THIS AGREEMENT, ANY RELATED PSA OR ANY OF
PROVIDER’S RIGHTS HEREUNDER OR THEREUNDER, EXCEPT AS PERMITTED UNDER SECTION 1.6
HEREOF.  ANY ASSIGNMENT OR TRANSFER WITHOUT CUSTOMER’S WRITTEN CONSENT, EXCEPT
AS PERMITTED UNDER SECTION 1.6 HEREOF, SHALL BE NULL AND VOID AND AT THE OPTION
OF CUSTOMER SHALL CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY ABOVE, PROVIDER SHALL HAVE THE RIGHT TO
ASSIGN THIS AGREEMENT OR ANY PSA, IN WHOLE OR IN PART, TO ANY AFFILIATE OF
PROVIDER UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO CUSTOMER AND SUBJECT TO
RECEIPT BY CUSTOMER OF ALL REGULATORY APPROVALS.  FOLLOWING ANY SUCH ASSIGNMENT
TO AN AFFILIATE OF PROVIDER, PROVIDER SHALL REMAIN LIABLE FOR THE PERFORMANCE OF
ALL OF PROVIDER’S OBLIGATIONS UNDER THIS AGREEMENT AND EACH PSA.  THIS AGREEMENT
AND ALL OF THE TERMS AND PROVISIONS HEREOF WILL BE BINDING UPON, AND WILL INURE
TO THE BENEFIT OF PROVIDER’S SUCCESSORS AND PERMITTED ASSIGNS.


 


10.2         SUBCONTRACTING.  PROVIDER SHALL NOT ENTER INTO SUBCONTRACTS FOR THE
PERFORMANCE OF THE SERVICES WITHOUT THE PRIOR WRITTEN CONSENT OF CUSTOMER.  IN
THE EVENT A SUBCONTRACT IS PROPOSED BY PROVIDER, PROVIDER SHALL FURNISH SUCH
INFORMATION AS REASONABLY REQUESTED BY CUSTOMER TO ENABLE CUSTOMER TO ASCERTAIN
TO ITS SATISFACTION THAT SUCH PROPOSED SUBCONTRACTOR OF PROVIDER IS ABLE TO MEET
CUSTOMER’S QUALITY STANDARDS AND COMPLY WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  NOTWITHSTANDING CUSTOMER’S CONSENT TO ANY SUBCONTRACT, PROVIDER
SHALL REMAIN LIABLE FOR THE PERFORMANCE OF ALL OF PROVIDER’S OBLIGATIONS UNDER
THIS AGREEMENT AND EACH PSA.  CUSTOMER SHALL NOT BE OBLIGATED TO PAY ANY PERSON
OTHER THAN PROVIDER FOR SERVICES RENDERED BY ANY SUBCONTRACTOR.


 


10.3         CUSTOMER ASSIGNMENT.   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 10.0, CUSTOMER SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT OR ANY
PSA, IN WHOLE OR IN PART, TO ANY AFFILIATE OF CUSTOMER UPON THIRTY (30) DAYS
PRIOR WRITTEN NOTICE TO PROVIDER AND SUBJECT TO RECEIPT BY CUSTOMER OF ALL
REGULATORY APPROVALS.  FOLLOWING ANY SUCH

 

15

--------------------------------------------------------------------------------


 

assignment to an Affiliate of CUSTOMER, CUSTOMER shall remain liable for the
performance of all of CUSTOMER’s obligations under this Agreement and each PSA. 
This Agreement and all of the terms and provisions hereof will be binding upon,
and will inure to the benefit of CUSTOMER’s successors and permitted assigns.


 


11.0         CONFIDENTIALITY.

 


11.1         OBLIGATIONS OF PROVIDER.  FROM AND AFTER THE EXECUTION DATE,
SUBJECT TO SECTION 11.3  AND THE RIGHTS OF PROVIDER WITH RESPECT TO THE CUSTOMER
LICENSED TECHNOLOGY PURSUANT TO EXHIBIT I, AND EXCEPT AS OTHERWISE CONTEMPLATED
BY THIS AGREEMENT OR ANY PSA, THE PROVIDER SHALL NOT, AND SHALL CAUSE ITS
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND OTHER AGENTS
AND REPRESENTATIVES, INCLUDING ATTORNEYS, AGENTS, CUSTOMERS, SUPPLIERS,
CONTRACTORS, CONSULTANTS AND OTHER REPRESENTATIVES OF ANY PERSON PROVIDING
FINANCING (COLLECTIVELY, “REPRESENTATIVES”), NOT TO, DIRECTLY OR INDIRECTLY,
DISCLOSE, REVEAL, DIVULGE OR COMMUNICATE TO ANY PERSON OTHER THAN
REPRESENTATIVES OF SUCH PARTY OR OF ITS AFFILIATES WHO REASONABLY NEED TO KNOW
SUCH INFORMATION IN PROVIDING SERVICES TO CUSTOMER OR USE OR OTHERWISE EXPLOIT
FOR ITS OWN BENEFIT OR FOR THE BENEFIT OF ANY THIRD PARTY, ANY CUSTOMER
CONFIDENTIAL INFORMATION.  IF ANY DISCLOSURES ARE MADE IN CONNECTION WITH
PROVIDING SERVICES TO CUSTOMER, ITS AFFILIATES OR REPRESENTATIVES UNDER THIS
AGREEMENT, THEN THE CUSTOMER CONFIDENTIAL INFORMATION SO DISCLOSED SHALL BE USED
ONLY AS REQUIRED TO PERFORM THE SERVICES.  PROVIDER SHALL USE THE SAME DEGREE OF
CARE TO PREVENT AND RESTRAIN THE UNAUTHORIZED USE OR DISCLOSURE OF THE CUSTOMER
CONFIDENTIAL INFORMATION BY ANY OF ITS REPRESENTATIVES AS IT CURRENTLY USES FOR
ITS OWN CONFIDENTIAL INFORMATION OF A LIKE NATURE, BUT IN NO EVENT LESS THAN A
REASONABLE STANDARD OF CARE.  FOR PURPOSES OF THIS SECTION 11.1, ANY
INFORMATION, MATERIAL OR DOCUMENTS RELATING TO THE GENWORTH BUSINESS CURRENTLY
OR FORMERLY CONDUCTED, OR PROPOSED TO BE CONDUCTED, BY ANY MEMBER OF THE
GENWORTH GROUP FURNISHED TO OR IN POSSESSION OF THE PROVIDER AND ITS AFFILIATES
AND REPRESENTATIVES, IRRESPECTIVE OF THE FORM OF COMMUNICATION, AND ALL NOTES,
ANALYSES, COMPILATIONS, FORECASTS, DATA, TRANSLATIONS, STUDIES, MEMORANDA OR
OTHER DOCUMENTS PREPARED BY PROVIDER, ITS AFFILIATES AND THEIR RESPECTIVE
REPRESENTATIVES, THAT CONTAIN OR OTHERWISE REFLECT SUCH INFORMATION, MATERIAL OR
DOCUMENTS IS HEREINAFTER REFERRED TO AS “CUSTOMER CONFIDENTIAL INFORMATION.” 
“CUSTOMER CONFIDENTIAL INFORMATION” DOES NOT INCLUDE, AND THERE SHALL BE NO
OBLIGATION HEREUNDER WITH RESPECT TO, INFORMATION THAT (I) IS OR BECOMES
GENERALLY AVAILABLE TO THE PUBLIC, OTHER THAN AS A RESULT OF A DISCLOSURE BY
PROVIDER, ITS AFFILIATES OR REPRESENTATIVES NOT OTHERWISE PERMISSIBLE HEREUNDER,
(II) PROVIDER OR SUCH AFFILIATE OR REPRESENTATIVE CAN DEMONSTRATE WAS OR BECAME
AVAILABLE TO SUCH PERSON FROM A SOURCE OTHER THAN CUSTOMER OR ITS AFFILIATES, OR
(III) IS DEVELOPED INDEPENDENTLY BY PROVIDER OR SUCH AFFILIATE OR REPRESENTATIVE
WITHOUT REFERENCE TO THE CUSTOMER CONFIDENTIAL INFORMATION; PROVIDED, HOWEVER,
THAT, IN THE CASE OF CLAUSE (II), THE SOURCE OF SUCH INFORMATION WAS NOT KNOWN
BY SUCH PERSONS TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH, OR OTHER
CONTRACTUAL, LEGAL OR FIDUCIARY OBLIGATION OF CONFIDENTIALITY TO, CUSTOMER OR
ANY OF ITS AFFILIATES WITH RESPECT TO SUCH INFORMATION.


 


11.2         OBLIGATIONS OF CUSTOMER.  FROM AND AFTER THE EXECUTION DATE,
SUBJECT TO SECTION 11.3 AND THE RIGHTS OF CUSTOMER WITH RESPECT TO THE PROVIDER
LICENSED TECHNOLOGY PURSUANT TO EXHIBIT I, AND EXCEPT AS OTHERWISE CONTEMPLATED
BY THIS AGREEMENT, CUSTOMER SHALL NOT, AND SHALL CAUSE ITS AFFILIATES AND THEIR
RESPECTIVE REPRESENTATIVES, NOT TO,

 

16

--------------------------------------------------------------------------------


 

directly or indirectly, disclose, reveal, divulge or communicate to any Person
other than Representatives of such party or of its Affiliates who reasonably
need to know such information in providing Services to CUSTOMER or any Affiliate
of CUSTOMER or use or otherwise exploit for its own benefit or for the benefit
of any third party, any PROVIDER Confidential Information.  If any disclosures
are made in connection with providing Services to CUSTOMER or any of its
Affiliates under this Agreement, then the PROVIDER Confidential Information so
disclosed shall be used only as required to perform the Services.  CUSTOMER and
its Affiliates shall use the same degree of care to prevent and restrain the
unauthorized use or disclosure of the PROVIDER Confidential Information by any
of their Representatives as they currently use for their own confidential
information of a like nature, but in no event less than a reasonable standard of
care.  For purposes of this Section 11.2, any Information, material or documents
relating to the businesses currently or formerly conducted, or proposed to be
conducted, by GE or any of its Affiliates (other than any member of the Genworth
Group) furnished to or in possession of CUSTOMER or any of its Affiliates,
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by CUSTOMER or its officers, directors and Affiliates, that
contain or otherwise reflect such information, material or documents is
hereinafter referred to as  “PROVIDER Confidential Information.”  “PROVIDER
Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by CUSTOMER or
its Representatives not otherwise permissible hereunder, (ii) CUSTOMER or such
Representative can demonstrate was or became available to it from a source other
than PROVIDER and its Affiliates, or (iii) is developed independently by
CUSTOMER or its Representatives without reference to the PROVIDER Confidential
Information; provided, however, that, in the case of clause (ii), the source of
such information was not known by CUSTOMER to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, PROVIDER or its Affiliates with respect to such information.


 


11.3         REQUIRED DISCLOSURES.  IF PROVIDER OR ITS AFFILIATES, ON THE ONE
HAND, OR CUSTOMER OR ITS AFFILIATES, ON THE OTHER HAND, ARE REQUESTED OR
REQUIRED (BY ORAL QUESTION, INTERROGATORIES, REQUESTS FOR INFORMATION OR
DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS) BY ANY
GOVERNMENTAL AUTHORITY OR PURSUANT TO APPLICABLE LAW TO DISCLOSE OR PROVIDE ANY
CUSTOMER CONFIDENTIAL INFORMATION OR PROVIDER CONFIDENTIAL INFORMATION AS
APPLICABLE, THE ENTITY OR PERSON RECEIVING SUCH REQUEST OR DEMAND SHALL USE ALL
REASONABLE EFFORTS TO PROVIDE THE OTHER PARTY WITH WRITTEN NOTICE OF SUCH
REQUEST OR DEMAND AS PROMPTLY AS PRACTICABLE UNDER THE CIRCUMSTANCES SO THAT
SUCH OTHER PARTY SHALL HAVE AN OPPORTUNITY TO SEEK AN APPROPRIATE PROTECTIVE
ORDER.  THE PARTY RECEIVING SUCH REQUEST OR DEMAND AGREES TO TAKE, AND CAUSE ITS
REPRESENTATIVES TO TAKE, AT THE REQUESTING PARTY’S EXPENSE, ALL OTHER REASONABLE
STEPS NECESSARY TO OBTAIN CONFIDENTIAL TREATMENT BY THE RECIPIENT.  SUBJECT TO
THE FOREGOING, THE PARTY THAT RECEIVED SUCH REQUEST OR DEMAND MAY THEREAFTER
DISCLOSE OR PROVIDE ANY CUSTOMER CONFIDENTIAL INFORMATION OR PROVIDER
CONFIDENTIAL INFORMATION, AS THE CASE MAY BE, TO THE EXTENT REQUIRED BY SUCH LAW
(AS SO ADVISED BY COUNSEL) OR BY LAWFUL PROCESS OR SUCH GOVERNMENTAL AUTHORITY.

 

17

--------------------------------------------------------------------------------


 


11.4         HIPAA ADDENDUM.  IF PROVIDER IN CONNECTION WITH THE PROVISION OF A
SERVICE, CONSTITUTES A BUSINESS ASSOCIATE (AS DEFINED IN HIPAA AND/OR THE HIPAA
PRIVACY RULE) AND USES PROTECTED HEALTH INFORMATION (AS DEFINED IN HIPAA AND/OR
THE HIPAA PRIVACY RULE) GENERATED BY OR ENTRUSTED TO CUSTOMER, THEN THE TERMS OF
EXHIBIT J SHALL APPLY WITH RESPECT TO SUCH SERVICE.  CUSTOMER SHALL PROVIDE
NOTICE TO PROVIDER OF CHANGES IN HIPAA AND/OR THE HIPAA PRIVACY RULE RELEVANT TO
THE PERFORMANCE OF THE SERVICES AND APPROPRIATE TRAINING TO PROVIDER REGARDING
COMPLIANCE WITH HIPAA AND THE HIPAA PRIVACY RULE IN ACCORDANCE WITH SECTION 6.3


 


11.5         DATA OWNERSHIP.  ALL DATA, RECORDS, AND REPORTS RELATING TO THE
GENWORTH BUSINESS AND THE CUSTOMERS OF THE GENWORTH GROUP (COLLECTIVELY,
“RECORDS”), WHETHER IN EXISTENCE AT THE EXECUTION DATE HEREOF OR COMPILED
THEREAFTER IN THE COURSE OF PERFORMING THE SERVICES, SHALL BE TREATED BY
PROVIDER AND ITS SUBCONTRACTORS AS THE EXCLUSIVE PROPERTY OF CUSTOMER OR OTHER
MEMBER OF THE GENWORTH GROUP AND THE FURNISHING OF SUCH RECORDS, OR ACCESS TO
SUCH ITEMS BY, PROVIDER AND/OR ITS SUBCONTRACTORS, SHALL NOT GRANT ANY EXPRESS
OR IMPLIED INTEREST IN OR LICENSE TO PROVIDER AND/OR ITS SUBCONTRACTORS RELATING
TO SUCH RECORDS OTHER THAN AS IS NECESSARY TO PERFORM AND PROVIDE THE SERVICES
TO THE GENWORTH GROUP.  UPON REQUEST BY CUSTOMER AT ANY TIME AND FROM TIME TO
TIME AND WITHOUT REGARD TO THE DEFAULT STATUS OF THE PARTIES UNDER THE
AGREEMENT, PROVIDER AND/OR ITS SUBCONTRACTORS SHALL PROMPTLY DELIVER TO CUSTOMER
THE RECORDS IN ELECTRONIC FORMAT AND IN SUCH HARD COPY AS EXISTS ON THE DATE OF
THE REQUEST BY CUSTOMER.


 


12.0         INDEMNITIES.

 


12.1         INDEMNITY BY PROVIDER.  PROVIDER AGREES TO INDEMNIFY, HOLD HARMLESS
AND DEFEND THE MEMBERS OF THE GENWORTH GROUP AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, FROM AND AGAINST ANY AND ALL ACTIONS,
LIABILITIES, LOSSES, DAMAGES, INJURIES, JUDGMENTS AND EXTERNAL EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, COURT COSTS, SANCTIONS IMPOSED
BY A COURT, EXPERTS’ FEES, INTEREST OR PENALTIES RELATING TO ANY JUDGMENT OR
SETTLEMENT, AND OTHER LEGAL EXPENSES (INCLUDING ALL INCIDENTAL EXPENSES IN
CONNECTION WITH SUCH LIABILITIES, OBLIGATIONS, CLAIMS OR ACTIONS BASED UPON OR
ARISING OUT OF DAMAGE, ILLNESS OR INJURY (INCLUDING DEATH) TO PERSON OR PROPERTY
CAUSED BY OR SUSTAINED IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT)
(“LIABILITIES”), BROUGHT, ALLEGED OR INCURRED BY OR AWARDED TO ANY PERSON WHO IS
NOT A MEMBER OF THE GE GROUP OR THE GENWORTH GROUP (A “THIRD PARTY CLAIM”)
ARISING OUT OF OR BASED UPON:


 


(A)           ANY ALLEGED OR ACTUAL VIOLATION OF ANY LAW BY PROVIDER OR ANY OF
ITS AFFILIATES OR REPRESENTATIVES (EXCLUDING THE GENWORTH GROUP AND EXCLUDING
ANY SUCH VIOLATION TO THE EXTENT CAUSED BY A BREACH OF THIS AGREEMENT OR ANY PSA
BY ANY MEMBER OF THE GENWORTH GROUP);


 


(B)           THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF PROVIDER OR ANY OF
ITS AFFILIATES (EXCLUDING THE GENWORTH GROUP);


 


(C)           PROVIDER’S PROVISION OF ANY SERVICES TO ANY THIRD PARTY FROM THE
SAME FACILITIES FROM WHICH THE SERVICES ARE PROVIDED TO THE CUSTOMER;

 

18

--------------------------------------------------------------------------------


 


(D)           THE IMPROPER OR ILLEGAL USE OR DISCLOSURE OF CONSUMER INFORMATION
(INCLUDING PERSONAL, CREDIT OR MEDICAL INFORMATION) REGARDING ANY CUSTOMER OR
POTENTIAL CUSTOMER OF CUSTOMER IN CONTRAVENTION OF PROVIDER’S OBLIGATIONS UNDER
THIS AGREEMENT OR ANY PSA; AND


 


(E)           PROVIDER’S TAX LIABILITIES ARISING FROM PROVIDER’S PROVISION OF
SERVICES, AS SET FORTH IN SECTION 2.7 HEREOF.


 


12.2         INDEMNITY BY CUSTOMER.  CUSTOMER AGREES TO INDEMNIFY, HOLD HARMLESS
AND DEFEND PROVIDER, EACH OTHER MEMBER OF THE GE GROUP, AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, FROM AND AGAINST ANY AND ALL
LIABILITIES RELATING TO ANY THIRD PARTY CLAIM ARISING OUT OF OR BASED UPON THE
PROVISION OF SERVICES BY PROVIDER TO CUSTOMER, EXCEPT FOR LIABILITIES ARISING
OUT OF OR BASED UPON:


 


(A)           NEGLIGENCE OF PROVIDER, ITS AFFILIATES OR REPRESENTATIVES;


 


(B)           ANY OF THE EXCLUDED MATTERS RELATED TO AN ACT OR OMISSION OF
PROVIDER, ITS AFFILIATES OR REPRESENTATIVES;


 


(C)           ANY MATTER WITH RESPECT TO WHICH PROVIDER IS REQUIRED TO INDEMNIFY
CUSTOMER UNDER SECTION 12.1 HEREOF; OR


 


(D)           ANY THIRD PARTY CLAIM THAT ANY RESOURCES PROVIDED BY THE CUSTOMER
OR USED BY PROVIDER IN CONNECTION WITH THE SERVICES INFRINGE, VIOLATE OR
MISAPPROPRIATE ANY INTELLECTUAL PROPERTY OR TRADEMARKS OF ANY THIRD PARTY,
EXCLUDING ANY SUCH INFRINGEMENT, VIOLATION OR MISAPPROPRIATION CAUSED BY:


 

(I)            ANY SUCH RESOURCES FIRST PROVIDED TO PROVIDER AFTER THE EXECUTION
DATE, BUT EXCLUDING ANY INFRINGEMENT, VIOLATION OR MISAPPROPRIATION RESULTING
FROM MODIFICATIONS BY OR ON BEHALF OF THE PROVIDER TO ANY SUCH RESOURCES,
COMBINATIONS OF SUCH RESOURCES WITH OTHER ITEMS, OR USE OF SUCH RESOURCES,
EXCEPT AS SPECIFIED BY CUSTOMER IN EACH CASE (IT BEING UNDERSTOOD THAT THE USE
OF ALL SOFTWARE INCLUDED IN ANY SUCH RESOURCES IN COMBINATION WITH COMPUTERS OR
OTHER HARDWARE WITH WHICH SUCH SOFTWARE IS INTENDED TO BE USED SHALL BE DEEMED
TO BE SO SPECIFIED);

 

(II)           ANY SUCH RESOURCES FIRST SPECIFIED BY CUSTOMER AFTER THE
EXECUTION DATE FOR USE BY PROVIDER IN CONNECTION WITH THE SERVICES, BUT
EXCLUDING ANY INFRINGEMENT, VIOLATION OR MISAPPROPRIATION RESULTING FROM (A)
MODIFICATIONS BY OR ON BEHALF OF THE PROVIDER TO ANY SUCH RESOURCES,
COMBINATIONS OF SUCH RESOURCES WITH OTHER ITEMS, OR USE OF SUCH RESOURCES,
EXCEPT AS SPECIFIED BY CUSTOMER IN EACH CASE (IT BEING UNDERSTOOD THAT THE USE
OF ALL SOFTWARE INCLUDED IN ANY SUCH RESOURCES IN COMBINATION WITH COMPUTERS OR
OTHER HARDWARE WITH WHICH SUCH SOFTWARE IS INTENDED TO BE USED SHALL BE DEEMED
TO BE SO SPECIFIED) AND (B) ANY FAILURE BY PROVIDER TO FULFILL ITS EXPRESS
OBLIGATION UNDER ANY PSA OR OTHER APPLICABLE WRITTEN AGREEMENT BETWEEN THE
PARTIES TO

 

19

--------------------------------------------------------------------------------


 

OBTAIN ANY RIGHTS OR CONSENTS NECESSARY FOR THE USE BY PROVIDER OF ANY
INTELLECTUAL PROPERTY OF A THIRD PARTY; AND

 

(III)          MODIFICATIONS BY OR ON BEHALF OF THE CUSTOMER AFTER THE EXECUTION
DATE TO ANY SUCH RESOURCES PROVIDED BY PROVIDER AND/OR ITS AFFILIATES AND
REPRESENTATIVES TO THE CUSTOMER IN THE COURSE OF PERFORMING THE SERVICES,
COMBINATIONS OF SUCH RESOURCES WITH OTHER ITEMS, OR USE OF SUCH RESOURCES,
EXCEPT AS SPECIFIED BY PROVIDER IN EACH CASE (IT BEING UNDERSTOOD THAT THE USE
OF ANY AND ALL SOFTWARE IN ANY SUCH RESOURCES IN COMBINATION WITH COMPUTERS OR
OTHER HARDWARE WITH WHICH SUCH SOFTWARE IS INTENDED TO BE USED SHALL BE DEEMED
TO BE SO SPECIFIED).

 


12.3         INDEMNIFICATION OBLIGATIONS NET OF INSURANCE PROCEEDS AND OTHER
AMOUNTS, ON AN AFTER-TAX BASIS. 

 


(A)           ANY LIABILITY SUBJECT TO INDEMNIFICATION PURSUANT TO THIS SECTION
12.0 WILL BE NET OF INSURANCE PROCEEDS THAT ACTUALLY REDUCE THE AMOUNT OF THE
LIABILITY AND WILL BE DETERMINED ON AN AFTER-TAX BASIS.  ACCORDINGLY, THE AMOUNT
WHICH ANY PARTY (AN “INDEMNIFYING PARTY”) IS REQUIRED TO PAY TO ANY PERSON
ENTITLED TO INDEMNIFICATION HEREUNDER (AN “INDEMNIFIED PARTY”) WILL BE REDUCED
BY ANY INSURANCE PROCEEDS THERETOFORE ACTUALLY RECOVERED BY OR ON BEHALF OF THE
INDEMNIFIED PARTY IN RESPECT OF THE RELATED LIABILITY.  IF AN INDEMNIFIED PARTY
RECEIVES A PAYMENT (AN “INDEMNITY PAYMENT”) REQUIRED BY THIS AGREEMENT FROM AN
INDEMNIFYING PARTY IN RESPECT OF ANY LIABILITY AND SUBSEQUENTLY RECEIVES
INSURANCE PROCEEDS, THEN THE INDEMNIFIED PARTY WILL PAY TO THE INDEMNIFYING
PARTY AN AMOUNT EQUAL TO THE EXCESS OF THE INDEMNITY PAYMENT RECEIVED OVER THE
AMOUNT OF THE INDEMNITY PAYMENT THAT WOULD HAVE BEEN DUE IF THE INSURANCE
PROCEEDS HAD BEEN RECEIVED, REALIZED OR RECOVERED BEFORE THE INDEMNITY PAYMENT
WAS MADE.


 


(B)           AN INSURER WHO WOULD OTHERWISE BE OBLIGATED TO PAY ANY CLAIM SHALL
NOT BE RELIEVED OF THE RESPONSIBILITY WITH RESPECT THERETO OR, SOLELY BY VIRTUE
OF THE INDEMNIFICATION PROVISIONS HEREOF, HAVE ANY SUBROGATION RIGHTS WITH
RESPECT THERETO.  THE INDEMNIFIED PARTY SHALL USE ITS COMMERCIALLY REASONABLE
EFFORTS TO SEEK TO COLLECT OR RECOVER ANY THIRD-PARTY (WHICH SHALL NOT INCLUDE
ANY CAPTIVE INSURANCE SUBSIDIARY) INSURANCE PROCEEDS (OTHER THAN INSURANCE
PROCEEDS UNDER AN ARRANGEMENT WHERE FUTURE PREMIUMS ARE ADJUSTED TO REFLECT
PRIOR CLAIMS IN EXCESS OF PRIOR PREMIUMS) TO WHICH THE INDEMNIFIED PARTY IS
ENTITLED IN CONNECTION WITH ANY LIABILITY FOR WHICH THE INDEMNIFIED PARTY SEEKS
INDEMNIFICATION PURSUANT TO THIS SECTION 12.0; PROVIDED THAT THE INDEMNIFIED
PARTY’S INABILITY TO COLLECT OR RECOVER ANY SUCH INSURANCE PROCEEDS SHALL NOT
LIMIT THE INDEMNIFYING PARTY’S OBLIGATIONS HEREUNDER.


 


(C)           THE TERM “AFTER-TAX BASIS” AS USED IN THIS SECTION 12.0 MEANS
THAT, IN DETERMINING THE AMOUNT OF THE PAYMENT NECESSARY TO INDEMNIFY ANY PARTY
AGAINST, OR REIMBURSE ANY PARTY FOR, LIABILITIES, THE AMOUNT OF SUCH LIABILITIES
WILL BE DETERMINED NET OF ANY REDUCTION

 

20

--------------------------------------------------------------------------------


 

in tax derived by the Indemnified Party as the result of sustaining or paying
such Liabilities, and the amount of such indemnification payment will be
increased (i.e., “grossed up”) by the amount necessary to satisfy any income or
franchise tax liabilities incurred by the Indemnified Party as a result of its
receipt of, or right to receive, such Indemnity Payment (as so increased), so
that the Indemnified Party is put in the same net after-tax economic position as
if it had not incurred such Liabilities, in each case without taking into
account any impact on the tax basis that an Indemnified Party has in its assets.


 


12.4         PROCEDURES FOR INDEMNIFICATION OF THIRD PARTY CLAIMS. 

 


(A)           IF AN INDEMNIFIED PARTY SHALL RECEIVE NOTICE OR OTHERWISE LEARN OF
THE ASSERTION OF ANY THIRD PARTY CLAIM OR OF THE COMMENCEMENT BY ANY SUCH PERSON
OF ANY ACTION WITH RESPECT TO WHICH AN INDEMNIFYING PARTY MAY BE OBLIGATED TO
PROVIDE INDEMNIFICATION TO SUCH INDEMNIFIED PARTY PURSUANT TO THIS SECTION 12.4,
SUCH INDEMNIFIED PARTY SHALL GIVE SUCH INDEMNIFYING PARTY WRITTEN NOTICE THEREOF
WITHIN 20 DAYS AFTER BECOMING AWARE OF SUCH THIRD PARTY CLAIM.  ANY SUCH NOTICE
SHALL DESCRIBE THE THIRD PARTY CLAIM IN REASONABLE DETAIL.  NOTWITHSTANDING THE
FOREGOING, THE FAILURE OF ANY INDEMNIFIED PARTY OR OTHER PERSON TO GIVE NOTICE
AS PROVIDED IN THIS SECTION 12.4 SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
OBLIGATIONS UNDER THIS SECTION 12.4, EXCEPT TO THE EXTENT THAT SUCH INDEMNIFYING
PARTY IS ACTUALLY PREJUDICED BY SUCH FAILURE TO GIVE NOTICE.


 


(B)           AN INDEMNIFYING PARTY MAY ELECT TO DEFEND (AND TO SEEK TO SETTLE
OR COMPROMISE), AT SUCH INDEMNIFYING PARTY’S OWN EXPENSE AND BY SUCH
INDEMNIFYING PARTY’S OWN COUNSEL, ANY THIRD PARTY CLAIM.  WITHIN 30 DAYS AFTER
THE RECEIPT OF NOTICE FROM AN INDEMNIFIED PARTY IN ACCORDANCE WITH
SECTION 12.4(A) (OR SOONER, IF THE NATURE OF SUCH THIRD PARTY CLAIM SO
REQUIRES), THE INDEMNIFYING PARTY SHALL NOTIFY THE INDEMNIFIED PARTY OF ITS
ELECTION WHETHER THE INDEMNIFYING PARTY WILL ASSUME RESPONSIBILITY FOR DEFENDING
SUCH THIRD PARTY CLAIM, WHICH ELECTION SHALL SPECIFY ANY RESERVATIONS OR
EXCEPTIONS.  AFTER NOTICE FROM AN INDEMNIFYING PARTY TO AN INDEMNIFIED PARTY OF
ITS ELECTION TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AND TO PARTICIPATE IN (BUT
NOT CONTROL) THE DEFENSE, COMPROMISE, OR SETTLEMENT THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE THE EXPENSE OF SUCH INDEMNIFIED PARTY EXCEPT
AS SET FORTH IN THE NEXT SENTENCE.  IF THE INDEMNIFYING PARTY HAS ELECTED TO
ASSUME THE DEFENSE OF THE THIRD PARTY CLAIM BUT HAS SPECIFIED, AND CONTINUES TO
ASSERT, ANY RESERVATIONS OR EXCEPTIONS IN SUCH NOTICE, THEN, IN ANY SUCH CASE,
THE REASONABLE FEES AND EXPENSES OF ONE SEPARATE COUNSEL FOR ALL INDEMNIFIED
PARTIES SHALL BE BORNE BY THE INDEMNIFYING PARTY, BUT THE INDEMNIFYING PARTY
SHALL BE ENTITLED TO REIMBURSEMENT BY THE INDEMNIFIED PARTY FOR PAYMENT OF ANY
SUCH FEES AND EXPENSES TO THE EXTENT THAT IT ESTABLISHES THAT SUCH RESERVATIONS
AND EXCEPTIONS WERE PROPER.


 


(C)           IF AN INDEMNIFYING PARTY ELECTS NOT TO ASSUME RESPONSIBILITY FOR
DEFENDING A THIRD PARTY CLAIM, OR FAILS TO NOTIFY AN INDEMNIFIED PARTY OF ITS
ELECTION AS PROVIDED IN SECTION 12.4(B) SUCH INDEMNIFIED PARTY MAY DEFEND SUCH
THIRD PARTY CLAIM AT THE COST AND EXPENSE OF THE INDEMNIFYING PARTY.


 


(D)           UNLESS THE INDEMNIFYING PARTY HAS FAILED TO ASSUME THE DEFENSE OF
THE THIRD PARTY CLAIM IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, NO
INDEMNIFIED PARTY MAY

 

21

--------------------------------------------------------------------------------


 

settle or compromise any Third Party Claim without the consent of the
Indemnifying Party.  No Indemnifying Party shall consent to entry of any
judgment or enter into any settlement of any pending or threatened Third Party
Claim in respect of which any Indemnified Party is or could have been a party
and indemnity could have been sought hereunder by such Indemnified Party without
the consent of the Indemnified Party if (i) the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly against such Indemnified Party and (ii) such
settlement does not include an unconditional release of such Indemnified Party
from all liability on claims that are the subject matter of such Third Party
Claim.


 


12.5         ADDITIONAL MATTERS.

 

Indemnification payments in respect of any Liabilities for which an Indemnified
Party is entitled to indemnification under this Section 12.5 shall be paid by
the Indemnifying Party to the Indemnified Party as such Liabilities are incurred
upon demand by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for the amount of such indemnification
payment, including documentation with respect to calculations made on an
After-Tax Basis and consideration of any Insurance Proceeds that actually reduce
the amount of such Liabilities.  The indemnities contained in this Section 12.5
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Indemnified Party; (ii) the knowledge
by the Indemnified Party of Liabilities for which it might be entitled to
indemnification hereunder; (iii) any termination of this Agreement or any PSA;
and (iv) the sale or other transfer by any party of any assets or businesses or
the assignment by it of any liabilities.

 

If payment is made by or on behalf of any Indemnifying Party to any Indemnified
Party in connection with any Third Party Claim, such Indemnifying Party shall be
subrogated to and shall stand in the place of such Indemnified Party as to any
events or circumstances in respect of which such Indemnified Party may have any
right, defense or claim relating to such Third Party Claim against any claimant
or plaintiff asserting such Third Party Claim or against any other Person.  Such
Indemnified Party shall cooperate with such Indemnifying Party in a reasonable
manner, and at the cost and expense of such Indemnifying Party, in prosecuting
any subrogated right, defense or claim.

 

In an Action in which the Indemnifying Party is not a named defendant, if either
the Indemnified Party or Indemnifying Party shall so request, the parties shall
endeavor to substitute the Indemnifying Party for the named defendant if they
conclude that substitution is desirable and practical.  If such substitution or
addition cannot be achieved for any reason or is not requested, the named
defendant shall allow the Indemnifying Party to manage the Action as set forth
in this section, and the Indemnifying Party shall fully indemnify the named
defendant against all costs of defending the Action (including court costs,
sanctions imposed by a court, attorneys’ fees, experts fees and all other
external expenses), the costs of any judgment or settlement, and the cost of any
interest or penalties relating to any judgment or settlement.

 

22

--------------------------------------------------------------------------------


 


12.6         REMEDIES CUMULATIVE; LIMITATIONS. 


 


(A)           THE RIGHTS PROVIDED IN THIS SECTION 12.6 SHALL BE CUMULATIVE AND,
SUBJECT TO THE PROVISIONS OF SECTION 12.0 AND SECTION 21.12, SHALL NOT PRECLUDE
ASSERTION BY ANY INDEMNIFIED PARTY OF ANY OTHER RIGHTS OR THE SEEKING OF ANY AND
ALL OTHER REMEDIES AGAINST ANY INDEMNIFYING PARTY. 


 


(B)           PROVIDER’S INDEMNITY HEREUNDER SHALL NOT EXTEND TO ANY LIABILITIES
INCURRED OR SUFFERED BY CUSTOMER AS A RESULT OF INACCURATE OR INCOMPLETE DATA OR
INFORMATION SUBMITTED TO PROVIDER BY CUSTOMER.


 


(C)           THE LIABILITY OF EACH PARTY (AND THEIR RESPECTIVE AFFILIATES) TO
EACH OTHER WITH RESPECT TO THE INDEMNIFIED MATTERS SHALL BE INCLUDED IN THE
CALCULATION OF, AND LIMITED BY, THE EXCLUDED MATTERS CAP. 


 


13.0         LIMITATION OF LIABILITY.

 


13.1         NO SYSTEM LIABILITY.  PROVIDER SHALL HAVE NO LIABILITY TO CUSTOMER
FOR ANY DELAY OF PERFORMANCE OR BREACH OF THIS AGREEMENT TO THE EXTENT CAUSED BY
OR RELATED TO ANY ERRORS IN THE SYSTEM OR THE LACK OF AVAILABILITY TO PROVIDER
OF THE SYSTEM PROVIDED BY CUSTOMER UNDER SECTION 6.1.


 


13.2         LIABILITY FOR SIMPLE BREACH.  THE PARTIES SHALL BE LIABLE TO ONE
ANOTHER FOR FIFTY PERCENT (50%) OF ALL DIRECT DAMAGES RESULTING FROM THEIR
RESPECTIVE BREACHES OF THIS AGREEMENT OR PSA OR NEGLIGENCE IN THE PERFORMANCE OF
THE SERVICES DURING THE INITIAL TERM, PROVIDED, THAT (I) NEITHER PARTY SHALL
HAVE ANY LIABILITY TO THE OTHER WITH RESPECT TO AN INDIVIDUAL BREACH OR
NEGLIGENT ACT OR OMISSION UNTIL THE LOSSES RESULTING FROM SUCH MATTER EXCEED
$25,000, AND THEN ONLY TO THE EXTENT THAT SUCH LOSSES EXCEED $25,000, AND (II)
THE PARTIES AND THEIR AFFILIATES’ LIABILITY TO EACH OTHER FOR DIRECT DAMAGES FOR
SUCH MATTERS ARISING OUT OF ALL OF THE MOAS DURING THE INITIAL TERM SHALL NOT
EXCEED $5,000,000 IN THE AGGREGATE (THE “SIMPLE BREACH CAP”). 


 


13.3         LIABILITY FOR EXCLUDED MATTERS.  SUBJECT TO THE EXCLUDED MATTERS
CAP DESCRIBED IN THE FOLLOWING SENTENCE, THE PARTIES SHALL BE LIABLE TO ONE
ANOTHER FOR ONE HUNDRED PERCENT (100%) OF ALL DIRECT DAMAGES RESULTING FROM (I)
A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (II) PROVIDER’S IMPROPER OR
ILLEGAL USE OR DISCLOSURE OF CONSUMER INFORMATION (INCLUDING, BUT NOT LIMITED
TO, PERSONAL, CREDIT OR MEDICAL INFORMATION) REGARDING ANY CUSTOMER OR POTENTIAL
CUSTOMER OF THE CUSTOMER GROUP, (III) PROVIDER’S BREACH OF ITS AGREEMENT NOT TO
VOLUNTARILY WITHHOLD SERVICES, (IV) A BREACH OF SECTION 15.1(F), OR (V) A
PARTY’S VIOLATION OF LAW (COLLECTIVELY, THE “EXCLUDED MATTERS”).  THE PARTIES
AND THEIR AFFILIATES’ LIABILITY TO EACH OTHER FOR DIRECT DAMAGES ARISING OUT OF
OR RELATING TO THE EXCLUDED MATTERS AND THEIR RESPECTIVE INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE XII ARISING UNDER ALL OF THE MOAS DURING THE INITIAL
TERM SHALL NOT EXCEED $25,000,000 IN THE AGGREGATE (THE “EXCLUDED MATTERS CAP”).


 


13.4         NO LIABILITY FOR ACTS IN ACCORDANCE WITH INSTRUCTIONS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THE AGREEMENT OR ANY
RELATED PSA, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES WITH RESPECT TO ANY ACT OR OMISSION TAKEN OR NOT TAKEN PURSUANT TO
THE SPECIFIC INSTRUCTION, DIRECTION OR REQUEST, IN WRITING OF SUCH OTHER PARTY
MADE THROUGH ITS AUTHORIZED REPRESENTATIVE.

 

23

--------------------------------------------------------------------------------


 


14.0         PROVIDER EMPLOYEES.

 


14.1         RESPONSIBILITY FOR PROVIDER EMPLOYEES.  PROVIDER SHALL BE
RESPONSIBLE FOR ALL PAYMENTS TO ITS EMPLOYEES INCLUDING ANY INSURANCE COVERAGE
AND BENEFIT PROGRAMS REQUIRED BY APPLICABLE LAW AND REGULATION.  NOTHING IN THIS
AGREEMENT SHALL CONSTITUTE AN EMPLOYER-EMPLOYEE RELATIONSHIP BETWEEN THE
EMPLOYEES OF PROVIDER AND THE CUSTOMER.


 


15.0         REPRESENTATIONS, WARRANTIES AND COVENANTS.


 


15.1         PROVIDER REPRESENTATIONS.  PROVIDER REPRESENTS, WARRANTS AND
COVENANTS THAT:


 


(A)           PROVIDER HAS THE FACILITIES, EQUIPMENT, STAFF, EXPERIENCE AND
EXPERTISE TO PERFORM AND PROVIDE THE SERVICES REQUIRED HEREUNDER;


 


(B)           PROVIDER IS SOLVENT AND ABLE TO MEET ALL FINANCIAL OBLIGATIONS AS
THEY MATURE, AND AGREES TO NOTIFY CUSTOMER PROMPTLY OF ANY CHANGE IN THIS
STATUS;


 


(C)           PROVIDER HAS THE NECESSARY POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THIS AGREEMENT HAS BEEN OR
WILL BE DULY EXECUTED AND DELIVERED BY PROVIDER AND CONSTITUTES OR WILL
CONSTITUTE THE VALID AND BINDING AGREEMENT OF PROVIDER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS;


 


(D)           SUBJECT TO SECTION 6.3, THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY PROVIDER AND THE CONSUMMATION BY PROVIDER OF THE TRANSACTIONS
HEREIN CONTEMPLATED WILL NOT CONTRAVENE ANY PROVISION OF APPLICABLE LAW, AND
WILL NOT CONSTITUTE A BREACH OF OR DEFAULT UNDER ANY AGREEMENT OR OTHER
INSTRUMENT OR ANY DECREE, JUDGMENT OR ORDER TO WHICH PROVIDER IS CURRENTLY A
PARTY OR BY WHICH PROVIDER IS BOUND;


 


(E)           PROVIDER HAS PROVIDED TO CUSTOMER A LIST REFERRING TO THIS
PARAGRAPH WHICH, TO THE KNOWLEDGE OF PROVIDER, SETS FORTH ALL SOFTWARE USED BY
PROVIDER (OTHER THAN SUCH SOFTWARE PROVIDED TO PROVIDER BY CUSTOMER) IN THE
PERFORMANCE OF THE SERVICES AS OF THE EXECUTION DATE;


 


(F)            AFTER THE EXECUTION DATE, PROVIDER WILL NOT USE ANY NEW PROVIDER
MATERIALS IN PERFORMING THE SERVICES WITHOUT THE PRIOR WRITTEN CONSENT OF
CUSTOMER; AND


 


(G)           AFTER THE EXECUTION DATE, PROVIDER WILL NOT ENTER INTO ANY
MATERIAL AGREEMENT FOR THE PURCHASE OF HARDWARE OR THIRD PARTY SOFTWARE OR ENTER
INTO ANY MATERIAL THIRD PARTY AGREEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF
CUSTOMER. 


 


15.2         CUSTOMER REPRESENTATIONS.  CUSTOMER REPRESENTS, WARRANTS AND
COVENANTS THAT:

 


(A)           CUSTOMER HAS THE NECESSARY POWER AND AUTHORITY TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THIS AGREEMENT HAS BEEN OR
WILL BE DULY

 

24

--------------------------------------------------------------------------------


 

executed and delivered by CUSTOMER and constitutes the valid and binding
agreement of CUSTOMER, enforceable in accordance with its terms; and


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY CUSTOMER AND THE
CONSUMMATION BY CUSTOMER OF THE TRANSACTIONS HEREIN CONTEMPLATED WILL NOT
CONTRAVENE ANY PROVISION OF APPLICABLE LAW, AND WILL NOT CONSTITUTE A BREACH OF
OR DEFAULT UNDER ANY AGREEMENT OR OTHER INSTRUMENT OR ANY DECREE, JUDGMENT OR
ORDER TO WHICH CUSTOMER IS CURRENTLY A PARTY OR BY WHICH CUSTOMER IS BOUND.


 


15.3         APPROVALS AND CONSENTS.  EACH PARTY SHALL BE RESPONSIBLE FOR
OBTAINING ALL APPROVALS, PERMISSIONS, CONSENTS OR GRANTS REQUIRED OR WHICH MAY
BE REQUIRED FOR SUCH PARTY TO UNDERTAKE ITS DUTIES AND RESPONSIBILITIES
REGARDING ANY SERVICES UNDER THIS AGREEMENT AND ANY RELATED PSA.  ADDITIONALLY,
EACH PARTY SHALL PROVIDE SUCH COOPERATION AND SUPPORT AS MAY BE NECESSARY FOR
THE OTHER PARTY TO SECURE SUCH APPROVALS, PERMISSIONS, CONSENTS OR GRANTS.


 


15.4         COOPERATION.


 


(A)           THE PARTIES SHALL TIMELY, DILIGENTLY AND ON A COMMERCIALLY
REASONABLE BASIS COOPERATE, FACILITATE THE PERFORMANCE OF THEIR RESPECTIVE
DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND EACH RELATED PSA AND REACH
AGREEMENT WITH RESPECT TO MATTERS LEFT FOR FUTURE REVIEW, CONSIDERATION AND/OR
NEGOTIATION AND AGREEMENT BY THE PARTIES, AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT AND PSA.  FURTHER, THE PARTIES SHALL DEAL AND NEGOTIATE WITH EACH
OTHER AND THEIR RESPECTIVE AFFILIATES IN GOOD FAITH IN THE EXECUTION AND
IMPLEMENTATION OF THEIR DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT. 


 


(B)           NOT IN LIMITATION OF SECTIONS 12.2(D)(I) AND (II), THE PARTIES
SHALL MAKE GOOD FAITH EFFORTS TO SHARE (I) VERSIONS, PATCHES, FIXES AND OTHER
MODIFICATIONS RECOMMENDED OR REQUIRED BY THIRD PARTY PROVIDERS OF SOFTWARE
PROVIDED HEREUNDER BY EITHER PARTY TO THE OTHER PRIOR TO OR AFTER THE EXECUTION
DATE AND (II) INFORMATION REGARDING THE FOREGOING (I).


 


(C)           PROVIDER AGREES, AT CUSTOMER’S REQUEST AND EXPENSE, TO PROVIDE
DOCUMENTARY INFORMATION AND ANY FURTHER ASSISTANCE REQUIRED IN ORDER TO RESPOND
FOR CUSTOMER TO STATE DEPARTMENT OF INSURANCE OR THIRD PARTY OR ADMINISTRATIVE
DEMANDS IN REGULATORY OR LEGAL PROCEEDINGS OR IN CONJUNCTION WITH FORMAL
DEPARTMENT OF INSURANCE INQUIRIES RELATED TO THE SERVICES PERFORMED BY
PROVIDER.  THE ASSISTANCE RENDERED BY PROVIDER UNDER THIS SECTION 15.4(C) SHALL
INCLUDE CAUSING PROVIDER’S EMPLOYEES TO TRAVEL TO THE UNITED STATES TO
PARTICIPATE IN OR TESTIFY AT REGULATORY OR LEGAL PROCEEDINGS RELATING TO THE
SERVICES AS REQUIRED BY LAW OR REQUEST OF ANY GOVERNMENTAL AUTHORITY OR AS
OTHERWISE REASONABLY REQUESTED BY CUSTOMER, PROVIDED, THAT CUSTOMER SHALL
REIMBURSE PROVIDER FOR THE REASONABLE TRAVEL AND LIVING EXPENSES INCURRED BY
SUCH EMPLOYEES IN ACCORDANCE WITH CUSTOMER’S REIMBURSEMENT POLICIES GENERALLY
APPLICABLE TO CUSTOMER’S EMPLOYEES.

 


16.0         NOTICES.

 

All notices, requests, claims, demands and other communications under this
Agreement shall be given or made (and shall be deemed to have been duly given or
made if the sender has

 

25

--------------------------------------------------------------------------------


 

reasonable means of showing receipt thereof) by delivery in person, by reputable
international courier service, by facsimile with receipt confirmed (followed by
delivery of an original via reputable international courier service) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 16.0):

 

TO PROVIDER:

 

Attention:

Pramod Bhasin

Designation:

President & CEO

Address:

GE Towers, Sector Road, DLF City Phase V Sector Road, Sector

 

53, Gurgaon, Haryana

Fax:

91 124 235 6976

E-mail:

Pramod.Bhasin@geind.GE.com

 

 

Copy To:

 

Attention:

Raghuram Raju

Designation:

General Counsel

Address:

GE Towers, Sector Road, DLF City Phase V Sector Road, Sector

 

53, Gurgaon, Haryana

Fax:

91 124 235 6978

E-mail:

raghuram.raju@geind.ge.com

 

 

TO CUSTOMER:

 

Attention:

Scott McKay

Designation:

Senior Vice President, Operations & Quality

Address:

6620 West Broad Street, Richmond, VA 23230

Fax:

804/662-7766

E-mail:

scott.mckay@ge.com

 

 

Copy To:

 

Attention:

Leon Roday

Designation:

Senior Vice President and General Counsel

Address:

6620 West Broad Street, Richmond, VA 23230

Fax:

(804) 662-2414

E-mail:

Leon.Roday@ge.com

 

 

Attention:

Elena Edwards

Designation:

Senior Operations Leader

Address:

700 Main Street, Lynchburg, VA 24504

Fax:

(434) 948-5064

E-mail:

elena.edwards@ge.com

 

26

--------------------------------------------------------------------------------


 

Attention:

Ward Bobitz

Designation:

General Counsel

Address:

6620 West Broad Street, Richmond, VA 23230

Fax:

(804) 662-2414

E-mail:

ward.bobitz@ge.com

 

 

The parties may agree to additional notice requirements related to specific
outsourcing projects from time to time.

 


17.0         INTELLECTUAL PROPERTY. 

 

Exhibit I of this Agreement sets forth certain additional rights and obligations
of the parties with respect to intellectual property. 

 


18.0         NON-COMPETE. 


 


18.1         LIMITATIONS ON PROVISION OF SERVICES.  FROM THE EXECUTION DATE
UNTIL THE VOLUME REDUCTION DATE, TO THE EXTENT THAT PROVIDER PROVIDES SUCH
SERVICES TO CUSTOMER, PROVIDER SHALL NOT MARKET, SELL OR PROVIDE THE SERVICES
(INCLUDING GRANTING LICENSES TO USE OR ASSIGNING ANY INTEREST IN ANY PROVIDER
LICENSED TECHNOLOGY, BUT EXCLUDING ANY SUCH ASSIGNMENT IN CONNECTION WITH A
PROVIDER DIVESTITURE PERMITTED PURSUANT TO SECTION 1.6 OF THIS AGREEMENT) TO ANY
THIRD PARTY IN THE BUSINESS OF UNDERWRITING, MARKETING, ISSUING OR ADMINISTERING
ANY (I) LIFE INSURANCE, LONG-TERM CARE INSURANCE, OR ANNUITIES, (II) MORTGAGE
INSURANCE, OR (III) CREDIT LIFE, CREDIT HEALTH, CREDIT UNEMPLOYMENT OR CREDIT
CASUALTY INSURANCE PRODUCTS EITHER DIRECTLY OR THROUGH A RE-INSURER; PROVIDED,
HOWEVER, THAT PROVIDER SHALL HAVE A RIGHT TO PROVIDE THE SERVICES TO GE AND ITS
AFFILIATES OR ANY PARTY THAT WAS AN AFFILIATE OF GE ON THE EXECUTION DATE.


 


18.2         VOLUME REDUCTION DATE.  PROVIDER SHALL NOTIFY CUSTOMER OF THE
POTENTIAL OCCURRENCE OF THE VOLUME REDUCTION DATE.  IF, WITHIN TEN (10) DAYS OF
ITS RECEIPT OF SUCH NOTICE, CUSTOMER NOTIFIES PROVIDER OF ITS INTENT TO INCREASE
THE VOLUME OF SERVICES CONSUMED BY CUSTOMER SUCH THAT THE LEVEL OF DEDICATED
FTES OR CUSTOMER-CONTROLLABLE REVENUES, AS APPLICABLE, INCREASES ABOVE THE FIFTY
PERCENT (50%) THRESHOLD, AND DOES SO INCREASE SUCH VOLUME WITHIN SIXTY (60) DAYS
OF RECEIPT OF SUCH NOTICE, THEN THE VOLUME REDUCTION DATE SHALL NOT BE DEEMED TO
HAVE OCCURRED. 


 


18.3         EQUITABLE RELIEF.  PROVIDER ACKNOWLEDGES THAT ANY VIOLATION OF THE
RESTRICTIONS CONTAINED IN THE FOREGOING PARAGRAPH WOULD RESULT IN IRREPARABLE
INJURY TO CUSTOMER, AND PROVIDER FURTHER ACKNOWLEDGES THAT, IN THE EVENT OF ITS
VIOLATION OF ANY OF THESE RESTRICTIONS, CUSTOMER SHALL BE ENTITLED TO OBTAIN
FROM ANY COURT OF COMPETENT JURISDICTION (IN ANY JURISDICTION) PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF, REGARDLESS OF THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN EXHIBIT G, AS WELL AS DAMAGES TO WHICH IT MAY BE ENTITLED UNDER SUCH
PROVISIONS.

 

27

--------------------------------------------------------------------------------


 


19.0         CHANGE CONTROL PROCEDURE.


 

If either party requests a modification of the Agreement or any PSA, including
(i) a change to the scope of the Services, Dedicated FTEs, Performance
Standards, or Charges under any PSA, (ii) a change to the Exhibits or Schedules
to the Agreement, (iii) the addition of New Services, (iv) a change to the
features, functionality, scalability or performance of the Services, or (v) any
other change to the terms of the Agreement or any PSA, the requesting party’s
Account Executive or his or her designee shall submit a written proposal in the
form attached as Exhibit K (a “Change Order Request”) to the other party’s
Account Executive describing such desired change.  Such party’s Account
Executive shall review the proposal and reject or accept the proposal in writing
within a reasonable period of time, but in no event more than thirty (30) days
after receipt of the proposal.  If the proposal is rejected, the writing shall
include the reasons for rejection.  If the proposal is accepted, the parties
shall mutually agree on the changes to be made, if necessary, to the Agreement,
the applicable PSA, or any applicable Exhibits.  All such changes shall be made
only in a written Change Order signed by the Account Executive of each of the
parties or his designee (authorized in writing by the applicable party), and
thereafter embodied in the applicable documents by appropriate written addenda
thereto executed by PROVIDER and CUSTOMER.

 


20.0         GOVERNANCE.


 


20.1         PROVIDER ACCOUNT EXECUTIVE.


 


(A)           DESIGNATION AND AUTHORITY.  IMMEDIATELY AFTER EXECUTION OF THIS
AGREEMENT, PROVIDER SHALL DESIGNATE A PROVIDER ACCOUNT EXECUTIVE FOR THE
PROVIDER ENGAGEMENT UNDER THIS AGREEMENT.  THE PROVIDER ACCOUNT EXECUTIVE, AND
HIS/HER DESIGNEE(S), SHALL HAVE THE AUTHORITY TO ACT FOR AND BIND PROVIDER AND
ITS SUBCONTRACTORS IN CONNECTION WITH ALL ASPECTS OF THIS AGREEMENT.  ALL OF
CUSTOMER’S COMMUNICATIONS SHALL BE SENT TO THE PROVIDER ACCOUNT EXECUTIVE OR
HIS/HER DESIGNEE(S).


 


(B)           SELECTION. BEFORE ASSIGNING AN INDIVIDUAL TO THE POSITION OF
ACCOUNT EXECUTIVE, WHETHER THE PERSON IS INITIALLY ASSIGNED OR SUBSEQUENTLY
ASSIGNED, PROVIDER SHALL:


 

(I)            NOTIFY CUSTOMER OF THE PROPOSED ASSIGNMENT FOR CUSTOMER’S
APPROVAL;

 

(II)           INTRODUCE THE INDIVIDUAL TO APPROPRIATE CUSTOMER REPRESENTATIVES;
AND

 

(III)          CONSISTENT WITH LAW AND PROVIDER’S REASONABLE PERSONNEL
PRACTICES, PROVIDE CUSTOMER WITH ANY OTHER INFORMATION ABOUT THE INDIVIDUAL THAT
IS REASONABLY REQUESTED.

 


(C)           PROVIDER SHALL CAUSE THE PERSON ASSIGNED TO THE POSITION OF
ACCOUNT EXECUTIVE TO MAINTAIN HIS OR HER PRINCIPAL OFFICE AT A LOCATION
DESIGNATED BY CUSTOMER AND TO DEVOTE ALL TIME AND EFFORT THAT IS REASONABLY
NECESSARY TO THE PROVISION OF THE SERVICES UNDER THIS

 

28

--------------------------------------------------------------------------------


 

Agreement.  PROVIDER shall use commercially reasonable efforts to maintain the
initial PROVIDER Account Executive at CUSTOMER for the minimum term of eighteen
(18) months following the Execution Date, provided that any term that such
Account Executive has already spent in his or her current position prior to the
Execution Date shall be considered as a part of the 18-month period referred to
herein, and each of the subsequent PROVIDER Account Executives for a minimum
term of eighteen (18) months, unless such Account Executive (i) voluntarily
resigns from PROVIDER, (ii) is dismissed by PROVIDER for (A) misconduct or
(B) unsatisfactory performance in respect of his or her duties and
responsibilities to CUSTOMER or PROVIDER, (iii) is unable to work due to his or
her death, injury or disability, or (iv) is removed from the CUSTOMER assignment
at the request of CUSTOMER.  Whenever possible, PROVIDER shall give CUSTOMER at
least ninety (90) days advance notice of a change of the Account Executive or if
such ninety (90) days notice is not possible, the longest notice otherwise
possible.


 


(D)           REMOVAL.  IF CUSTOMER DETERMINES THAT IT IS NOT IN THE BEST
INTERESTS OF CUSTOMER FOR THE PROVIDER ACCOUNT EXECUTIVE TO CONTINUE IN HIS OR
HER CAPACITY, THEN CUSTOMER SHALL GIVE PROVIDER WRITTEN NOTICE REQUESTING THAT
THE ACCOUNT EXECUTIVE BE REPLACED.  PROVIDER SHALL REPLACE THE ACCOUNT EXECUTIVE
AS PROMPTLY AS PRACTICABLE, BUT, IN ANY CASE, WITHIN THIRTY (30) DAYS, IN
ACCORDANCE WITH THIS SECTION 20.1.


 


20.2         CUSTOMER ACCOUNT EXECUTIVE.


 


(A)           DESIGNATION AND AUTHORITY.  IMMEDIATELY AFTER EXECUTION OF THIS
AGREEMENT, CUSTOMER SHALL DESIGNATE A CUSTOMER ACCOUNT EXECUTIVE FOR THE
PROVIDER ENGAGEMENT UNDER THIS AGREEMENT.  THE CUSTOMER ACCOUNT EXECUTIVE AND
HIS/HER DESIGNEE(S) SHALL HAVE THE AUTHORITY TO ACT FOR AND BIND CUSTOMER AND
ITS CONTRACTORS IN CONNECTION WITH ALL ASPECTS OF THIS AGREEMENT.  ALL OF
PROVIDER’S COMMUNICATIONS SHALL BE SENT TO THE CUSTOMER ACCOUNT EXECUTIVE OR
HIS/HER DESIGNEE(S).


 


(B)           TERM.  CUSTOMER SHALL CAUSE THE PERSON ASSIGNED TO THE POSITION OF
ACCOUNT EXECUTIVE TO DEVOTE SUBSTANTIAL TIME AND EFFORT TO THE MANAGEMENT OF
CUSTOMER’S RESPONSIBILITIES UNDER THIS AGREEMENT. WHENEVER POSSIBLE, CUSTOMER
SHALL GIVE PROVIDER AT LEAST NINETY (90) DAYS ADVANCE NOTICE OF A CHANGE OF THE
ACCOUNT EXECUTIVE OR IF SUCH NINETY (90) DAYS NOTICE IS NOT POSSIBLE, THE
LONGEST NOTICE OTHERWISE POSSIBLE.


 


20.3         KEY EMPLOYEES OF PROVIDER.  FOR THIS AGREEMENT AND EACH PSA
EXECUTED PURSUANT HERETO, PROVIDER SHALL NOTIFY CUSTOMER IN WRITING OF THE NAMES
OF ALL OF THE PROVIDER EMPLOYEES PROVIDING SERVICES UNDER EACH SUCH AGREEMENT
WHO ARE AT THE SENIOR PROFESSIONAL BAND AND ABOVE (EACH A “KEY EMPLOYEE”).  SUCH
NOTICE SHALL BE PROVIDED WITHIN THIRTY (30) DAYS OF THE EXECUTION OF THIS
AGREEMENT AND EACH PSA.  PROVIDER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN THE INITIAL KEY EMPLOYEES AT CUSTOMER FOR THE MINIMUM TERM OF EIGHTEEN
(18) MONTHS FOLLOWING THE EXECUTION DATE, PROVIDED THAT ANY TERM THAT SUCH KEY
EMPLOYEE HAS ALREADY SPENT IN HIS OR HER CURRENT POSITION PRIOR TO THE EXECUTION
DATE SHALL BE CONSIDERED AS A PART OF THE 18-MONTH PERIOD REFERRED TO HEREIN,
AND EACH OF THE SUBSEQUENT KEY EMPLOYEES FOR A MINIMUM TERM OF EIGHTEEN (18)
MONTHS, UNLESS ANY SUCH KEY EMPLOYEE (I) VOLUNTARILY RESIGNS FROM PROVIDER,
(II) IS DISMISSED BY PROVIDER FOR

 

29

--------------------------------------------------------------------------------


 

(A) misconduct or (B) unsatisfactory performance in respect of his or her duties
and responsibilities to CUSTOMER or PROVIDER, (iii) is unable to work due to his
or her death, injury or disability, or (iv) is removed from the CUSTOMER
assignment at the request of CUSTOMER.  Whenever possible, PROVIDER shall give
CUSTOMER at least ninety (90) days advance notice of a change of a Key Employee
or if such ninety (90) days notice is not possible, the longest notice otherwise
possible.  If CUSTOMER determines that it is not in the best interests of
CUSTOMER for any Key Employee to continue in his or her capacity, then CUSTOMER
shall give PROVIDER written notice requesting that such Key Employee be
replaced.  PROVIDER shall replace the Key Employee as promptly as practicable,
but, in any case, within thirty (30) days, in accordance with this Section 20.3.


 


20.4         MEETINGS.

 


(A)           THE PARTIES WILL PARTICIPATE IN AN (I) ANNUAL BUDGETING AND
PRICING PROCESS AND A QUARTERLY DEMAND PLANNING PROCESS AS DESCRIBED IN SECTION
2.9 AND (II) AN ANNUAL BUSINESS STRATEGY AND PRODUCTIVITY ENHANCEMENT PROCESS AS
DIRECTED BY CUSTOMER.


 


(B)           CUSTOMER MAY CALL MEETINGS FROM TIME TO TIME WITH REASONABLE
NOTICE TO BE HELD BY TELEPHONE OR VIDEO CONFERENCE TO GENERALLY REVIEW MATTERS
RELATING TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ANY PSA, THE
COMPLIANCE OF EACH OF THE PARTIES HEREWITH, AND TO CONSIDER POLICIES, PLANNING
AND PERFORMANCE RELATING TO QUALITY CONTROLS, PRODUCTION, EFFICIENCY AND
PRODUCTIVITY, COSTS AND ANY OTHER SPECIAL MATTER OR MATTERS OF CONCERN.  IN
ADDITION, EITHER PARTY SHALL HAVE THE RIGHT TO CALL MEETINGS BY TELEPHONE OR
VIDEO CONFERENCE, AS NECESSARY, WITH REASONABLE NOTICE TO THE OTHER PARTY, TO
DISCUSS AND RESOLVE SPECIFIC MATTERS OF CONCERN AS THEY OCCUR.  ALL MEETINGS
SHALL BE ATTENDED BY THE REPRESENTATIVES OF THE PARTIES WHO ARE RESPONSIBLE FOR
PERFORMANCES AS TO THOSE MATTERS TO BE DISCUSSED.  EITHER PARTY MAY ALSO REQUEST
AN IN-PERSON MEETING WITH REASONABLE NOTICE TO THE OTHER PARTY.  THE EXPENSES
FOR SUCH MEETING, INCLUDING TRAVEL AND LODGING SHALL BE BORNE BY THE PARTY
CALLING THE MEETING; HOWEVER, SUCH EXPENSES WILL BE AGREED UPON BY THE PARTIES
PRIOR TO SUCH MEETING.


 


20.5         OPERATIONAL DISPUTE RESOLUTION.  AS CONTEMPLATED BY SECTION 1.2 OF
EXHIBIT G, THE PARTIES MAY ATTEMPT TO RESOLVE DISPUTES IN THE NORMAL COURSE OF
BUSINESS AT THE OPERATIONAL LEVEL AS DESCRIBED IN THIS SECTION 20.5.  THE LINE
MANAGERS OF THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE SUCH DISPUTE
THROUGH NEGOTIATION.  IF THE LINE MANAGERS CANNOT RESOLVE THE DISPUTE WITHIN A
REASONABLE PERIOD OF TIME, THE DISPUTE SHALL BE ESCALATED BY CUSTOMER TO THE
APPLICABLE OPERATIONS LEADER AND BY PROVIDER TO THE APPLICABLE SERVICE LEADER. 
IF SUCH PERSONS CAN NOT RESOLVE THE DISPUTE WITHIN A REASONABLE PERIOD OF TIME,
THE DISPUTE SHALL BE ESCALATED TO THE ACCOUNT EXECUTIVES OF BOTH PARTIES.  IF
THE DISPUTE IS NOT RESOLVED BY THE ACCOUNT EXECUTIVES WITHIN A REASONABLE PERIOD
OF TIME OR, IN ANY CASE, IF SUCH DISPUTE IS NOT RESOLVED WITHIN TEN (10) DAYS
AFTER COMMENCEMENT OF NEGOTIATIONS PURSUANT TO THIS SECTION 20.5, THE DISPUTE
SHALL BE HANDLED IN ACCORDANCE WITH EXHIBIT G.


 


21.0         MISCELLANEOUS.


 


21.1         FORCE MAJEURE.  NO PARTY HERETO (OR ANY PERSON ACTING ON ITS
BEHALF) SHALL HAVE ANY LIABILITY OR RESPONSIBILITY FOR FAILURE TO FULFILL ANY
OBLIGATION (OTHER THAN A PAYMENT

 

30

--------------------------------------------------------------------------------


 

obligation) under this Agreement or any related PSA, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure.  A party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event:  (i) notify the other parties of the
nature and extent of any such Force Majeure condition and (ii) use due diligence
to remove any such causes and resume performance under this Agreement as soon as
feasible. The preceding sentence shall not relieve PROVIDER of its obligation to
provide the Services described in the BCP/DRP Plans described in Section 1.2
hereof.  If PROVIDER’s performance is affected by Force Majeure for a period of
more than ten (10) calendar days, then CUSTOMER may terminate this Agreement by
giving written notice to PROVIDER before performance has resumed without payment
of any amount other than accrued Charges.


 


21.2         INDEPENDENT CONTRACTORS.  THE PARTIES SHALL BE AND ACT AS
INDEPENDENT CONTRACTORS, AND UNDER NO CIRCUMSTANCES SHALL THIS AGREEMENT BE
CONSTRUED AS ONE OF AGENCY, PARTNERSHIP, JOINT VENTURE OR EMPLOYMENT BETWEEN THE
PARTIES.  EACH PARTY AGREES AND ACKNOWLEDGES THAT IT NEITHER HAS NOR WILL GIVE
THE APPEARANCE OR IMPRESSION OF HAVING ANY LEGAL AUTHORITY TO BIND OR COMMIT THE
OTHER PARTY IN ANY WAY.


 


21.3         FAILURE TO OBJECT NOT A WAIVER.  THE FAILURE OF EITHER PARTY TO
OBJECT TO OR TO TAKE AFFIRMATIVE ACTION WITH RESPECT TO ANY CONDUCT OF THE OTHER
PARTY WHICH IS IN VIOLATION OF THE TERMS HEREOF SHALL NOT BE CONSTRUED AS A
WAIVER THEREOF, NOR OF ANY FUTURE BREACH OR SUBSEQUENT WRONGFUL CONDUCT.


 


21.4         GOVERNING LAW.  THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF DELAWARE OF THE UNITED STATES OF
AMERICA, WHICH IS APPLICABLE TO CONTRACTS WHOLLY MADE AND PERFORMED THEREIN. 
PROVIDER HEREBY SUBMITS TO THE JURISDICTION OF ALL COURTS WHERE CUSTOMER IS
AUTHORIZED TO DO BUSINESS AND ALL COURTS OF THE UNITED STATES.  ANY ACTION IN
REGARD TO THE CONTRACT OR ARISING OUT OF ITS TERMS AND CONDITIONS SHALL BE
INSTITUTED AND LITIGATED IN THE UNITED STATES. 


 


21.5         NO THIRD-PARTY BENEFICIARIES.  EXCEPT AS PROVIDED IN SECTION 12.0
WITH RESPECT TO INDEMNIFIED PARTIES, THIS AGREEMENT IS FOR THE SOLE BENEFIT OF
THE PARTIES TO THIS AGREEMENT AND MEMBERS OF THEIR RESPECTIVE GROUP AND THEIR
PERMITTED SUCCESSORS AND ASSIGNS AND NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON OR ENTITY ANY
LEGAL OR EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER UNDER OR BY
REASON OF THIS AGREEMENT.


 


21.6         PUBLIC ANNOUNCEMENTS.  THE PARTIES SHALL CONSULT WITH EACH OTHER
BEFORE ISSUING, AND GIVE EACH OTHER THE OPPORTUNITY TO REVIEW AND COMMENT UPON,
ANY PRESS RELEASE OR OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE PSAS, AND SHALL NOT ISSUE ANY SUCH PRESS
RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT PRIOR TO SUCH CONSULTATION, EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAW, COURT PROCESS OR BY OBLIGATIONS PURSUANT TO
ANY LISTING AGREEMENT WITH ANY NATIONAL SECURITIES EXCHANGE OR NATIONAL
SECURITIES QUOTATION SYSTEM.

 

31

--------------------------------------------------------------------------------


 


21.7         ENTIRE AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THIS AGREEMENT (INCLUDING THE PSAS AND THE ATTACHMENTS HERETO AND
THERETO) CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERTAKINGS, BOTH WRITTEN AND ORAL, BETWEEN OR ON BEHALF OF THE PARTIES HERETO
WITH RESPECT TO SUCH SUBJECT MATTER, PROVIDED, THAT, UNLESS OTHERWISE EXPRESSLY
AGREED BY THE PARTIES, MATTERS ARISING PRIOR TO THE EXECUTION DATE SHALL BE
GOVERNED BY THE PROVISIONS OF THE MASTER OUTSOURCING AGREEMENT (INCLUDING THE
PSAS AND ATTACHMENTS THERETO) AS IN EFFECT PRIOR TO SUCH DATE.


 


21.8         AMENDMENT.  NO PROVISION OF THIS AGREEMENT OR ANY PSA MAY BE
AMENDED OR MODIFIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY ALL THE PARTIES TO
SUCH AGREEMENT.  NO WAIVER BY ANY PARTY OF ANY PROVISION HEREOF SHALL BE
EFFECTIVE UNLESS EXPLICITLY SET FORTH IN WRITING AND EXECUTED BY THE PARTY SO
WAIVING.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF THIS
AGREEMENT OR ANY PSA SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY OTHER
SUBSEQUENT BREACH.


 


21.9         RULES OF CONSTRUCTION.  INTERPRETATION OF THIS AGREEMENT AND THE
PSAS SHALL BE GOVERNED BY THE FOLLOWING RULES OF CONSTRUCTION:  (A) WORDS IN THE
SINGULAR SHALL BE HELD TO INCLUDE THE PLURAL AND VICE VERSA AND WORDS OF ONE
GENDER SHALL BE HELD TO INCLUDE THE OTHER GENDER AS THE CONTEXT REQUIRES, (B)
REFERENCES TO THE TERMS ARTICLE, SECTION, PARAGRAPH, SCHEDULE AND EXHIBIT ARE
REFERENCES TO THE ARTICLES, SECTIONS, PARAGRAPHS, SCHEDULES AND EXHIBITS TO THIS
AGREEMENT AND THE PSAS UNLESS OTHERWISE SPECIFIED, (C) THE WORD “INCLUDING” AND
WORDS OF SIMILAR IMPORT SHALL MEAN “INCLUDING, WITHOUT LIMITATION,” (D)
PROVISIONS SHALL APPLY, WHEN APPROPRIATE, TO SUCCESSIVE EVENTS AND TRANSACTIONS,
(E) THE TABLE OF CONTENTS AND HEADINGS CONTAINED HEREIN ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT AND THE PSAS, AND (F) THIS AGREEMENT AND THE PSAS SHALL BE
CONSTRUED WITHOUT REGARD TO ANY PRESUMPTION OR RULE REQUIRING CONSTRUCTION OR
INTERPRETATION AGAINST THE PARTY DRAFTING OR CAUSING ANY INSTRUMENT TO BE
DRAFTED.  IN THE EVENT OF ANY APPARENT CONFLICT BETWEEN THE PROVISIONS OF THIS
AGREEMENT, ANY EXHIBIT TO THIS AGREEMENT OR ANY PSA, SUCH PROVISIONS SHALL BE
CONSTRUED SO AS TO MAKE THEM CONSISTENT TO THE EXTENT POSSIBLE, AND IF SUCH IS
NOT POSSIBLE, THEN THE PARTIES WILL NEGOTIATE IN GOOD FAITH TO RESOLVE SUCH
CONFLICTS IN A COMMERCIALLY REASONABLE MANNER.  IF THE PARTIES ARE UNABLE TO
RESOLVE SUCH CONFLICTS, THEN THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL,
PROVIDED, THAT THE PROVISIONS OF EXHIBIT B SHALL CONTROL OVER THE PROVISIONS OF
THE AGREEMENT AND ANY OTHER EXHIBITS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS AGREEMENT AND ANY PSA, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL.


 


21.10       SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED UNDER ANY LAW OR AS A MATTER OF
PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH DETERMINATION THAT ANY
TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE
PARTIES TO THIS AGREEMENT SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT
SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN A
MUTUALLY ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT
POSSIBLE.

 

32

--------------------------------------------------------------------------------


 


21.11       REMEDIES NOT EXCLUSIVE.  NO REMEDY HEREIN CONFERRED UPON OR RESERVED
TO A PARTY IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY AVAILABLE AT LAW OR
IN EQUITY, BUT EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO EVERY OTHER REMEDY GIVEN UNDER THIS AGREEMENT OR NOW OR HEREAFTER
EXISTING AT LAW OR IN EQUITY, BY STATUTE OR OTHERWISE.


 


21.12       DISPUTE RESOLUTION.  ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY RELATED PSA, OR THE VALIDITY,
INTERPRETATION, BREACH OR TERMINATION OF ANY PROVISION OF THIS OR PSA SHALL BE
RESOLVED IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROCESS SET FORTH IN EXHIBIT
G HEREOF.


 


21.13       LANGUAGE.  ALL PSAS, DOCUMENTS, EXHIBITS, SCHEDULES, DELIVERABLE
ITEMS, NOTICES AND COMMUNICATIONS OF ANY KIND RELATING TO THIS AGREEMENT AND THE
PSAS SHALL BE MADE IN THE ENGLISH LANGUAGE.


 


21.14       SURVIVAL.  THE FOLLOWING SECTIONS OF THIS AGREEMENT SHALL SURVIVE
TERMINATION OF THIS AGREEMENT AND ANY PSA:

 

9.0

 

Obligations on Expiration and Termination

11.0

 

Confidentiality

12.0

 

Indemnities

13.0

 

Limitation of Liability

16.0

 

Notices

17.0

 

Intellectual Property

18.0

 

Miscellaneous

 


22.0         ATTACHMENTS.


 

The following Exhibits are attached hereto and are incorporated into this
Agreement:

 

Exhibit A

 

Definitions

Exhibit B

 

Local Modifications to Master Agreement

Exhibit C

 

Form of PSA

Exhibit D

 

BCP/DRP Plans

Exhibit E

 

Security Procedures

Exhibit F

 

Pricing Template

Exhibit G

 

Dispute Resolution

Exhibit H

 

Carve-Out Option

Exhibit I

 

Intellectual Property

Exhibit J

 

Business Associate Addendum

Exhibit K

 

Change Control Procedure

Exhibit L

 

MOAs and PSAs

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first written above.

 

 

 

General Electric Capital Assurance Company

 

 

 

 

 

By:

/s/ Ward E. Bobitz

 

 

Ward E. Bobitz

 

Its:

Senior Vice President

 

 

 

 

GE Capital International Services

 

 

 

 

 

 

 

By:

/s/ Ashok Kumar Tyagi

 

 

Ashok Kumar Tyagi

 

Its:

Business Leader

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definitions

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Government Authority or any arbitration
or mediation tribunal.

 

“Addendum” means the terms which are supplemental to and/or deviate from this
Agreement as set forth in Exhibit B.

 

“Agreement” means this Agreement, as amended and/or supplemented as set forth in
Exhibit B, together with the other Exhibits and Schedules hereto.

 

“Affiliate” means (and, with a correlative meaning, “affiliated”) means, with
respect to any Person, any direct or indirect subsidiary of such Person, and any
other Person that directly, or through one or more intermediaries, controls or
is controlled by or is under common control with such first Person; provided,
however, that from and after the Execution Date, no member of the Genworth Group
shall be deemed an Affiliate of any member of the GE Group for purposes of this
Agreement and no member of the GE Group shall be deemed an Affiliate of any
member of the Genworth Group for purposes of this Agreement.  As used in this
definition, “control” (including with correlative meanings, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies or the power to
appoint and remove a majority of directors (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

“After Tax Basis” shall have the meaning given in Section (c) hereof.

 

Bankruptcy Code” has the meaning set forth in Section 2.04 of Exhibit I.

 

“Base Cost” shall be PROVIDER’s actual direct cost of providing the Services
reasonably and equitably determined to be attributable to CUSTOMER by PROVIDER
for each year.  The elements of PROVIDER’s direct cost are described in the
attached Exhibit L, and shall take into account productivity gains or losses.

 

“Baseline Charges” has the meaning set forth in Section 2.1.

 

“Baseline FTEs” means the number of Dedicated FTEs employed by PROVIDER and its
Affiliates to perform the Services under all of the MOAs as of the Execution
Date, as agreed upon by the parties.  Upon the occurrence of any event that
reduces the number of Dedicated FTEs employed by PROVIDER to perform Services
under the MOAs (including any transfer by PROVIDER of operations, but excluding
the effects of productivity improvements), other than at the direction of any
member of the Genworth Group, the Baseline FTEs shall be reduced to

 

--------------------------------------------------------------------------------


 

reflect the reduction in the numbers and classes of Dedicated Employees affected
by such change.

 

“Baseline Customer-Controllable Revenues” means the budgeted aggregate
Compensation and Benefits expense (as defined in Exhibit F) of the Baseline FTEs
for the first twelve months of the Initial Term, as agreed upon by the parties. 
Upon the occurrence of any event that reduces the number of Dedicated FTEs
employed by PROVIDER to perform Services under the MOAs (including any transfer
by PROVIDER of operations, but excluding the effects of productivity
improvements), other than at the direction of any member of the Genworth Group,
the Baseline Customer-Controllable Revenues shall be reduced to reflect the
reduction in the numbers and classes of Dedicated Employees affected by such
change.

 

“BCP/DRP Plans” shall have the meaning given such term in Section 1.2 hereof.

 

“Carve-Out” means the process set forth in Exhibit H commencing upon the
election by CUSTOMER of the Carve-Out Option.

 

“Carve-Out Conditions” shall have the meaning given such term in Exhibit H
hereof.

 

“Carve-Out Option” shall have the meaning given in Section 9.2 hereof.

 

“Carve-Out Resources” shall have the meaning given such term in Exhibit H
hereof.

 

“Change Control Procedure” means the procedure set forth in Section 19.0 and
Exhibit K for amending the Agreement including (i) a change to the scope of the
Services, Dedicated FTEs, Performance Standards, or Charges under any
Transaction Document, (ii) a change to the Exhibits or Schedules to this
Agreement, (iii) the addition of New Services, (iv) a change to the features,
functionality, scalability or performance of the Services, and (v) any other
change to the terms of this Agreement or PSA.

 

“Change of Control” (of CUSTOMER) means any (i) consolidation or merger of
GENWORTH with or into another entity or entities (whether or not GENWORTH is the
surviving entity), excluding any such consolidation or merger with or into an
Affiliate of GENWORTH or GE or an Affiliate of GE, (ii) any sale or transfer by
GENWORTH of fifty percent (50%) or more of its assets, excluding any such sale
to an Affiliate of GENWORTH or to GE or an Affiliate of GE, (iii) any sale,
transfer or issuance or series of sales, transfers or issuances of shares or
other voting securities of GENWORTH by GENWORTH or the holders thereof, as a
result of which one holder, or a group of holders acting in concert (other than
GE or an Affiliate of GE), acquires the voting power (under ordinary
circumstances) to elect a majority of the directors of GENWORTH. 
Notwithstanding the foregoing, no transaction of the type described in clauses
(i), (ii) or (iii) of this Section shall constitute a Change of Control if, as
of immediately following such transaction, persons that possess the voting power
(under ordinary circumstances) to elect a majority of the directors of GENWORTH
as of immediately prior to such transaction continue to hold (directly or
indirectly) such voting power.

 

A-2

--------------------------------------------------------------------------------


 

“Change of Control” (of PROVIDER) shall have the meaning given such term in
Exhibit H hereof.

 

“Change Order” means a document that amends the Agreement, including the changes
described in (i) through (v) of the definition of “Change Control Procedure,”
executed pursuant to the Change Control Procedure, in substantially the form set
forth in Exhibit K.

 

“Change Order Request” has the meaning given in Section 19.0 hereof.

 

“Charges” shall have the meaning given such term in Section 2.1

 

“Common Termination Date” shall have the meaning given such term in Section 7.1
hereof.

 

“Contract Year” means the calendar year or any portion thereof (e.g. the initial
Contract Year shall be the period from the Execution Date through December 31,
2004).

 

“Cost Factor” shall have the meaning given such term in Section 2.2 hereof.

 

“CPR” shall have the meaning given such term in Exhibit G hereof. 

 

“CPR Arbitration Rules” shall have the meaning given such term in Exhibit G
hereof. 

 

“CUSTOMER Confidential Information” shall have the meaning given such term in
Section 11.1 hereof.

 

“Customer-Controllable Revenue” means the aggregate salaries of the Dedicated
FTEs.

 

“CUSTOMER Licensed Technology” means all Technology and Intellectual Property
owned by CUSTOMER or its Affiliates and provided to PROVIDER (or its authorized
subcontractors in accordance with Section 10) by CUSTOMER or its Affiliates for
use or necessary for use in the provision of the Services (which, for the
avoidance of doubt, does not include any Technology or Intellectual Property
owned by a third party). CUSTOMER Licensed Technology shall include Technology
or Intellectual Property developed by PROVIDER (or its authorized subcontractors
in accordance with Section 10) and owned by CUSTOMER, except as otherwise
provided in the Agreement or any PSA relating to such developed Technology or
Intellectual Property.

 

“Dedicated FTEs” shall mean the full-time equivalent employees, including
supervisors, direct support personnel (e.g. trainers) and other members of the
PROVIDER management identified and agreed to by CUSTOMER, dedicated to the
performance of the Services from time to time. 

 

“Delayed Transfer Legal Entities” means Financial Assurance Company Limited,
Financial Insurance Company Limited, Consolidated Insurance Group Limited, GE
Financial Assurance Compania de Seguros y Reaseguros de Vida SA and GE Financial
Insurance Compania de Seguros y Reaseguros SA.

 

“Direct Damages” means actual, direct damages incurred by the claiming party
which include, by way of example (a) erroneous payments made by PROVIDER or
CUSTOMER as a result of a

 

A-3

--------------------------------------------------------------------------------


 

failure by PROVIDER to perform its obligations under an MOA or PSA, (b) the
costs to correct any deficiencies in the Services, (c) the costs incurred by
CUSTOMER to transition to another provider of Services and/or to take some or
all of such functions and responsibilities in-house, (d) the difference in the
amounts to be paid to PROVIDER hereunder and the charges to be paid to such
other provider and/or the costs of providing such functions, responsibilities
and tasks in-house, and (e) similar damages.  “Direct Damages” shall not
include, and neither party or its Affiliates shall be liable for, any indirect,
special, incidental, exemplary, punitive or consequential damages (including,
without limitation, any loss of data or records, lost profits or other economic
loss) arising out of its breach, negligence or any of the Excluded Matters, even
if the other party or its Affiliates have been advised of the possibility of or
could have foreseen such damages, provided that any such damages relating to a
Third Party Claim shall be considered Direct Damages.  For the avoidance of
doubt, PROVIDER shall remain liable for all Direct Damages regardless of whether
such damages are the subject of any reinsurance arrangement entered into by
CUSTOMER.  Direct Damages shall be calculated and paid on an After-Tax Basis,
net of Insurance Proceeds, in the manner described in Section 12.3.

 

“Discount Factor” shall have the meaning given such term in Sections 2.2 and 2.4
hereof.

 

“Dispute” shall have the meaning given such term in Exhibit G hereof.

 

“Excluded Matters” shall have the meaning given such term in Section 13.3
hereof.

 

“Excluded Matters Cap” shall have the meaning given such term in Section 13.3
hereof.

 

“Execution Date” means the date of this Agreement as set forth on the first page
hereof.

 

“Facility” shall have the meaning given such term in Exhibit H hereof.

 

“Fair Market Value” shall have the meaning given such term in Exhibit H hereof.

 

“Force Majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
have been foreseen by such party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes, without limitation, acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources.

 

“GAAP” means generally accepted accounting principles prevailing from time to
time in the applicable jurisdiction.

 

“GE” means General Electric Company.

 

“GE Group” means GE and each Person (other than any member of the Genworth
Group) that is an Affiliate of GE immediately after the Execution Date.

 

“Genworth” shall have the meaning given such term in the recitals of this
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

“Genworth Business” means the businesses of (a) the members of the Genworth
Group; (b) GEFAHI; (c) the Delayed Transfer Legal Entities and (d) those
terminated, divested or discontinued businesses of the members of Genworth
Group, other than those listed on Schedule A-1.

 

“Genworth Common Stock” means the Class A Common Stock, $0.0001 par value per
share and the Class B Common Stock, $0.0001 par value per share, of Genworth.

 

“Genworth Group” means Genworth, each Subsidiary of Genworth immediately after
the Execution Date and each other Person that is either controlled directly or
indirectly by Genworth immediately after the Execution Date; provided, that
certain assets referred to by the parties as “Delayed Transfer Asset,” that are
transferred to Genworth at any time following the Closing shall, to the extent
applicable, be considered part of the Genworth Group for all purposes of this
Agreement.

 

“Genworth Records Management Policies” means the Genworth Records Management
Policy adopted by Genworth and provided to GECIS, as amended from time to time.

 

“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality whether federal, state, local or foreign (or any political
subdivision thereof), and any tribunal, court or arbitrator(s) of competent
jurisdiction.

 

“Hardware” shall have the meaning given such term in Exhibit H hereof.

 

“HIPAA” shall have the meaning given such term in Exhibit J hereof.

 

“Improvement” means any modification, derivative work or improvement of any
Technology.

 

“Indemnity Payment” shall have the meaning given such term in Section 12.3
hereof.

 

“Indemnified Party” shall have the meaning given such term in Section 12.3
hereof.

 

“Indemnifying Party” shall have the meaning given such term in Section 12.3
hereof.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memoranda and
other materials prepared by attorneys or under their direction (including
attorney work product), and other technical, financial, employee or business
information or data, including customer and/or consumer non-public personal
financial information, non-public health information and protected health
information as defined by applicable Law.

 

A-5

--------------------------------------------------------------------------------


 

“Initial Notice” shall have the meaning given such term in Exhibit G hereof.

 

“Initial Term” shall have the meaning given such term in Section 5.1 hereof.

 

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including by way of set off) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in any
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions, (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise, (iii) trade secrets, (iv) intellectual property rights
arising from or in respect of Technology and (v) all other applications and
registrations related to any of the intellectual property rights set forth in
the foregoing clauses (i) – (v) above.  As used in this Agreement, the term
“Intellectual Property” expressly excludes (x) trademarks, service marks, trade
dress, logos and other identifiers of source, including all goodwill associated
therewith and all common law rights, registrations and applications for
registration thereof, and all rights therein provided by international treaties
or conventions, and all reissues, extensions and renewals of any of the
foregoing and (y) intellectual property rights arising from or in respect of
domain names, domain name registrations and reservations (all of the foregoing
collectively, the “Trademarks”).

 

“Key Employee” shall have the meaning given in Section 20.3 hereof.

 

“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation, order or other requirement enacted,
promulgated, issued or entered by a Governmental Authority, including without
limitation, the Gramm-Leach-Bliley Act, its implementing regulations, applicable
state privacy laws, and HIPAA.

 

“Liabilities” shall have the meaning given such term in Section 12.1.

 

“Licensed Products and Services” means those products and services that use,
practice or incorporate the Licensor’s Intellectual Property or Technology.

 

“Licensee” means a Person receiving a license or sublicense under Exhibit I.

 

“Licensor” means a Person granting a license or sublicense under Exhibit I.

 

A-6

--------------------------------------------------------------------------------


 

“Mission Critical” operations shall mean those operations identified by CUSTOMER
from time to time as mission critical in one (1) or more written notices to
PROVIDER. 

 

“MOAs” means (i) all of the Amended and Restated Master Outsourcing Agreements
entered into between Affiliates of Genworth and PROVIDER in connection with that
certain Outsourcing Services Separation Agreement dated                  , 2004
between Genworth, PROVIDER, General Electric Company and General Electric
Capital Corporation, and (ii) all PSAs executed pursuant to such Amended and
Restated Master Outsourcing Agreements, all as identified by the parties as of
the Execution Date.

 

“New Provider Materials” means all Software first used by PROVIDER or its
Affiliates or their Representatives in performing the Services after [the
Execution Date].

 

“New Services” shall have the meaning given such term in Section 1.7 hereof.

 

“Non-exclusive Employees” shall have the meaning given such term in Exhibit H
hereof.

 

“Notification Date” shall have the meaning given such term in Section 7.2
hereof.

 

“Payment Date” shall have the meaning given such term in Section 3.5 hereof.

 

“Payment Default Notice” shall have the meaning given such term in Section 3.5
hereof.

 

“Performance Standards” means the performance requirements for PROVIDER set
forth in any PSA.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental authority or other entity.

 

“PROVIDER Licensed Technology” means all Technology and Intellectual Property
owned by PROVIDER or its Affiliates and used in the provision of the Services
under the Agreement and PSAs (which, for the avoidance of doubt, does not
include any Technology or Intellectual Property owned by a third party).

 

“PROVIDER Confidential Information” has the meaning given such term in Section
11.2 hereof.

 

“PROVIDER Divestiture” shall have the meaning given such term in Section 1.6
hereof.

 

“PROVIDER Employees” shall have the meaning given such term in Exhibit H hereof.

 

“PSA(s)” means the Project Specific Agreements entered into between the parties
under the original Master Outsourcing Agreement and hereafter and certain other
services agreements entered into between the parties, all of which are and shall
be listed on Exhibit L hereof.

 

“Renewal Period” shall have the meaning given such term in Section 5.2 hereof.

 

A-7

--------------------------------------------------------------------------------


 

“Response” shall have the meaning given such term in Exhibit G hereof.

 

“SAP” means statutory accounting practices mandated by state law or regulation.

 

 “Service Hours” shall have the meaning given such term in Section 6.1 hereof.

 

“Services” means (a) any services described in a PSA, (b) the services described
in the BCP/DRP Plans, and (c) any other functions, responsibilities, tasks not
specifically described in the Agreement or PSA which are required for the proper
performance of and provision of the above services, or are an inherent part of,
or necessary subpart included within, such services.

 

“Services Transfer Assistance” shall have the meaning given such term in Section
9.1 hereof.

 

“Simple Breach Cap” shall have the meaning given such term in Section 13.2
hereof.

 

“Software” means the object and source code versions of computer programs and
associated documentation, training materials and configurations to use and
modify such programs, including programmer, administrator, end user and other
documentation.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interests, or (iii) the capital or
profit interests, in the case of a partnership; or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“System” shall have the meaning given such term in Section 6.1 hereof.

 

“Taxes” shall have the meaning given such term in Section 2.7 hereof.

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, Software, programs, models, routines, databases,
tools, inventions, creations, improvements, works of authorship, and all
recordings, graphs, drawings, reports, analyses, other writings, and any other
embodiment of the above, in any form, whether or not specifically listed herein.

 

“Third Party Agreements” shall have the meaning given such term in Exhibit H
hereof.

 

“Third Party Claim” shall have the meaning given such term in Section 12.1
hereof.

 

“Third Party Software” shall have the meaning given such term in Exhibit H
hereof.

 

“Trigger Date” means the first date on which members of the GE Group cease to
beneficially own (excluding for such purposes shares of Genworth Common Stock
beneficially owned by GE but not for its own account, including (in such
exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of GE being a sponsor of or advisor to a mutual or

 

A-8

--------------------------------------------------------------------------------


 

similar fund that beneficially owns shares of Genworth Common Stock) more than
fifty percent (50%) of the outstanding Genworth Common Stock.

 

“Volume Reduction Date” means the date on which either (i) the number of
Dedicated FTEs used by PROVIDER to perform the Services for CUSTOMER and its
Affiliates under all of the MOAs, or (ii) the annualized Customer-Controllable
Revenues relating to Dedicated FTEs performing Services for CUSTOMER and its
Affiliates under all of the MOAs are less than fifty percent (50%) of the
Baseline FTEs or Baseline Customer-Controllable Revenues, respectively. 

 

A-9

--------------------------------------------------------------------------------


 

Schedule A-1

 

Discontinued Businesses

 

GE Property & Casualty Insurance Company

GE Casualty Insurance Company

GE Indemnity Insurance Company

GE Auto & Home Assurance Company

Bayside Casualty Insurance Company

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Local Modifications to Master Agreement

 

None

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of PSA

 

PROJECT SPECIFIC AGREEMENT

 

This Project Specific Agreement (“PSA”) is entered into on                  ,
200   by [NAME] (hereafter “CUSTOMER”) and [GE Capital International Services]
(hereafter “PROVIDER”).

 

WHEREAS, CUSTOMER and PROVIDER are parties to that certain Master Outsourcing
Agreement between CUSTOMER and PROVIDER dated                , 200   (“MOA”);

 

WHEREAS, CUSTOMER now desires that PROVIDER provide certain services to CUSTOMER
and PROVIDER desires to provide such services pursuant to the terms of the MOA;

 

WHEREAS, this PSA defines certain rights and liabilities of the parties with
respect to [Insert general Project Name or Type of Service]; and

 

WHEREAS, capitalized terms used herein and not defined shall have the meaning
given such terms in the MOA.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

(1) INCORPORATION OF MOA BY REFERENCE.  THE PROVISIONS OF THE MOA ARE HEREBY
INCORPORATED IN THEIR ENTIRETY INTO THIS PSA BY REFERENCE.

 

The MOA provides substantive terms that the parties agree will govern and define
their rights and liabilities in this PSA.  The MOA defines many fundamental
provisions including, but not limited to, a description of the conditions under
which the parties may terminate this PSA, confidentiality requirements,
contractual remedies, limitations on assignment and subcontracting,
indemnification rights, intellectual property rules, limitation of liability,
particular representations and warranties made by the parties, and
jurisdictional issues.  The PSA shall be governed by the terms and conditions
stated in the MOA.

 

The provisions of this PSA set forth below describe the term of this PSA, the
Services to be performed, performance standards, if any, fees that may be
charged, regulatory rules applicable to the Services, and other particulars not
otherwise described in the MOA.

 

In the event of any conflict between the provisions of the MOA and this PSA, the
MOA shall control.  The parties to this PSA may deviate from any terms

 

--------------------------------------------------------------------------------


 

and conditions of the MOA, only to the extent that the MOA permits such
deviation. Otherwise, such deviations are not permissible.

 

(2) TERM.  THIS PSA SHALL COMMENCE ON THE EXECUTION DATE OF THIS PSA AND SHALL
CONTINUE FOR SO LONG AS THE MOA IS EFFECTIVE.  [THE PSA SHOULD RUN CONCURRENTLY
WITH THE MOA UNLESS THE PARTIES AGREE OTHERWISE.]

 

(3) DESCRIPTION OF SERVICES.

 

(A) THE SERVICES TO BE PERFORMED BY PROVIDER ARE DESCRIBED BELOW AND IN EXHIBIT
A TO THIS PSA (THE “SERVICES”).  THE SERVICES WILL BE PERFORMED WITH THE
OVERSIGHT OF AND IN CONJUNCTION WITH THE OFFICES OF CUSTOMER LOCATED IN THE
UNITED STATES OF AMERICA.

 

(B) SERVICES GENERALLY SHALL BE PERFORMED BY PROVIDER AT CERTAIN TIMES OF THE
DAY TO PROVIDE FOR REASONABLE OVERLAP OF COMMON WORKING HOURS BETWEEN PROVIDER
AND CUSTOMER.

 

(C) [TO THE EXTENT CUSTOMER REQUIRES SPECIFIC BACK-UP REQUIREMENTS FOR RECORDS
CONSTITUTING CUSTOMER’S BOOKS OF ACCOUNT, SUCH REQUIREMENTS SHOULD BE INSERTED
IN THIS SECTION 3, OR IF SUCH REQUIREMENTS ARE REGULATORY IN NATURE, IN SECTION
6 BELOW.  THE INCLUSION OF SPECIFIC BACK-UP REQUIREMENTS MAY INCREASE THE
BASELINE CHARGES FOR THE SERVICES.]

 

(d) [If the parties contemplate executing a Description of Services document
under the PSA, then the following addition should be made:

 

PROVIDER shall prepare, subject to CUSTOMER'S approval, a description of the
specific tasks to be performed ("Description of Services"), including details
regarding the name or title of the CUSTOMER'S US-based project or process owner,
the number and qualification of PROVIDER personnel who will perform the task,
the fees payable in connection with the Description of Services and the
metrics-tracking method for each task, including key performance indicators. A
template of the Description of Services is attached hereto as Exhibit B ("DOS
Template"). CUSTOMER may also permit an affiliate to receive Services under the
PSA and DOS by causing an affiliate to execute one or more Description of
Services in the form or substantially in the form of the DOS Template. Thus, for
purposes of this PSA, any CUSTOMER affiliate which executes a PSA shall be
considered a CUSTOMER.]

 

(4) PERFORMANCE STANDARDS.

 

(A) PROVIDER SHALL PERFORM THE SERVICES IN CONFORMANCE WITH CUSTOMER’S
GUIDELINES AND PROCEDURES FOR THE SERVICES AS AGREED TO BY THE PARTIES AND
ATTACHED AS SCHEDULE    .

 

(B) [SECTION 4.1 OF THE MOA CONTEMPLATES THE INSERTION OF PERFORMANCE STANDARDS,
IF ANY, FOR THE SERVICES.  INSERT ANY ADDITIONAL PERFORMANCE STANDARDS
APPLICABLE TO THIS PSA AS NEW SUBSECTIONS OF THIS SECTION 4 OR AS A NEW SCHEDULE
TO THIS PSA.]

 

(C) [SECTION 4.2 OF THE MOA CONTEMPLATES MEASURING THE PERFORMANCE STANDARDS
MONTHLY, BUT ALLOWS FOR DEVIATIONS.  IF DIFFERENT MEASUREMENT PERIODS ARE
DESIRED, SUCH SHOULD BE INSERTED IN THIS SECTION 4.]

 

C-2

--------------------------------------------------------------------------------


 

(5) FEES.

 

(A) CUSTOMER AGREES TO PAY THE FOLLOWING BASELINE CHARGES TO PROVIDER FOR
PERFORMANCE OF THE SERVICES:  [INSERT FTE RATE].  [PLEASE NOTE THAT EXHIBIT A TO
THE MOA REQUIRES BASELINE CHARGES FOR NEW PSAS TO BE DEFINED IN EACH PSA.  THE
BASELINE CHARGES MUST BE AN FTE RATE TO AVOID PROBLEMS WITH THE PRICING
ADJUSTMENT, VOLUME REDUCTION AND NON-COMPETE PROVISIONS OF THE MOA.]

 

At the time of execution of the PSA, the parties expect that     no. of FTEs
will be required to complete the Services.  The volume of services required
under this PSA may increase during the term of the PSA.  In case the volume
increases during the term, the parties may agree to increase the number of FTEs
providing the Services under the PSA, provided that such number will not exceed
             .  [Insert the maximum cap of FTE here. The number of FTEs may be
changed outside this range in accordance with the Change Control Procedure in
Section 19.0 of the MOA.]

 

(B)           [TO THE EXTENT THE FEE STRUCTURE IS SUBJECT TO REGULATION AND THE
APPLICABLE REQUIREMENTS ARE NOT ADDRESSED IN THE MOA, INCLUDE SUCH REQUIREMENTS
HERE.  FOR INSTANCE, CERTAIN EXISTING PSAS REQUIRE PROVIDER TO SATISFY CERTAIN
EXPENSE AND COST ALLOCATION REQUIREMENTS, SUCH AS NEW YORK INSURANCE DEPARTMENT
REGULATION NO. 33].

 

(6) REGULATORY MATTERS.

 

(A) PROVIDER SHALL (I) ASSIST AND COOPERATE WITH CUSTOMER WITH RESPECT TO ANY
REGULATORY EXAMINATION OR INVESTIGATION OF CUSTOMER OR LEGAL PROCEEDING
INVOLVING CUSTOMER, (II) MAKE AVAILABLE PERSONNEL WITH DETAILED KNOWLEDGE OF THE
SERVICES TO MEET WITH CUSTOMER OR ANY REGULATORY AGENCY WITH JURISDICTION OVER
CUSTOMER AT SUCH PLACE AS MAY BE REQUESTED BY CUSTOMER OR SUCH REGULATORY
AGENCY, AND (III) EMPLOY A COMPLIANCE OFFICER TO MONITOR THE PERFORMANCE OF THE
SERVICES.

 

(B) [SECTION 4.3 OF THE MOA REQUIRES PROVIDER TO PERFORM THE SERVICES IN
COMPLIANCE WITH ALL APPLICABLE LAWS, STOCK EXCHANGE RULES OR GENERALLY ACCEPTED,
STATUTORY OR REGULATORY ACCOUNTING OR ACTUARIAL PRINCIPLES SPECIFIED IN A PSA. 
THEREFORE, ANY SPECIFIC RULES THAT CUSTOMER MUST REQUIRE PROVIDER TO

 

C-3

--------------------------------------------------------------------------------


 

COMPLY WITH IN PERFORMING THE SERVICES SHOULD BE SET FORTH IN THIS SECTION 6. 
FOR INSTANCE, AN EXISTING PSA REQUIRES THAT: “CUSTOMER RECORDS MUST BE
MAINTAINED BY PROVIDER AND CUSTOMER IN ACCORDANCE WITH APPLICABLE LAWS AND
REGULATIONS INCLUDING, BUT NOT LIMITED TO, NEW YORK INSURANCE DEPARTMENT
REGULATION NO. 152 (11 NYCRR PART 243).” HOWEVER, PLEASE REVIEW EXHIBIT B TO THE
MOA TO ENSURE THE SPECIFIC RULES HAVE NOT ALREADY BEEN INCLUDED THERE.] CUSTOMER
SHALL HAVE THE RESPONSIBILITY TO INFORM THE PROVIDER ABOUT SPECIFIC COMPLIANCE
AND/ OR REGULATORY REQUIREMENTS THAT THE PROVIDER NEEDS TO COMPLY WITH AND
PROVIDE REGULAR UPDATES AND TRAINING REGARDING THE SAME.

 

(7) REMEDIES.  [INSERT ADDITIONAL REMEDIES, IF ANY, AGREED TO BY THE PARTIES. 
SEE SECTION 4.4 OF THE MOA.]

 

(8) INTELLECTUAL PROPERTY

 

(A) [UNDER SECTION 1.02 OF EXHIBIT I TO THE MOA, ALL TECHNOLOGY AND INTELLECTUAL
PROPERTY DEVELOPED JOINTLY BY THE PARTIES WILL BE OWNED BY PROVIDER.  HOWEVER,
THE PARTIES MAY AGREE OTHERWISE IN A PSA.  THEREFORE, ANY DEVIATIONS FROM THIS
RULE SHOULD BE SPECIFIED IN THIS SECTION 8.]

 

(B) [SCHEDULE I-1 OF EXHIBIT I TO THE MOA CONTAINS A LIST OF TECHNOLOGY AND
INTELLECTUAL PROPERTY WHICH MAY NOT BE SUBLICENSED, ASSIGNED OR OTHERWISE
PROVIDED TO A THIRD PARTY BY CUSTOMER WITHOUT THE WRITTEN CONSENT OF GENERAL
ELECTRIC COMPANY.  SECTION 2.01(E) OF EXHIBIT I TO THE MOA ALLOWS THE PARTIES TO
ADD ADDITIONAL INTELLECTUAL PROPERTY TO THIS LIST FOR A PARTICULAR PSA.]

 

(C) [SECTION 2.02(E) OF EXHIBIT I TO THE ARMOA STATES THAT PROVIDER WILL HAVE NO
LICENSE TO ANY CUSTOMER LICENSED TECHNOLOGY FOLLOWING THE TERMINATION OF THE MOA
OR ANY RELATED PSA, UNLESS THE MOA OR PSA PROVIDES OTHERWISE.  THEREFORE, TO THE
EXTENT THE PARTIES DESIRE THAT PROVIDER CONTINUE TO LICENSE CERTAIN CUSTOMER
LICENSED TECHNOLOGY AFTER TERMINATION, THIS SHOULD BE INSERTED IN THIS SECTION
8.]

 

C-4

--------------------------------------------------------------------------------


 

(D) [SECTION 5.03(A) OF EXHIBIT I TO THE MOA STATES THAT CUSTOMER, ON BEHALF OF
ITSELF AND ITS AFFILIATES, ASSUMES ALL RISK AND LIABILITY WITH THEIR USE OF THE
PROVIDER LICENSED TECHNOLOGY, SUBJECT TO ANY EXCLUSIONS SET FORTH IN THE ARMOA
OR PSA.  THEREFORE, ANY EXCLUSIONS TO THIS RULE SHOULD BE INSERTED IN THIS
SECTION 8.]

 

(E) [SECTION 5.03(B) OF EXHIBIT I TO THE MOA STATES THAT PROVIDER, ON BEHALF OF
ITSELF AND ITS AFFILIATES, ASSUMES ALL RISK AND LIABILITY WITH THEIR USE OF THE
CUSTOMER LICENSED TECHNOLOGY, SUBJECT TO ANY EXCLUSIONS SET FORTH IN THE MOA OR
PSA.  THEREFORE, ANY EXCLUSIONS TO THIS RULE SHOULD BE INSERTED IN THIS SECTION
8.]

 

(F) [SECTION 5.04 OF EXHIBIT I TO THE MOA STATES THAT THE PARTIES MAY AGREE IN
ANY PSA TO AMEND THE TERMS AND CONDITIONS OF LICENSES GRANTED UNDER EXHIBIT I TO
THE MOA.  THEREFORE, ANY ADDITIONAL OR DIFFERENT LICENSING TERMS SHOULD BE
INCLUDED IN THIS SECTION 8.]

 

(9) OTHER MATTERS.

 

(A) PROVIDER WILL HAVE ACCESS TO THE SYSTEM DURING THE FOLLOWING TIME PERIODS:
[INSERT TIME PERIODS] (“SERVICE HOURS”).  [PLEASE REFER TO SECTION 6.1 OF THE
MOA WHICH CONTEMPLATES THAT EACH PSA WILL DEFINE THE “SERVICE HOURS” APPLICABLE
TO SUCH PSA.  CUSTOMER MAY ALSO DESIRE TO DEFINE THE PARAMETERS OR SCOPE OF
“ACCESS” IN THIS SECTION 9 OF THE PSA.]

 

(B) [SECTION 16.0 OF THE MOA CONTAINS NOTICE INFORMATION FOR THE PARTIES.  IF
REPRESENTATIVES AT THE PSA LEVEL ARE DIFFERENT THAN THE MOA LEVEL
REPRESENTATIVES, THE PARTIES SHOULD CONSIDER INSERTING ADDITIONAL NOTICE
INFORMATION UNDER THIS SECTION 9.]

 

(C) IF KNOWN, THE PROCESS OWNERS FOR EACH PARTY SHOULD BE INSERTED INTO THIS
SECTION 9.

 

(D) PROVIDER REPRESENTS AND WARRANTS TO CUSTOMER THAT

 

(i) PROVIDER has the necessary power and authority to execute, deliver and
perform its

 

C-5

--------------------------------------------------------------------------------


 

obligations under this PSA and this PSA has been or will be duly executed and
delivered by PROVIDER and constitutes or will constitute the valid and binding
agreement of PROVIDER, enforceable in accordance with its terms; and

 

(ii) The execution and delivery of this PSA by PROVIDER and the consummation by
PROVIDER of the transactions herein contemplated will not contravene any
provision of applicable Law, and will not constitute a breach of or default
under any agreement or other instrument or any decree, judgment or order to
which PROVIDER is currently a party or by which PROVIDER is bound.

 

(E) CUSTOMER REPRESENTS AND WARRANTS TO PROVIDER THAT

 

(i) CUSTOMER has the necessary power and authority to execute, deliver and
perform its obligations under this PSA and this PSA has been or will be duly
executed and delivered by CUSTOMER and constitutes or will constitute the valid
and binding agreement of CUSTOMER, enforceable in accordance with its terms; and

 

(ii) The execution and delivery of this PSA by CUSTOMER and the consummation by
CUSTOMER of the transactions herein contemplated will not contravene any
provision of applicable Law, and will not constitute a breach of or default
under any agreement or other instrument or any decree, judgment or order to
which CUSTOMER is currently a party or by which CUSTOMER is bound.

 

(10)         FURTHER, THE PARTIES AGREE THAT THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES RELATING TO THIS SUBJECT SHALL
CONSIST OF 1) THIS PSA AND 2) THE MOA, INCLUDING AMENDMENTS TO THOSE DOCUMENTS
FROM TIME TO TIME EXECUTED BY THE PARTIES.  THIS STATEMENT OF THE AGREEMENT
BETWEEN THE PARTIES SUPERSEDES ALL PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR
WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE

 

C-6

--------------------------------------------------------------------------------


 

PARTIES RELATING TO THE SUBJECT DESCRIBED HEREIN.

 

[signatures appear on the following page]

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, authorized representatives of the parties have duly executed
this PSA, as of the day and year first written above.

 

 

[CUSTOMER ENTITY]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[GE CAPITAL INTERNATIONAL SERVICES]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-8

--------------------------------------------------------------------------------


 

Exhibit A

 

Services

 

C-9

--------------------------------------------------------------------------------


 

Exhibit B

 

 

Agreement Identifier Number:        

 

 

PROJECT SPECIFIC AGREEMENT

 

DESCRIPTION OF SERVICES

 

This Description of Services has been prepared pursuant to Section 3 of the
Project Specific Agreement between Customer and GE Capital International
Services dated          , 200  .

 

Name of Customer affiliate:
                                                                                                                                                                         

 

Name of Project (or reference purposes):
                                                                                                                                                     

 

U.S. Based Process Owner (name, title and contact information):
                                                                                                               

 

                                                                                                                                                                                                                        

 

Description of Services (include tasks to be performed and performance standards
or metrics tracking as appropriate):

 

                                                                                                                                                                                                                       

 

                                                                                                                                                                                                                       

 

                                                                                                                                                                                                                       

 

                                                                                                                                                                                                                      

 

CUSTOMER'S guidelines and procedures for performing the Services are attached
hereto as Exhibit(s)              

 

The term of this DOS shall be coterminous with the term of the PSA.  The
Services described herein shall terminate automatically upon termination of the
PSA pursuant to which this description was prepared.

 

 

Description of Services acknowledged by:

 

 

CUSTOMER Process Owner

 

PROVIDER Process Owner

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

CUSTOMER Legal/Compliance

 

PROVIDER Legal/Compliance

 

 

 

 

 

 

Name:

 

Name:

 

 

 

C-10

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BCP/DRP Plans

 

As of the Execution Date, CUSTOMER has identified the operational processes set
forth in the table below as “Mission Critical” with respect to the Services
provided under all of the MOAs.  PROVIDER shall provide under this Agreement the
Services described in the referenced BCP/DR Plans to the extent the related
processes are included within the Services performed under this Agreement.  The
references to the BCP/DR Plans set forth in the table below include such BCP/DR
Plans as they may be amended or supplemented from time to time by agreement of
the parties.

 

Business

 

Process ID

 

BCP/DR
Plan Reference

 

GEMICO

 

2052

 

*

 

GEMICO

 

2051

 

*

 

GEMICO

 

2050

 

*

 

GEMICO

 

2049

 

*

 

GEMICO

 

2048

 

*

 

GEMICO

 

2047

 

*

 

GEFA

 

2627

 

*

 

GEFA

 

1761

 

*

 

GEFA

 

1284

 

*

 

GEFA

 

1969

 

*

 

GEFA

 

1754

 

*

 

GEFA

 

1747

 

*

 

GEFA

 

1746

 

*

 

GEFA

 

1745

 

*

 

GEFA

 

1744

 

*

 

 

--------------------------------------------------------------------------------


 

GEFA

 

1272

 

*

 

GEFA

 

1991

 

*

 

GEFA

 

2658

 

*

 

GEFA

 

3145

 

*

 

GEFA

 

1266

 

*

 

GEFA

 

1741

 

*

 

GEFA

 

2311

 

*

 

GEFA

 

1739

 

*

 

GEFA

 

1962

 

*

 

GEFA

 

2491

 

*

 

GEFA

 

1243

 

*

 

GEFA

 

1257

 

*

 

GEFA

 

2246

 

*

 

GEFA

 

1960

 

*

 

GEFA

 

1759

 

*

 

GEFA

 

3381

 

*

 

GEFA

 

3384

 

*

 

 

--------------------------------------------------------------------------------

*As provided by PROVIDER to CUSTOMER by email from             to               
on                   , 2004.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Security Procedures

 

After the Execution Date, Provider shall comply with (i) the security procedures
and policies generally applicable within the General Electric Company and its
subsidiaries and as observed by PROVIDER immediately prior to the Execution
Date, and (ii) such other security procedures and policies as CUSTOMER may
direct, provided, that GECIS shall be entitled to recover its cost of complying
with such procedures and policies as part of the Charges for the Services
established pursuant to Section 2 and Schedule F.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Pricing Template

 

**

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Dispute Resolution

 

The following provisions shall govern any Dispute arising under the Agreement or
the PSAs:

 

1.1           General Provisions.

 

(a)           Any dispute, controversy or claim arising out of or relating to
this Agreement or any PSA, or the validity, interpretation, breach or
termination thereof (a “Dispute”), shall be resolved in accordance with the
procedures set forth in this Exhibit G, which shall be the sole and exclusive
procedures for the resolution of any such Dispute unless otherwise specified
below.

 

(b)           Commencing with a request contemplated by Section 1.2 set forth
below, all communications between the parties or their representatives in
connection with the attempted resolution of any Dispute, including any
mediator’s evaluation referred to in Section 1.3 set forth below, shall be
deemed to have been delivered in furtherance of a Dispute settlement and shall
be exempt from discovery and production, and shall not be admissible in evidence
for any reason (whether as an admission or otherwise), in any arbitral or other
proceeding for the resolution of the Dispute.

 

(c)           The parties expressly waive and forego any right to (i) punitive,
exemplary, statutorily-enhanced or similar damages in excess of compensatory
damages, and (ii) trial by jury.

 

(d)           The specific procedures set forth below, including but not limited
to the time limits referenced therein, may be modified by agreement of the
parties in writing.

 

(e)           All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this Exhibit G
are pending.  The parties will take such action, if any, required to effectuate
such tolling.

 

1.2           Consideration by Senior Executives.

 

If a Dispute is not resolved in the normal course of business at the operational
level, the parties shall attempt in good faith to resolve such Dispute by
negotiation between executives who hold, at a minimum, the office of President
and CEO of the respective business entities involved in such Dispute.  Either
party may initiate the executive negotiation process by providing a written
notice to the other (the “Initial Notice”).  Fifteen (15) days after delivery of
the Initial Notice, the receiving party shall submit to the other a written
response (the “Response”).  The Initial Notice and the Response shall include
(i) a statement of the Dispute and of each party’s position, and (ii) the name
and title of the executive who will represent that party and of any other person
who will accompany the executive.  Such executives will meet in

 

--------------------------------------------------------------------------------


 

person or by telephone within thirty (30) days of the date of the Initial Notice
to seek a resolution of the Dispute.

 

1.3           Mediation.

 

If a Dispute is not resolved by negotiation as provided in Section 1.2 within
forty-five (45) days from the delivery of the Initial Notice, then either party
may submit the Dispute for resolution by mediation pursuant to the CPR Institute
for Dispute Resolution (the “CPR”) Model Mediation Procedure as then in effect. 
The parties will select a mediator from the CPR Panels of Distinguished
Neutrals.  Either party at commencement of the mediation may ask the mediator to
provide an evaluation of the Dispute and the parties’ relative positions.

 

1.4           Arbitration.

 

(a)           If a Dispute is not resolved by mediation as provided in
Section 1.3 within thirty (30) days of the selection of a mediator (unless the
mediator chooses to withdraw sooner), either party may submit the Dispute to be
finally resolved by arbitration pursuant to the CPR Rules for Non-Administered
Arbitration as then in effect (the “CPR Arbitration Rules”).  The parties
consent to a single, consolidated arbitration for all known Disputes existing at
the time of the arbitration and for which arbitration is permitted.

 

(b)           The neutral organization for purposes of the CPR Arbitration Rules
will be the CPR. The arbitral tribunal shall be composed of three arbitrators,
of whom each party shall appoint one in accordance with the “screened”
appointment procedure provided in Rule 5.4 of the CPR Arbitration Rules.  The
arbitration shall be conducted in New York City.  Each party shall be permitted
to present its case, witnesses and evidence, if any, in the presence of the
other party.  A written transcript of the proceedings shall be made and
furnished to the parties.  The arbitrators shall determine the Dispute in
accordance with the law of the State of New York, without giving effect to any
conflict of law rules or other rules that might render such law inapplicable or
unavailable, and shall apply this Agreement, or the applicable MOA or PSA,
according to its terms, provided that the provisions relating to arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

 

(c)           The parties agree to be bound by any award or order resulting from
any arbitration conducted in accordance with this Section 1.4 and further agree
that judgment on any award or order resulting from an arbitration conducted
under this Section 1.4 may be entered and enforced in any court having
jurisdiction thereof.

 

(d)           Except as expressly permitted by this Agreement, no party will
commence or voluntarily participate in any court action or proceeding concerning
a Dispute, except (i) for enforcement as contemplated by Section 1.4(c) above,
(ii) to restrict or vacate an arbitral decision based on the grounds specified
under applicable law, or (iii) for interim relief as provided in paragraph (e)
below. For purposes of the foregoing, the parties hereto submit to the
non-exclusive jurisdiction of the courts of the State of New York.

 

G-2

--------------------------------------------------------------------------------


 

(e)           In addition to the authority otherwise conferred on the arbitral
tribunal, the tribunal shall have the authority to make such orders for interim
relief, including injunctive relief, as it may deem just and equitable.  If the
tribunal shall not have been appointed, either party may seek interim relief
from a court having jurisdiction if the award to which the applicant may be
entitled may be rendered ineffectual without such interim relief.  Upon
appointment of the tribunal following any grant of interim relief by a court,
the tribunal may affirm or disaffirm such relief, and the parties will seek
modification or rescission of the court action as necessary to accord with the
tribunal’s decision.

 

Each party will bear its own attorneys’ fees and costs incurred in connection
with the resolution of any Dispute in accordance with this Exhibit G.

 

1.5           Continued Performance.

 

The parties agree to continue to perform their respective obligations under this
Agreement and any related PSA during a Dispute.

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Carve-Out Option

 

1.0           Affected Carve-Out Resources.  (a)  If the Carve-Out Option is
exercised in connection with any Carve-Out Condition other than a PROVIDER
Divestiture, the Carve-Out Option shall be exercisable for all, but not less
than all, of the Carve-Out Resources used by PROVIDER in connection with all of
the then-outstanding MOAs and related PSAs. 

 

(b)           If the Carve-Out Option is exercised in connection with a PROVIDER
Divestiture, the Carve-Out Option shall be exercisable for all, but not less
than all, of the Carve-Out Resources used by PROVIDER in connection with
Services transferred to the acquiror as part of the PROVIDER Divestiture.

 

2.0           Warranty.  As of the date hereof, PROVIDER represents and warrants
that to its knowledge there is no law or existing contractual obligation of
PROVIDER that would materially impair the exercise of the Carve-Out Option by
CUSTOMER with relation to any material Hardware, Third-Party Software or
PROVIDER Licensed Technology, or to any PROVIDER Employees, except to the extent
expressly disclosed to and approved in writing by CUSTOMER.

 

3.0           Notice. CUSTOMER shall notify PROVIDER of its exercise of the
Carve-Out Option (i) at the expiration of the Initial Term, within fifteen (15)
days following the Notification Date; (ii) within fifteen (15) days of notice to
PROVIDER of its intent to terminate the affected PSAs in the case of a Material
Breach, (iii) within one hundred twenty (120) days following a Change of Control
of PROVIDER, and (iv) within thirty (30) days of PROVIDER’s notice to CUSTOMER
of a PROVIDER Divestiture. 

 

4.0           Consents. CUSTOMER and PROVIDER shall cooperate with each other
and shall use commercially reasonable efforts to obtain any approvals,
permissions, consents or grants required for CUSTOMER to exercise the Carve-Out
Option with relation to all Carve-Out Resources, including Third Party Software
and Third Party Agreements. 

 

5.0           No Carve-Out Option for Acquiror.  No acquiror of a business
operation divested by CUSTOMER shall be entitled to exercise the Carve-Out
Option.

 

6.0           Definitions. As used in this Exhibit H, the following capitalized
terms shall have the following meaning:

 

(a)           “PROVIDER” refers to PROVIDER and each Affiliate of PROVIDER
providing Services under any MOA or PSA, as applicable.

 

(b)           “Carve-Out Resources” refers to the Hardware, Third Party
Software, PROVIDER Licensed Technology, PROVIDER Employees, Third Party
Agreements, and the Facility, to the extent that they are severable and
identifiable, as described below.

 

--------------------------------------------------------------------------------


 

(c)           “Carve-Out Conditions” means (a) any Change in Control of
PROVIDER, (b) a Material Breach, (c) CUSTOMER’s becoming entitled to terminate
the Agreement under Section 8.4 of the Agreement, (d) the expiration of the
Initial Term, or (e) the occurrence of a PROVIDER Divestiture.

 

For the purposes of this provision only, a “Material Breach” shall refer to any
breach or a series of breaches resulting in the termination of one or more PSAs
where: (i) such breach or breaches are material and relate to Excluded Matters
(other than matters involving the gross negligence of PROVIDER), (ii) CUSTOMER
is entitled to recover damages from PROVIDER in excess of $2,000,000 relating to
such breach or breaches, or (iii) such PSAs accounted for ten percent (10%) or
more of the aggregate billings by PROVIDER to CUSTOMER and its Affiliates under
all of the MOAs during the immediately preceding twelve (12) months, provided,
that any dispute as to whether a matter constitutes a Material Breach shall be
resolved pursuant to the dispute resolution provisions set forth in Exhibit G
and any exercise of the Carve-Out Option by CUSTOMER based on any such matter
shall be deferred until such dispute is resolved.

 

(d)           A “Change of Control” of PROVIDER means any (i) consolidation or
merger of PROVIDER with or into another entity or entities (whether or not
PROVIDER is the surviving entity), excluding any such consolidation or merger
with or into GE or an Affiliate of GE, (ii) any sale or transfer by PROVIDER of
fifty percent (50%) or more of its assets, excluding any such sale to GE or an
Affiliate of GE, (iii) any sale, transfer or issuance or series of sales,
transfers or issuances of shares or other voting securities of PROVIDER by
PROVIDER or the holders thereof, as a result of which one holder, or a group of
holders acting in concert (other than GE or an Affiliate of GE), acquires the
voting power (under ordinary circumstances) to elect a majority of the board of
directors (or similar managing group) of PROVIDER.  Notwithstanding the
foregoing, no transaction of the type described in clauses (i), (ii) or (iii)
shall constitute a Change of Control of PROVIDER if, as of immediately following
such transaction, persons that possess the voting power (under ordinary
circumstances) to elect a majority of the board of directors (or similar
managing group) of PROVIDER as of immediately prior to such transaction continue
to hold (directly or indirectly) such voting power.

 

(e)           “Fair Market Value” shall mean the fair market value of the
Carve-Out Resources as proposed by CUSTOMER in its Carve-Out Option notice,
served prior to the Notification Date, and agreed by PROVIDER. In the event of
disagreement between the parties as to the fair market value of the Carve-Out
Resources as specified in the Carve-Out Option notice, the parties shall appoint
one (1) appraiser each and such two (2) appraisers will jointly appoint a third
(3rd) appraiser within thirty (30) days of such disagreement. Within sixty (60)
days of their appointment, the three (3) appraisers will each determine and
certify in writing the Fair Market Value of the Carve-Out Resources consistent
with the methodology described below.  The Fair Market Value shall be the
average of the three (3) appraised values, which value shall be final and
binding on the parties.  For the purposes of this provision, an appraiser shall
be an investment banker of international repute.  Fair Market Value shall be
determined by the appraisers pursuant to the methodology set forth in Schedule
H-1 to this Exhibit H .

 

7.0           Terms and Conditions of Option.  If the Carve-Out Option is
exercised, the parties agree to consider in good faith and agree upon
commercially reasonable terms and conditions for

 

H-2

--------------------------------------------------------------------------------


 

the exercise of such option proposed by either party, including, without
limitation, the terms and conditions (A) to optimize the consequences for both
parties on their respective tax and regulatory positions (B) to optimize the
fulfillment of the obligations of PROVIDER to its employees, or (C) to optimize
the execution of the transition of the Carve-Out Resources from PROVIDER to
CUSTOMER or its designee, or (D) to optimize the transaction structure, or
combination of transaction structures, to minimize any adverse financial impact
to either party, including, but not limited to, the consideration of joint
ventures or equity ownership or asset sales or some combination thereof
provided, that such optimization does not materially expand or reduce the rights
of CUSTOMER relating to the Carve-Out Option. 

 

8.0           Services Transfer Assistance. PROVIDER shall be obligated to
provide Services Transfer Assistance to CUSTOMER until the Carve-Out is
completed, but shall not be required to provide any portion of the Services
provided to CUSTOMER under the MOAs after CUSTOMER has acquired from PROVIDER
the Carve-Out Resources used by PROVIDER to provide such Services or to provide
Services Transfer Assistance for (i) in the case of an exercise of the Carve-Out
Option relating to the expiration of the Initial Term or a PROVIDER Divestiture,
more than fourteen (14) months, and (ii) eighteen (18) months, in the case of an
exercise of the Carve-Out Option relating to a Change of Control of PROVIDER;
AND (iii) in any other case, twenty-four (24) months. 

 

9.0           Payment Obligations.  Upon completion of the Carve-Out, all
outstanding MOAs and PSAs shall automatically terminate.  The monetary
consideration to be paid by CUSTOMER for the Carve-Out Resources upon the
exercise of the Carve-Out Option shall be equal to (i) the Fair Market Value of
the Carve-Out Resources if CUSTOMER exercises the Carve-out Option upon the
expiration of the Initial Term, (ii) the book value and all related transition
costs of the Carve-Out Resources at the time of transfer if CUSTOMER exercises
the Carve-out Option following (a) a Material Breach of any MOA or PSA by
PROVIDER, and (b) a Change of Control of PROVIDER or (iii) if CUSTOMER exercises
the Carve-Out Option in connection with a PROVIDER Divestiture, the lesser of
(y) the book value of the assets to be purchased by CUSTOMER or (z) the value of
the divested operations relating to CUSTOMER implied by the consideration to be
paid by the acquiror in the PROVIDER Divestiture.  The methodology for
calculating book value for purposes of this paragraph is set forth in Schedule
H-2 to this Exhibit H.

 

10.           Transfer of Carve-Out Resources.  The Carve-Out Resources shall be
transferred to CUSTOMER as set forth below (subject to any limitations on such
transfer referred to in Section 2.0, above):

 

(a)           Hardware.  “Hardware” means the hardware and other furniture,
fixtures and equipment owned or leased and then currently being used by PROVIDER
exclusively to perform the Services under any MOA or PSA or to support such
performance. To the extent any such items are not used by PROVIDER exclusively
to perform the Services, PROVIDER shall assist CUSTOMER or its designee in
purchasing, leasing or otherwise obtaining the use of comparable items.

 

H-3

--------------------------------------------------------------------------------


 

(b)           Third-Party Software.  If PROVIDER has licensed or purchased and
is using any Software licensed from a third-party exclusively to provide or
support the provision of the Services under any MOA or PSA (“Third-Party
Software”), CUSTOMER may elect to take, or elect to direct to its designee, a
transfer or an assignment of any and all of the licenses for such software and
any attendant maintenance agreements, provided that such licenses are by their
terms transferable or assignable.  To the extent any such licenses and the
attendant current maintenance agreements are not used exclusively to provide
Services to CUSTOMER or are not transferable or assignable by PROVIDER to
CUSTOMER or its designee, PROVIDER shall assist CUSTOMER or its designee, in
obtaining in the name of CUSTOMER or its designee and at the expense of
CUSTOMER, a license for such software and a maintenance agreement for such
software.

 

(c)           PROVIDER Employees.  CUSTOMER or its designee shall have the right
to make offers of employment to any or all PROVIDER employees exclusively
performing or supporting the performance of the Services (“PROVIDER Employees”).
To the extent any PROVIDER Employees perform or support the performance of the
Services on other than an exclusive basis (including all employees indirectly
supporting the performance of the Services by providing administrative services,
including legal, human resources, compliance and other services, (“Non-exclusive
Employees”), PROVIDER and CUSTOMER shall use commercially reasonable efforts to
allocate such Non-exclusive Employees in an equitable manner between the
parties.

 

(d)           Third-Party Agreements.  “Third Party Agreements” means any third
party agreements not otherwise treated in this Exhibit H, and used by PROVIDER
exclusively in connection with Services being provided under any MOA or PSA,
including, third party agreements for maintenance, business continuity and
disaster recovery services and other necessary third party services then being
used by PROVIDER to perform the Services.  To the extent any such agreements are
not used by PROVIDER exclusively to provide such Services or are not
transferable by PROVIDER to CUSTOMER, PROVIDER shall assist CUSTOMER in
obtaining in CUSTOMER’s name, an agreement for comparable services. 

 

(e)           Facilities.  PROVIDER will use commercially reasonable efforts to
assist CUSTOMER in obtaining a facility comparable to the facility used by
PROVIDER to provide the Services (the “Facility”).

 

H-4

--------------------------------------------------------------------------------


 

Schedule H-1

 

Fair Market Value Calculation

 

General methods for calculation shall be: (1) a Discounted Cash Flow (DCF)
analysis based on the contractual cash flows represented by the aggregate
Genworth MOAs and adjusted for carve-out costs; (2) multiples of Revenue,
Earnings before Interest, Taxes, Depreciation and Amortization (EBITDA) and EBIT
for comparable transactions at the time of carve out.  Projected net cash flow
will be discounted on the basis outlined below.  The final valuation will
consider market factors, making appropriate adjustments to the variables below. 

 

1.  DCF Methodology

 

Cash Flows In.

 

Cash flows in (revenue) will be calculated using Genworth Group payments as of
the valuation date and projected forward over the Initial Term and Renewal
Period, taking into account any future contractual margin reductions, historical
volume trends, and any known events as documented in the most recent quarterly
capacity management processes. 

 

Cash Flows Out.

 

Expenses will be calculated as of the valuation date using actual expenses and
projected forward taking into account the following categories and trends:

 

(a)           C&B up 12%

 

(b)           FX up 6%

 

(c)           Facility down 4%

 

(d)           Technology & Telecom down 8% and 15% respectively

 

(e)           Direct support down 13%

 

(f)            Other variable down 6%

 

(g)           Overhead down 3%

 

NOTE:  Expense trends will change over time and will be re-calculated based on
the prevailing trends supported by the most recent annual pricing process.

 

Carve Out Costs Subtracted From DCF Valuation

 

Carve-out costs will include one-time costs including, without limitation, legal
entity set-up, transaction costs, capital investments, and the costs to replace
assets and personnel required for the Genworth Group to continue the operations
of its Insurance business on a stand-alone basis

 

--------------------------------------------------------------------------------


 

in substantially the same manner as immediately prior to the exercise of the
Carve-Out Option, but which are not to be transferred from GECIS to Genworth at
the time of the carve-out.

 

Term

 

The term shall be the initial term of the contract and the renewal term.

 

Discount Rates

 

The discount rate applied to the cash flows shall be determined to take into
account the following factors:

 

(1)  private company with a single customer.

(1)  Cost of Capital of Comparable companies

(2)  sufficient to generate an after tax equity return

(3)  growth rate.

 

Final DCF Valuation.

 

The final DCF valuation shall take into consideration NPV of future cash flows
over the Initial Term and Renewal Period and may be adjusted for any market
conditions that apply to companies of similar characteristics with respect to
market space, company maturity, cash flow profile and general market conditions.

 

2.  Multiples Valuation Methodology

 

The multiples valuations will be based upon the stated revenue and pre-tax
earnings for the PROVIDER insurance segment servicing the Genworth Group under
the MOAs in the most recent year.  Multiples will be applied from comparable
transactions to the calculated EBITDA and EBIT amounts, and to the stated
revenue.

 

Final Valuation

 

In case of disagreement, the final valuation shall be developed by the
appraisers appointed in accordance with Section 6.0(e) of Exhibit H, taking into
account the factors outlined above.

 

H-1-2

--------------------------------------------------------------------------------


 

Schedule H-2

 

Book Value Calculation

 

General method for calculating book value shall be aggregation of transferable
assets and transferable liabilities. An illustrative asset category list is
included below for the purposes of describing the form analysis to be completed
as of the valuation date.

 

Un-audited Initial Asset Value

 

Total

 

$K

 

 

 

Account Head

 

 

 

Assets

 

 

 

Cash & Bank Balance

 

 

 

Receivables

 

236

 

Accrued Revenues

 

2,529

 

Loans to Employees

 

241

 

Travel Advances

 

265

 

Security Deposit / Adv. Rent

 

504

 

Project Advances

 

—

 

Fixed Assets (Net)

 

6,973

 

Inter Company Deposits/Loans

 

—

 

Investment in Countrywide by Mauritius

 

—

 

Inter Co Balances(cost sharing)

 

—

 

Other Assets

 

706

 

 

 

 

 

Total Assets

 

11,455

 

 

Assets

 

At the time the Carve-Out Option is exercised under circumstances requiring
payment of the book value of the Carve-Out Resources (a “book value carve out”),
the parties will analyze each asset and evaluate its transferability to the
Genworth Group in accordance with Exhibit H (i.e. those that are indentifiable
and severable).  Only such Carve-Out Resources as are actually transferred  
shall be included in the calculation of Book Value.

 

Liabilities

 

The above calculation assumes that no liabilities (other than Carve-Out
Resources) are transferred to Genworth in a book value carve out situation.  At
the time of a book value carve out, Genworth and PROVIDER will evaluate the
transferability of liabilities pertaining directly to the Genworth Group and may
agree that such liabilities will be transferred to the Genworth Group All such
transferred liabilities will be deducted from the asset values to arrive at book
value to be paid to PROVIDER.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Intellectual Property

 

ARTICLE I

Ownership

 

Section 1.01.  Ownership of Pre-Closing IP and Solely Developed IP.

 

As between CUSTOMER and PROVIDER (i) all Technology and Intellectual Property
owned or licensed by CUSTOMER or its Affiliates or PROVIDER or its Affiliates
prior to the Execution Date shall continue to be so owned or licensed after the
Execution Date, (ii) all Technology and Intellectual Property acquired,
developed or licensed solely by or on behalf of CUSTOMER or its Affiliates or
solely by or on behalf of PROVIDER or its Affiliates after the Execution Date
and used in connection with the Services provided under the Agreement and PSAs
shall continue to be owned or licensed by the applicable acquiror, developer or
licensee.

 

Section 1.02.  Ownership of Post-Closing IP Jointly-Developed - Default Rule and
Modification of Default Rule. 

 

After the Execution Date, as between CUSTOMER and PROVIDER, all Technology and
Intellectual Property developed jointly by or on behalf of PROVIDER and CUSTOMER
pursuant to, or in connection with, the Agreement and PSAs shall be owned by
PROVIDER.  PROVIDER and CUSTOMER may agree in any PSA executed after the
Execution Date that certain Technology or Intellectual Property that would
otherwise be owned by PROVIDER shall be owned, as between the parties, by
CUSTOMER.  This Agreement and the PSAs shall not assign any rights to Technology
or Intellectual Property between the parties other than as specifically set
forth herein or in a PSA.

 

Section 1.03.  Residual Knowledge.

 

Notwithstanding anything to the contrary contained in this Agreement or any PSA,
PROVIDER and CUSTOMER may further develop their generalized knowledge, skills
and experience, and the mere subsequent use by the parties of such knowledge,
skills and experience shall not constitute a breach of this Agreement, subject
to their obligations respecting CUSTOMER’s Confidential Information or PROVIDER
Confidential Information, as the case may be, pursuant to the Agreement.

 

ARTICLE II

License Grant

 

Section 2.01.        Grant from PROVIDER to CUSTOMER and its Affiliates. 

 

(a)           PROVIDER hereby grants, and will cause its Affiliates to grant, to
CUSTOMER and its Affiliates a non-exclusive, irrevocable, royalty-free, fully
paid up,

 

--------------------------------------------------------------------------------


 

worldwide, perpetual right and license, with no right to sublicense except as
provided herein, under the PROVIDER Licensed Technology:  (i) to allow
employees, directors and officers of CUSTOMER and its Affiliates to use and
practice the PROVIDER Licensed Technology for internal purposes, (ii) to make,
have made, use, sell, have sold, import, and otherwise commercialize Licensed
Products and Services and (iii) to create Improvements in accordance with
Section 2.03 of this Exhibit I. 

 

(b)           Subject to paragraph (e), below, CUSTOMER and its Affiliates may
grant sublicenses of the right and license granted under this Section 2.01 of
this Exhibit I to an acquiror of any of the businesses, operations or assets of
CUSTOMER or its Affiliates to which this Agreement relates, which acquiror
executes an agreement to be bound by all obligations of CUSTOMER and its
Affiliates under this Exhibit I relating to such right and license (a copy of
which agreement is provided to PROVIDER).  CUSTOMER and its Affiliates may
assign the right and license granted under this Section 2.01 of this Exhibit I
in accordance with Section 5.01 of this Exhibit I.

 

(c)           Subject to Section 11.0 (Confidentiality) of the Agreement,
CUSTOMER and its Affiliates may permit their suppliers, contractors and
consultants to exercise the right and license granted to CUSTOMER and its
Affiliates under this Section 2.01 of this Exhibit I on behalf of and at the
direction of CUSTOMER and its Affiliates (and not solely for the benefit of such
suppliers, contractors and consultants).

 

(d)           Subject to Section 11.0 (Confidentiality), CUSTOMER and its
Affiliates may permit employees, directors and officers of their customers and
suppliers in the ordinary course of CUSTOMER’s business (and not Persons who are
customers or suppliers merely to access and use the PROVIDER Licensed
Technology) to use training and productivity-enhancing Software and
documentation that is subject to the right and license granted under this
Section 2.01 of this Exhibit I and is for general use by customers and
suppliers, provided that CUSTOMER’s or its Affiliates’ purpose in permitting
such use is to benefit the business of CUSTOMER or its Affiliates, provided
further that such customers and suppliers may not use any such Software and
documentation in advertising, publicity or marketing activities without
PROVIDER’S prior written approval, which approval will not be unreasonably
withheld.

 

(e)           Notwithstanding anything in this Agreement or any PSA to the
contrary, CUSTOMER and its Affiliates shall not sublicense, assign or otherwise
provide to any third party (including any acquiring entity, contractor,
consultant, customer or supplier of CUSTOMER or its Affiliates) any of the
Technology or Intellectual Property set forth on Schedule I-1, without the prior
written consent of General Electric Company, which will not be unreasonably
withheld.  For the avoidance of doubt, it shall not be unreasonable to withhold
such consent if any such acquiring entity, contractor, consultant, customer or
supplier is a competitor of PROVIDER or its Affiliates.  The parties may
mutually agree in a PSA executed after the Execution Date to amend Schedule I-1
to include additional Technology or Intellectual Property.

 

I-2

--------------------------------------------------------------------------------


 

Section 2.02.        Grant from CUSTOMER to PROVIDER and its Affiliates.

 

(a)           (i)            CUSTOMER hereby grants, and will cause its
Affiliates to grant, to PROVIDER and its Affiliates a non-exclusive,
royalty-free, irrevocable subject to paragraph (e) below, fully paid up,
worldwide right and license, with no right to sublicense except as provided
herein, under the CUSTOMER Licensed Technology:  (A) to allow employees,
directors and officers of PROVIDER and its Affiliates to use and practice the
CUSTOMER Licensed Technology for internal purposes, (B) to make, have made, use,
sell, have sold, import, and otherwise commercialize Licensed Products and
Services and (C) to create Improvements in accordance with Section 2.03 of this
Exhibit I.

 

(ii)           In addition to the foregoing right and license, CUSTOMER hereby
grants, and shall cause its Affiliates to grant, to PROVIDER a non-exclusive,
royalty-free, fully paid up, worldwide right and license, irrevocable during the
term of this Agreement and with no right to sublicense, to use all CUSTOMER
Licensed Technology, trademarks, service marks, trade dress, logos and other
identifiers of source owned by CUSTOMER or its Affiliates and provided to
PROVIDER for the sole purpose of providing Services to CUSTOMER and its
Affiliates under the Agreement and PSAs.  PROVIDER shall comply with all
reasonable quality control standards and guidelines provided by CUSTOMER to
PROVIDER in writing that are intended to protect the goodwill associated with
such trademarks, service marks, trade dress, logos and other identifiers of
source.  PROVIDER may permit its suppliers, contractors and consultants to
exercise such right and license on behalf of and at the direction of PROVIDER
(and not for the benefit of such suppliers, contractors and consultants),
subject to the prior written consent of CUSTOMER (which shall not be required in
the case of temporary employees of PROVIDER and which, otherwise, shall not be
unreasonably withheld) and the receipt of any necessary regulatory approval.

 

(b)           Subject to the provisions of Section 10.0 (Assignment and
Subcontracting) of the Agreement, PROVIDER and its Affiliates may grant
sublicenses of the right and license granted under this Section 2.02 of this
Exhibit I to an acquiror of any of the businesses, operations or assets of
PROVIDER or its Affiliates to which this Agreement relates, which acquiror
executes an agreement to be bound by all obligations of PROVIDER and its
Affiliates under this Exhibit I relating to such right and license (a copy of
which agreement is provided to CUSTOMER).  PROVIDER and its Affiliates may
assign the right and license granted under this Section 2.02 of this Exhibit I
in accordance with Section 5.01 of this Exhibit I.

 

(c)           Subject to the provisions of Section 11.0 (“Confidentiality”) and
Section 10 (“Assignment and Subcontracting”) of the Agreement, PROVIDER and its
Affiliates may permit their suppliers, contractors and consultants to exercise
the right and license granted to PROVIDER and its Affiliates under this Section
2.02 of this Exhibit I on behalf of and at the direction of PROVIDER and its
Affiliates (and not solely for the benefit of such suppliers, contractors and
consultants).

 

(d)           Subject to the provisions of Section 11.0 (“Confidentiality”) of
the Agreement, PROVIDER and its Affiliates may permit employees, directors and
officers of their customers and suppliers in the ordinary course of PROVIDER’
business (and not Persons who

 

I-3

--------------------------------------------------------------------------------


 

are customers or suppliers merely to access and use the CUSTOMER Licensed
Technology) to use training and productivity-enhancing Software and
documentation that is subject to the right and license granted under this
Section 2.02 of this Exhibit I and is for general use by customers and
suppliers, provided that PROVIDER’ or its Affiliates’ purpose in permitting such
use is to benefit the business of PROVIDER or its Affiliates, provided further
that such customers and suppliers may not use any such Software and
documentation in advertising, publicity or marketing activities without
CUSTOMER’s prior written approval, which approval will not be unreasonably
withheld.

 

(e)           PROVIDER, its Affiliates and their respective sub-licensees shall
have no license to any CUSTOMER Licensed Technology following the expiration or
termination of the Agreement or all PSAs to which such CUSTOMER Licensed
Technology relates (including any termination in connection with the exercise by
CUSTOMER of the Carve-Out Option), unless otherwise specifically agreed in the
Agreement or any PSA.  For the avoidance of doubt, the licenses under this
Section 2.02 of this Exhibit I shall continue during the provision of any
Services Transfer Assistance.

 

Section 2.03.        Improvements.  Improvements and all Intellectual Property
rights therein made solely by or on behalf of the Licensee shall be owned by the
Licensee.  Improvements jointly developed by Licensee and Licensor shall be
owned by PROVIDER.  For the avoidance of doubt, (i) Licensee shall not own any
Intellectual Property rights or Technology licensed to Licensee hereunder and
(ii) each party may freely assign or license Improvements owned by it but shall
not have the right to assign any Intellectual Property or Technology of the
other party and shall only have the right to sublicense Intellectual Property or
Technology of the other party as expressly set forth herein.  No rights are
granted to the other party to any Improvements owned by each party, unless such
Improvements are otherwise subject to the provisions of Sections 2.01 or 2.02 of
this Exhibit I.

 

Section 2.04.        Section 365(n) of the Bankruptcy Code.  All rights and
licenses granted under this Exhibit I are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Bankruptcy Code.  The parties shall retain and may
fully exercise all of their respective rights and elections under the Bankruptcy
Code.

 

Section 2.05.        Customers.  Each party agrees that it will use reasonable
efforts to not knowingly bring any legal action or proceeding against, or
otherwise communicate with, any customer of the other party with respect to any
alleged infringement, misappropriation or violation of any Intellectual Property
of such party licensed hereunder based on such customer’s use of the other
party’s products or services without first providing the other party written
notice of such alleged infringement, misappropriation or violation. 

 

Section 2.06.        Reservation of Rights.  All rights not expressly granted by
a party hereunder are reserved by such party.  Without limiting the generality
of the foregoing, the parties expressly acknowledge that nothing contained
herein shall be construed or interpreted as a grant, by implication or
otherwise, of any licenses other than the licenses expressly set forth in

 

I-4

--------------------------------------------------------------------------------


 

this Article II.  The licenses granted in Sections 2.01 and 2.02 of this Exhibit
I are subject to, and limited by, any and all licenses, rights, limitations and
restrictions with respect to, as applicable, the PROVIDER Licensed Technology
and the CUSTOMER Licensed Technology previously granted to or otherwise obtained
by any third party that are in effect as of the Execution Date.

 

Section 2.07.        Delivery of Software. 

 

(a)           Either party may request one (1) copy of Software or other
electronic or written documentation (“Electronic Materials”) that (i) is subject
to the license granted to such requesting party under this Article II and (ii)
has not already been provided to the requesting party since the Execution Date. 
The delivering party shall make available or deliver to the requesting party a
copy of any such Software or Electronic Materials that are in existence at the
time of such request.

 

(b)           All Software and Electronic Materials required to be made
available to or delivered to a Licensee pursuant to Section 2.07(a) of this
Exhibit I will be delivered by the Licensor to the Licensee electronically, or
with the assistance of the Licensor, downloaded by the Licensee from the
Internet, provided that the Licensee complies with all reasonable security
measures implemented by the Licensor.

 

Section 2.08.        Liability for Acts of Permitted Users and Sublicensees.

 

Each Licensee shall be liable to the Licensor for the acts and omissions of the
Licensee’s sublicensees and other persons permitted to use any Intellectual
Property or Technology of the Licensor in accordance with this Article II as
though such persons were licensees thereunder.

 

ARTICLE III

Covenants

 

Section 3.01.        Ownership.  No party shall represent that it has any
ownership interest in any Intellectual Property or Technology of the other party
licensed hereunder.

 

Section 3.02.        Prosecution and Maintenance.  Each party retains the sole
right to protect at its sole discretion the Intellectual Property and Technology
owned by such party, including, without limitation, deciding whether to file and
prosecute applications to register patents, copyrights and mask work rights
included in such Intellectual Property, whether to abandon prosecution of such
applications, and whether to discontinue payment of any maintenance or renewal
fees with respect to any patents included in such Intellectual Property.

 

Section 3.03.        Third Party Infringements, Misappropriations, Violations. 

 

(a)           Subject to any confidentiality restrictions that would prevent
such disclosure, each party shall promptly notify the other party in writing of
any actual or possible infringements, misappropriations or other violations of
the Technology or Intellectual Property of the other party being licensed
hereunder by a third party that come to such party’s attention, as

 

I-5

--------------------------------------------------------------------------------


 

well as the identity of such third party or alleged third party and any evidence
of such infringement, misappropriation or other violation within such party’s
custody or control.  The other party shall have the sole right to determine at
its sole discretion whether any action shall be taken in response to such
infringements, misappropriations or other violations.

 

(b)           Subject to any confidentiality restrictions that would prevent
such disclosure, each party shall promptly notify the other party in writing
upon learning of the existence or possible existence of rights held by any third
party that may be infringed, misappropriated or otherwise violated by the use or
practice of the Technology or Intellectual Property of the other party (or any
element or portion thereof) licensed hereunder, as well as the identity of such
third party and any evidence relating to such purported infringement,
misappropriation or other violation within such party’s custody or control. 
Such party shall cooperate fully with the other party to avoid infringing,
misappropriating or violating any third party intellectual property rights, and
shall discontinue all use and practice of such Technology or Intellectual
Property that is the subject of such purported infringement, misappropriation or
other violation upon the reasonable request of the other party.

 

(c)           Subject to any confidentiality restrictions that would prevent
such disclosure, each party shall promptly notify the other party in writing
upon learning of the existence or possible existence of rights held by any third
party that may be infringed, misappropriated or otherwise violated by the use or
practice of the Technology or Intellectual Property (or any element or portion
thereof) licensed to the other party hereunder, as well as the identity of such
third party.  The other party shall cooperate fully with such party to avoid
infringing, misappropriating or violating any third party intellectual property
rights, and shall discontinue all use and practice of such Technology or
Intellectual Property that is the subject of such purported infringement,
misappropriation or other violation upon the reasonable request of such party,
and shall provide such party any evidence relating to such purported
infringement, misappropriation or other violation within the other party’s
custody or control.

 

Section 3.04.        Patent Marking.  Each party acknowledges and agrees that it
will comply with all reasonable requests of the other party relative to patent
markings required to comply with or obtain the benefit of statutory notice or
other provisions.

 

ARTICLE IV

No Termination

 

Notwithstanding anything to the contrary contained herein or in the Agreement,
but subject to Section 2.02(e) of this Exhibit I, the terms and conditions of
this Exhibit I may only be terminated upon the mutual written agreement of the
parties.  In the event of a breach of the terms or conditions of this Exhibit I,
the sole and exclusive remedy of the non-breaching party shall be to recover
monetary damages and/or to obtain injunctive or equitable relief as otherwise
provided in the Agreement.

 

I-6

--------------------------------------------------------------------------------


 

ARTICLE V

General Provisions

 

Section 5.01.        Assignment. 

 

(a)           The rights and duties under this Exhibit I shall not be assignable
or delegable, in whole or in part, by any party hereto to any third party,
including, without limitation, Affiliates of any party, without the prior
written consent of the other party hereto and any necessary regulatory approval,
and any attempted assignment or delegation without such consent shall be null
and void.  Notwithstanding the foregoing, the rights and duties under this
Exhibit I may be assigned by any party as follows without obtaining the prior
written consent of the other party hereto: 

 

(i)            PROVIDER, in its sole discretion, may assign any or all of its
rights under this Exhibit I, and may delegate any or all of its duties under
this Exhibit I to any Affiliate of PROVIDER at any time, which expressly accepts
such assignment in writing and assumes, as applicable, any such obligations,
provided that PROVIDER shall continue to remain liable for the performance by
such assignee;

 

(ii)           CUSTOMER, in its sole discretion, may assign any or all of its
rights under this Exhibit I, and may delegate any or all of its duties under
this Exhibit I to any Affiliate of CUSTOMER at any time, which expressly accepts
such assignment in writing and assumes, as applicable, any such obligations,
provided that CUSTOMER shall continue to remain liable for the performance by
such assignee; and

 

(iii)          Subject to Section 2.01(e) of this Exhibit I, each party may
assign any or all of its rights, or delegate any or all of its duties, under
this Exhibit I to (i) an acquiror of all or substantially all of the equity or
assets of the business of such party to which this Agreement relates or (ii) the
surviving entity in any merger, consolidation, equity exchange or reorganization
involving such party, provided that such acquiror or surviving entity, as the
case may be, executes an agreement to be bound by all the obligations of such
party under this Exhibit I (a copy of which agreement is provided to the other
party).

 

(b)           If a party requests the written consent of the other party to any
assignment of this Agreement, the other party agrees to negotiate in good faith
with such party regarding such consent.  The terms and conditions of this
Exhibit I shall also be binding upon and inure to the benefit of and be
enforceable by the successors, legal representatives and permitted assigns of
each party hereto.  All license rights and covenants contained herein shall run
with all Intellectual Property of any party licensed hereunder and shall be
binding on any successors in interest or assigns thereof.

 

Section 5.02.        Warranty and Disclaimer.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN OR IN ANY PSA, BUT SUBJECT TO THE INDEMNITIES CONTAINED IN
SECTION 12 OF THE AGREEMENT, THE INTELLECTUAL PROPERTY AND TECHNOLOGY LICENSED
BY EACH PARTY TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT IS FURNISHED “AS
IS”, WITH

 

I-7

--------------------------------------------------------------------------------


 

ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT, QUALITY,
USEFULNESS, COMMERCIAL UTILITY, ADEQUACY, COMPLIANCE WITH ANY LAW, DOMESTIC OR
FOREIGN AND IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF
PERFORMANCE. 

 

Section 5.03.        Assumption of Risk.

 

(a)           Except as provided in Section 15.1(f)of the Agreement or any PSA
entered into after the Execution Date, CUSTOMER, on behalf of itself and its
Affiliates, hereby assumes all risk and liability in connection with their use
of the PROVIDER Licensed Technology.

 

(b)           Except as provided in Section 12.2 of the Agreement or any PSA
executed after the Execution Date, PROVIDER, on behalf of itself and its
Affiliates, hereby assumes all risk and liability in connection with their use
of the CUSTOMER Licensed Technology.

 

Section 5.04.        Amendment by PSA.  The parties may agree in any PSA to
amend the terms and conditions of the licenses granted under this Exhibit I.

 

I-8

--------------------------------------------------------------------------------


 

Schedule I-1

 

Restricted Intellectual Property

 

 

 

Name of Restricted
Intellectual Property
Innovation

 

US Business
alignment and COE

 

Brief Notes

1

 

Migration Toolkit

 

GECIS

 

 

2

 

Multi Collinearity Macro

 

GEFA - ACOE

 

Macro uses advanced features of SAS.  This basically performs the data
diagnostics before the modeling process begins.

3

 

Reconciliation Reporting tool

 

GEFA -FCOE

 

Used across GECIS Finance processes - has the capability to capture information
at item level (open items for purpose of reconciliation).

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Business Associate Addendum

 

I.              Purpose.

 

In order to disclose certain information to PROVIDER under this Addendum, some
of which may constitute Protected Health Information (“PHI”) (defined below),
CUSTOMER and PROVIDER mutually agree to comply with the terms of this Addendum
for the purpose of satisfying the requirements of the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and its implementing
privacy regulations at 45 C.F.R. Parts 160-164 (“HIPAA Privacy Rule”).   These
provisions shall apply to PROVIDER to the extent that PROVIDER is considered a
“Business Associate” under the HIPAA Privacy Rule and all references in this
section to Business Associates shall refer to PROVIDER.  Capitalized terms not
otherwise defined herein shall have the meaning assigned in the Agreement. 
Notwithstanding anything else to the contrary in the Agreement, in the event of
a conflict between this Addendum and the Agreement, the terms of this Addendum
shall prevail.

 

II.            Permitted Uses and Disclosures.

 

A.            Business Associate agrees to use or disclose Protected Health
Information (“PHI”) that it creates for or receives from CUSTOMER or any other
member of the Genworth Group only as follows.  The capitalized term “Protected
Health Information or PHI” has the meaning set forth in 45 C.F.R. Section
164.501, as amended from time to time.  Generally, this term means individually
identifiable health information including, without limitation, all information,
data and materials, including without limitation, demographic, medical and
financial information, that relates to the past, present, or future physical or
mental health or condition of an individual; the provision of health care to an
individual; or the past present, or future payment for the provision of health
care to an individual; and that identifies the individual or with respect to
which there is a reasonable basis to believe the information can be used to
identify the individual.  This definition shall include any demographic
information concerning members and participants in, and applicants for, health
benefit plans of the Genworth Group.  All other terms used in this Addendum
shall have the meanings set forth in the applicable definitions under the HIPAA
Privacy Rule.

 

B.            Functions and Activities on Company’s Behalf.  Business Associate
is permitted to use and disclose PHI it creates for or receives from the
Genworth Group only for the purposes described in this Addendum or the Agreement
that are not inconsistent with the provisions of this Addendum, or as required
by law, or following receipt of prior written approval from members of the
Genworth Group for which the relevant PHI was created or from which the relevant
PHI was received.  In addition to these specific requirements below, Business
Associate may use or disclose PHI only in a manner that would not violate the
HIPAA Privacy Rule if done by the applicable members of the Genworth Group.

 

C.            Business Associate’s Operations.  Business Associate is permitted
by this Agreement to use PHI it creates for or receives from the Genworth Group:
(i) if such use is

 

--------------------------------------------------------------------------------


 

reasonably necessary for Business Associate’s proper management and
administration; and (ii) as reasonably necessary to carry out Business
Associate’s legal responsibilities. Business Associate is permitted to disclose
PHI it creates for or receives from the Genworth Group for the purposes
identified in this Section only if the following conditions are met:

 

(1)           The disclosure is required by law; or

 

(2)           The disclosure is reasonably necessary to Business Associate’s
proper management and administration, and Business Associate obtains reasonable
assurances in writing from any person or organization to which Business
Associate will disclose such PHI that the person or organization will:

 

a.             Hold such PHI as confidential and use or further disclose it only
for the purpose for which Business Associate disclosed it to the person or
organization or as required by law; and

 

b.             Notify Business Associate (who will in turn promptly notify the
members of the Genworth Group for which the relevant PHI was created or from
which the relevant PHI was received) of any instance of which the person or
organization becomes aware in which the confidentiality of such PHI was
breached.

 

D.            Minimum Necessary Standard.  In performing the functions and
activities on behalf of the Genworth Group pursuant to the Agreement, Business
Associate agrees to use, disclose or request only the minimum necessary PHI to
accomplish the purpose of the use, disclosure or request.  Business Associate
must have in place policies and procedures that limit the PHI disclosed to meet
this minimum necessary standard.

 

E.             Prohibition on Unauthorized Use or Disclosure.  Business
Associate will neither use nor disclose PHI it creates or receives for or from
the Genworth Group, or from another business associate of the Genworth Group,
except as permitted or required by this Addendum or the Agreement that are not
inconsistent with the provisions of this Addendum, or as required by law, or
following receipt of prior written approval from members of the Genworth Group
for which the relevant PHI was created or from which the relevant PHI was
received.

 

F.             De-identification of Information.  Business Associate agrees
neither to de-identify PHI it creates for or receives from the Genworth Group or
from another business associate of the Genworth Group, nor use or disclose such
de-identified PHI, unless such de-identification is expressly permitted under
the terms and conditions of this Addendum or the Agreement and related to the
Genworth Group’s activities for purposes of “treatment”, “payment” or “health
care operations”, as those terms are defined under the HIPAA Privacy Rule. 
De-identification of PHI, other than as expressly permitted under the terms and
conditions of the Addendum for Business Associate to perform services for the
Genworth Group, is not a permitted use of PHI under this Addendum.  Business
Associate further agrees that it will not create a “Limited Data Set” as defined
by the HIPAA Privacy Rule using PHI it creates or receives, or receives from
another business associate of the Genworth Group, nor use or disclose such
Limited Data Set unless: (i) such creation, use or disclosure is expressly
permitted under the terms and conditions

 

J-2

--------------------------------------------------------------------------------


 

of this Addendum or the Agreement that are not inconsistent with the provisions
of this Addendum; and such creation, use or disclosure is for services provided
by Business Associate that relate to the Genworth Group’s activities for
purposes of “treatment”, “payment” or “health care operations”, as those terms
are defined under the HIPAA Privacy Rule.

 

G.            Information Safeguards.  Business Associate will develop,
document, implement, maintain and use appropriate administrative, technical and
physical safeguards to preserve the integrity and confidentiality of and to
prevent non-permitted use or disclosure of PHI created for or received from the
Genworth Group.  These safeguards must be appropriate to the size and complexity
of Business Associate’s operations and the nature and scope of its activities. 
Business Associate agrees that these safeguards will meet any applicable
requirements set forth by the U.S. Department of Health and Human Services,
including (as of the effective date or as of the compliance date, whichever is
applicable) any requirements set forth in the final HIPAA security regulations. 
Business Associate agrees to mitigate, to the extent practicable, any harmful
effect that is known to Business Associate resulting from a use or disclosure of
PHI by Business Associate in violation of the requirements of this Addendum.

 

III.           Conducting Standard Transactions.  In the course of performing
services for the Genworth Group, to the extent that Business Associate will
conduct Standard Transactions for or on behalf of the Genworth Group, Business
Associate will comply, and will require any subcontractor or agent involved with
the conduct of such Standard Transactions to comply, with each applicable
requirement of 45 C.F.R. Part 162.  “Standard Transaction(s)” shall mean a
transaction that complies with the standards set forth at 45 C.F.R. parts 160
and 162.  Further, Business Associate will not enter into, or permit its
subcontractors or agents to enter into, any trading partner agreement in
connection with the conduct of Standard Transactions for or on behalf of the
Genworth Group that:

 

a.             Changes the definition, data condition, or use of a data element
or segment in a Standard Transaction;

 

b.             Adds any data element or segment to the maximum defined data set;

 

c.             Uses any code or data element that is marked “not used” in the
Standard Transaction’s implementation specification or is not in the Standard
Transaction’s implementation specification; or

 

d.             Changes the meaning or intent of the Standard Transaction’s
implementation specification.

 

IV.           Sub-Contractors, Agents or Other Representatives.  Business
Associate will require any of its subcontractors, agents or other
representatives to which Business Associate is permitted by this Addendum or the
Agreement (or is otherwise given by the applicable member of the Genworth
Group’s prior written approval) to disclose any of the PHI Business Associate
creates or receives for or from the Genworth Group, to provide reasonable
assurances in writing that subcontractor or agent will comply with the same
restrictions and conditions that apply to the Business Associate under the terms
and conditions of this Addendum with respect to such PHI.

 

J-3

--------------------------------------------------------------------------------


 

IV            Protected Health Information Access, Amendment and Disclosure
Accounting.

 

A.            Access.  Business Associate will promptly upon the request of a
member of the Genworth Group make available to such member, or, such members,
or, at the direction of the applicable member of the Genworth Group, to the
individual (or the individual’s personal representative) for inspection and
obtaining copies any PHI about the individual which Business Associate created
for or received from the Genworth Group and that is in Business Associate’s
custody or control, so that the Genworth Group may meet its access obligations
under 45 Code of Federal Regulations § 164.524.

 

B.            Amendment.  Upon the request of a member of the Genworth Group,
Business Associate will promptly amend or permit such member access to amend any
portion of the PHI which Business Associate created for or received from such
member of the Genworth Group, and incorporate any amendments to such PHI, so
that the members of the Genworth Group may meet their amendment obligations
under 45 Code of Federal Regulations § 164.526.

 

C.            Disclosure Accounting.  So that the members of the Genworth Group
may meet their disclosure accounting obligations under 45 Code of Federal
Regulations § 164.528:

 

1.             Disclosure Tracking.  Business Associate will record for each
disclosure, not excepted from disclosure accounting under Section V.C.2 below,
that Business Associate makes to the Genworth Group of PHI that Business
Associate creates for or receives from the Genworth Group, (i) the disclosure
date, (ii) the name and member or other policy identification number of the
person about whom the disclosure is made, (iii) the name and (if known) address
of the person or entity to whom Business Associate made the disclosure, (iv) a
brief description of the PHI disclosed, and (v) a brief statement of the purpose
of the disclosure (items i-v, collectively, the “disclosure information”).  For
repetitive disclosures Business Associate makes to the same person or entity
(including the Genworth Group) for a single purpose, Business Associate may
provide a) the disclosure information for the first of these repetitive
disclosures, (b) the frequency, periodicity or number of these repetitive
disclosures and (c) the date of the last of these repetitive disclosures. 
Business Associate will make this disclosure information available to the
Genworth Group promptly upon the Genworth Group’s request.

 

2.             Exceptions from Disclosure Tracking.  Business Associate need not
record disclosure information or otherwise account for disclosures of PHI that
this Addendum or the applicable member of the Genworth Group in writing permits
or requires (i) for the purpose of treatment activities of the Genworth Group’s
payment activities, or health care operations, (ii) to the individual who is the
subject of the PHI disclosed or to that individual’s personal representative;
(iii) to persons involved in that individual’s health care or payment for health
care; (iv) for notification for disaster relief purposes, (v) for national
security or intelligence purposes, (vi) to law enforcement officials or
correctional institutions regarding inmates; or   (vii) pursuant to an
authorization; (viii) for disclosures of certain PHI made as part of a Limited
Data Set; (ix) for certain incidental disclosures that may occur where
reasonable safeguards have been implemented; and (x) for disclosures prior to
April 14, 2003.

 

J-4

--------------------------------------------------------------------------------


 

3.             Disclosure Tracking Time Periods.  Business Associate must have
available for the Genworth Group the disclosure information required by this
section for the 6 years preceding their request for the disclosure information
(except Business Associate need have no disclosure information for disclosures
occurring before April 14, 2003).

 

VI.           Additional Business Associate Provisions.

 

A.            Reporting of Breach of Privacy Obligations.  Business Associate
will provide written notice to the members of the Genworth Group for which the
relevant PHI was created or from which the relevant PHI was received of any use
or disclosure of PHI that is neither permitted by this Addendum nor given prior
written approval by the applicable member of the Genworth Group promptly after
Business Associate learns of such non-permitted use or disclosure.  Business
Associate’s report will at least:

 

(i)            Identify the nature of the non-permitted use or disclosure;

 

(ii)           Identify the PHI used or disclosed;

 

(iii)          Identify who made the non-permitted use or received the
non-permitted disclosure;

 

(iv)          Identify what corrective action Business Associate took or will
take to prevent further non-permitted uses or disclosures;

 

(v)           Identify what Business Associate did or will do to mitigate any
deleterious effect of the non-permitted use or disclosure; and

 

(vi)          Provide such other information, including a written report, as the
applicable member of the Genworth Group may reasonably request.

 

B.            Amendment.  Upon the effective date of any final regulation or
amendment to final regulations promulgated by the U.S. Department of Health and
Human Services with respect to PHI, including, but not limited to the HIPAA
privacy and security regulations, this Addendum and the Agreement will
automatically be amended so that the obligations they impose on Business
Associate remain in compliance with these regulations.

 

In addition, to the extent that new state or federal law requires changes to
Business Associate’s obligations under this Addendum, this Addendum shall
automatically be amended to include such additional obligations, upon notice by
any member of the Genworth Group to Business Associate of such obligations. 
Business Associate’s continued performance of services under the Agreement shall
be deemed acceptance of these additional obligations.

 

C.            Audit and Review of Policies and Procedures.  Business Associate
agrees to provide, upon request by any member of the Genworth Group, access to
and copies of any policies and procedures developed or utilized by Business
Associate regarding the protection of PHI.  Business Associate agrees to
provide, upon such request, access to Business Associate’s internal practices,
books, and records, as they relate to Business Associate’s services, duties and

 

J-5

--------------------------------------------------------------------------------


 

obligations set forth in this Addendum and the Agreement(s) under which Business
Associate provides services and / or products to or on behalf of the Genworth
Group, for purposes of their review of such internal practices, books, and
records.

 

J-6

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Change Control Procedure

 

PURPOSE:  Establish an efficient and effective means to control updates,
modifications and other changes to the Agreement, including, without limitation,
the scope of the Services, Dedicated FTEs, Performance Standards, Charges,
Exhibits, Schedules and PSAs.

 

PROCESS:  Consistent with the Agreement, the following process shall be followed
to originate, process and maintain control over Change Order Requests and Change
Orders under the Agreement.

 

A.            Either PROVIDER or CUSTOMER may identify and submit for
consideration a proposed change to the Agreement.

 

B.            All requests for changes shall be submitted in writing to the
Account Executives designated by PROVIDER and CUSTOMER.  The following areas
should be clearly addressed in each Change Order Request:

 

1.             Origination;

 

2.             Clear statement of requested change;

 

3.             Rationale for change;

 

4.             Impact of requested change in terms of operations, cost, schedule
and compliance with the matters referred to in Section 19.0 of this Agreement;

 

5.             Effect of change if accepted;

 

6.             Effect of rejection of change;

 

7.             Recommended level of priority;

 

8.             Date final action is required; and

 

9.             Areas for signature by the approval authorities of each party.

 

C.            The Account Executives shall review all Change Order Requests,
determine whether to recommend the Change Order Request be accepted or rejected
by the parties and forward the Change Order Request, their individual
recommendations and the basis for their recommendations to PROVIDER and CUSTOMER
for a final decision.

 

D.            The Account Executives will be responsible for the final approval
of all Change Order Requests.

 

--------------------------------------------------------------------------------


 

E.             The Account Executives will be responsible for the implementation
of all Change Orders approved pursuant to Change Order Requests, including the
coordination of the preparation and execution by the parties of addendums to the
Agreement and/or its associated Exhibits to incorporate each requested and
agreed change into the Agreement, as applicable.

 

F.             No Change Order or change shall be effective or binding upon the
parties to the Agreement until an addendum to the Agreement and/or its
associated Exhibits , as applicable, incorporating such change into the
Agreement and/or its associated Exhibits has been executed by PROVIDER and
CUSTOMER.

 

G.            Requests for changes shall use the format provided below:

 

K-2

--------------------------------------------------------------------------------


 

CHANGE ORDER REQUEST FORM

 

CHANGE ORDER REQUEST NUMBER:

 

ORIGINATOR:

 

REQUESTED CHANGE:

 

RATIONALE FOR CHANGE:

 

EFFECT OF CHANGE ACCEPTANCE:

 

IMPACT OF CHANGE REJECTION:

 

PRIORITY:

 

DATE FINAL ACTION ON CHANGE ORDER IS REQUIRED:

 

DISPOSITION OF REQUEST:

 

CHANGE ORDER NUMBER:

 

[Note:  Attach any documents, comments or notes that explain, describe or
otherwise support the Change Order Request.]

 

 

 

APPROVED

 

 

 

APPROVED

 

 

REJECTED

 

 

 

REJECTED

 

 

REJECTED WITH COMMENT

 

 

 

REJECTED WITH COMMENT

 

 

 

 

 

 

 

Approved as of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSTOMER Account Executive

 

PROVIDER Account Executive

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

PSAs and Base Costs

 

Original MOA: Master Outsourcing Agreement between General Electric Capital
Assurance Company and GE Capital International Services dated July 11, 2000.

 

The following PSAs are governed by this Agreement:

 

 

 

 

 

FTE Rates

PSA PPC ID No.

 

PSA & Amendments Index No.

 

Y(0) Base Cost per FTE (2003)

 

Y(0) Baseline Charges per FTE (2003)

 

New Charges per FTE for Initial Contract Year (2004)

 

 

 

 

 

 

 

 

 

GECA-1272-01

 

J-23

 

**

 

**

 

**

GECA-1734-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1737-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1738-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1745-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-1746-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-1753-01

 

J-24, amendment not uploaded on the site

 

**

 

**

 

**

GECA-1753-02

 

J-24, amendment not uploaded on the site

 

**

 

**

 

**

GECA-1754-01

 

J-22

 

**

 

**

 

**

GECA-1754-02

 

J-22

 

**

 

**

 

**

GECA-1762-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-1762-02

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-1763-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-1763-02

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

 

--------------------------------------------------------------------------------


 

GECA-1963-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1967-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1967-90

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1969-01

 

J-21, J-46, J46.2, J46.3

 

**

 

**

 

**

GECA-1975-01

 

J-20, J-20.1, J-20.2

 

**

 

**

 

**

GECA-1977-90

 

J-11

 

**

 

**

 

**

GECA-1981-01

 

J-14

 

**

 

**

 

**

GECA-1981-02

 

J-14

 

**

 

**

 

**

GECA-1985-01

 

J-11, J-11.1, J-11.2, J-11.3

 

**

 

**

 

**

GECA-1987-01

 

J-23

 

**

 

**

 

**

GECA-1994-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-1995-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-2182-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-2246-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-2306-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-2491-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-2764-01

 

J-11, J-11.1, J-11.2, J-11.3

 

**

 

**

 

**

GECA-2827-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-2924-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-2999-01

 

J-19

 

**

 

**

 

**

GECA-3066-01

 

J-24, amendment not uploaded on the site

 

**

 

**

 

**

GECA-3067-01

 

J-4, J-4.1, J-4.2, J-4.3, J-4.4, J-4.5, J-5.1, J-6.1

 

**

 

**

 

**

GECA-3145-01

 

J-22

 

**

 

**

 

**

GECA-3110601

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3110801

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3111101

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3111301

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3111501

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3111701

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3112701

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

 

2

--------------------------------------------------------------------------------


 

GECA-3112801

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3115199

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3116401

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA-3296001

 

J-27, J-27.1, J-27.2

 

**

 

**

 

**

GECA — 1962-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1960-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1959-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1964-01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1244-01

 

J-24

 

**

 

**

 

**

GECA-1963 —01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA — 1959 — 90

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA — 1737 — 01

 

PSA: J33, J33.1, DOS: J-49

 

**

 

**

 

**

GECA-1152-99

 

PSA: J46

 

**

 

**

 

**

 

3

--------------------------------------------------------------------------------
